



Exhibit 10.24




EXCHANGE AGREEMENT
This EXCHANGE AGREEMENT (this “Agreement”), is made and entered into as of
January 31, 2018, by and among NORTHERN OIL AND GAS, INC., a Minnesota
corporation (the “Company”), and each of the holders listed on Schedule A
attached hereto (collectively, the “Noteholders” and each, a “Noteholder”).
Capitalized terms not defined herein shall have the meaning assigned to them in
the Second Lien Notes term sheet set forth on Exhibit A attached hereto (the
“Term Sheet”).
RECITALS
WHEREAS, the Company has issued and outstanding (i) $500,000,000 aggregate
principal amount of 8.000% Senior Notes due 2020 (the “Notes”), issued pursuant
to that certain Indenture, dated as of May 18, 2012 (as supplemented as of the
date hereof, the “2012 Indenture”) between the Company and Wilmington Trust,
National Association, as Trustee (the “Trustee”), and (ii) $200,000,000
aggregate principal amount of Notes, issued pursuant to that certain Indenture,
dated as of May 18, 2015 (together with the 2012 Indenture, the “Indentures”)
between the Company and the Trustee;
WHEREAS, each Noteholder is the Beneficial Owner of the aggregate principal
amount of Notes set forth opposite its name on Schedule A attached hereto;
WHEREAS, the Parties have determined to enter into this Agreement, pursuant to
which, amongst other things, each Noteholder shall transfer to the Company, and
the Company shall acquire, directly or indirectly, all of the Notes held by such
Noteholder in exchange for, (i) the aggregate principal amount of Senior Secured
Second Lien Notes of the Company, issued pursuant to an indenture (the “Second
Lien Notes Indenture”) on the terms specified in the Term Sheet (the “Second
Lien Notes”), set forth opposite its name on Schedule A attached hereto and (ii)
the number of shares of common stock, par value $0.001 per share, of the Company
(the “Common Stock”) set forth opposite its name on Schedule A attached hereto,
which number of shares of Common Stock is subject to adjustment pursuant to
Section 9(j)(i) hereof (the “Exchange Transaction”);
WHEREAS, in connection with the Exchange Transaction, the Company and the
Noteholders have entered into this Agreement, and, at the Closing, (i) the
Company and the Noteholders desire to enter into the Registration Rights
Agreement and (ii) the Company and Robert B. Rowling, Cresta Investments, LLC,
Cresta Greenwood, LLC and TRT Holdings, Inc. (collectively, “TRT”) desire to
enter into an amended and restated letter agreement in substantially the form of
Exhibit B attached hereto (the “TRT Governance Agreement” and, collectively with
the Second Lien Notes Indenture and the other Note Documents (as defined
herein), the “Transaction Documents”) in accordance herewith;
WHEREAS, the Company has received subscription agreements from each of Bahram
Akradi, Michael L. Reger, TRT Holdings, Inc., Todd Slawson Trust and Michael L.
O’Shaughnessy (the “Investors”), in substantially the form of Exhibit C attached
hereto (the “Subscription Agreements”), pursuant to which the Investors have
agreed to purchase (subject to the terms and conditions specified therein) an
aggregate of $40.0 million of Common Stock; and
WHEREAS, the Company intends to raise at least $156.0 million in total value
prior to or contemporaneously with the Closing, which shall be comprised of (A)
at least 50% in new cash contributions from the sale of Common Stock, including
the up to $40.0 million of commitments received under the Subscription
Agreements; and (B) no more than 50% from the fair market value (as determined
by an opinion of a reputable valuation or investment bank mutually acceptable to
both the Company and the Noteholders) of additional assets acquired by the
Company on or prior to the Closing, which assets shall represent non-operating
interests in oil and gas properties in the Williston Basin shale play (such
transactions (other than pursuant to Incentive Plan Awards), the “Equity
Raise”).




--------------------------------------------------------------------------------





AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
1.Exchange and Purchase. Subject to the terms and conditions set forth in this
Agreement, at the Closing each Noteholder will assign, transfer and deliver to
the Company all of its right, title and interest in and to all of the Existing
Notes set forth opposite its name on Schedule A attached hereto free and clear
of all Liens, against issuance and delivery, or payment, to such Noteholder,
which shall be in full satisfaction of all obligations of the Company under the
Existing Notes, of (i) the aggregate principal amount of Second Lien Notes set
forth opposite its name on Schedule A attached hereto, (ii) the number of shares
of Common Stock (the “Shares”) set forth opposite its name on Schedule A
attached hereto (subject to adjustment pursuant to Section 9(j)(i) hereof), and
(iii) an amount in U.S. dollars (the “Cash Payment”) equal to the accrued (but
unpaid) interest, from and including the most recent date to which interest has
been paid pursuant to the terms of the Notes and the Indentures to but excluding
the date of the Closing, on the aggregate principal amount of Existing Notes set
forth opposite its name on Schedule A attached hereto.


2.Closing and Closing Deliveries. The closing of the Exchange Transaction (the
“Closing”) shall take place at the offices of Kirkland & Ellis LLP, 609 Main
Street, Houston, Texas 77002, at 10:00 a.m., local time, on the third Business
Day following the satisfaction or, to the extent permitted by applicable law,
waiver of the conditions set forth in Section 6 below (other than those
conditions that by their terms are to be satisfied at the Closing, but subject
to the satisfaction or, to the extent permitted by applicable law, waiver of
those conditions), unless another date, time or place is agreed to in writing by
the parties hereto.


At the Closing:
(a)the Company shall:


(i)deliver to each Noteholder’s custodian by means of book-entry transfer, which
custodian shall be designated in writing by such Noteholder not less than five
(5) Business Days prior to the Closing, Second Lien Notes representing the
aggregate principal amount of Second Lien Notes issuable to such Noteholder as
determined pursuant to Section 1;


(ii)deliver to each Noteholder’s custodian by means of book-entry transfer,
which custodian shall be designated in writing by such Noteholder not less than
five (5) Business Days prior to the Closing, Common Stock representing the
aggregate number of Shares issuable to such Noteholder as determined pursuant to
Section 1;


(iii)pay to each Noteholder, by wire transfer of immediately available funds to
such account or accounts as designated by each Noteholder at least five (5)
Business Days prior to the Closing, the Cash Payment payable to such Noteholder
as determined pursuant to Section 1;


(iv)deliver to the Noteholders a counterpart of the registration rights
agreement (the “Registration Rights Agreement”) in the form attached hereto as
Exhibit D duly executed by the Company;


(v)deliver to TRT a counterpart of the TRT Governance Agreement duly executed by
the Company; and


(vi)deliver to the Noteholders all definitive documentation in respect of the
Second Lien Notes in accordance with the Documentation Principles (the “Note
Documents”), including, without limitation:


(A)customary closing and security documentation, including but not limited to:
(I) executed copies of each security document that the Obligors are to execute
in connection with the Second Lien Notes, in each case in form and substance
reasonably satisfactory to the Trustee and the Noteholders and subject to the
Documentation Principles (the “Security Documents”), together with (i) subject
to the Senior Lien ICA, certificates representing the capital stock pledged
pursuant to the Security Documents, accompanied by undated stock powers executed
in blank, or evidence that such certificates and related stock powers were
delivered to the First Lien Agent, (ii) proper financing statements, duly
prepared for filing under the Uniform Commercial Code of all relevant
jurisdictions of incorporation, and (iii) completed lien searches, dated on or
as of a recent date before the Closing, listing all effective financing
statements filed in the relevant jurisdictions of each Obligor’s jurisdiction of
incorporation and any other jurisdictions reasonably requested by the
Noteholders that name any


2

--------------------------------------------------------------------------------





Obligor as debtor, together with copies of such financing statements, and not
evidencing any liens not permitted by the Note Documents and (II) executed
mortgages and deeds of trust, in each case in form and substance reasonably
satisfactory to the Trustee and the Noteholders and subject to the Documentation
Principles, covering the value of the oil and gas properties required to be
pledged as described under the section entitled “Ranking and Collateral” as set
forth in the Term Sheet;


(B)(I) customary certificates from each of the Obligors, including, without
limitation, a solvency certificate from the chief financial officer of the
Company in the form attached as Exhibit G hereto, (II) a certificate (or
certificates) of the due formation, valid existence and good standing of each
Obligor in its state of organization, issued by the appropriate authorities of
such jurisdiction, (III) customary legal opinions reasonably requested by the
transfer agent for the Common Stock (the “Transfer Agent”) or the Trustee
(including customary perfection opinions and local counsel opinion forms for
mortgages), in each case in form and substance reasonably satisfactory to the
Transfer Agent, the Trustee and the Noteholders’ counsel, (IV) certificates or
binders evidencing insurance for each of the Obligors in effect on the Closing
in form and substance reasonably satisfactory to the Trustee and the Noteholders
and (V) all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the USA PATRIOT Act, to the
extent requested at least five (5) Business Days prior to the Closing;


(C)a consent of the lenders under the Credit Facility (and/or amendment to the
terms thereof) to permit the Exchange Transaction and to waive any mandatory
prepayment which would be triggered by the Equity Raise, which consent shall be
in form and substance reasonably satisfactory to the Noteholders and their
counsel (the “Credit Facility Consent”); and


(D)evidence reasonably satisfactory to the Noteholders that a minimum of $156.0
million of total value has been funded, or closed in the case of contributions
of assets, pursuant to (and in accordance with) the Equity Raise (including the
up to $40.0 million of Common Stock subscriptions pursuant to the Subscription
Agreements).


(b)the Noteholders shall:


(i)effect by book entry, in accordance with the applicable procedures of The
Depository Trust Company, the delivery to the Company (or its trustee or
designee) of all of the Existing Notes set forth opposite the relevant
Noteholder’s name on Schedule A attached hereto and all other documents and
instruments reasonably requested by the Company to effect the transfer of the
Existing Notes to the Company;


(ii)deliver to the Company a counterpart of the TRT Governance Agreement duly
executed by TRT; and


(iii)deliver to the Company a counterpart of the Registration Rights Agreement
duly executed by each Noteholder.


3.Representations and Warranties of the Noteholders. Each Noteholder, severally
and not jointly, nor jointly and severally, represents and warrants to the
Company as follows:


(a)Title to Notes and Holding Period. Such Noteholder is the sole Beneficial
Owner of the aggregate principal amount of Notes set forth opposite its name on
Schedule A hereto (“Existing Notes”) and for purposes of Rule 144(d) under the
Securities Act, such Noteholder has either (i) held such Existing Notes for at
least one (1) year, or will satisfy such holding period requirement as of the
Closing or (ii) acquired such Existing Notes from a person who was not and has
not been in the ninety (90) days prior to the sale, an affiliate of the Company
(as such term is defined in Rule 144 under the Securities Act) and, as a result
of tacking the holding period of prior non-affiliate purchasers, has held the
Exchange Notes for at least one (1) year, or will satisfy such holding period
requirement at Closing. The Existing Notes set forth opposite the name of a
Noteholder on Schedule A hereto are held by such Noteholder free and clear of
all Liens, and none of the Noteholder or any Affiliate of such Noteholder owns
or holds beneficially or of record any Notes (or any rights or interests of any
nature whatsoever in or with respect to any Notes) other than Existing Notes set
forth on Schedule A hereto. Except for this Agreement, the TRT Agreements and
the Cooperation Agreement, such Noteholder is not party to or bound by any
contract, option or other arrangement or understanding with respect to the
purchase, sale, delivery, transfer, gift, pledge, hypothecation, encumbrance,
assignment or other disposition or acquisition of (including by operation of
law) any Notes (or any rights or interests of any nature whatsoever in or with
respect to


3

--------------------------------------------------------------------------------





any Notes), or as to voting, agreeing or consenting (or abstaining therefrom)
with respect to any amendment to or waiver of any terms of, or taking any action
whatsoever with respect to, the Notes and/or the Indentures.


(b)Existence; Authority; Binding Effect. Such Noteholder is duly incorporated or
organized, validly existing and in good standing under the laws of its
jurisdiction of organization. Such Noteholder has full legal capacity, power and
authority to execute and deliver this Agreement, the other Transaction Documents
and any other agreements or instruments executed or to be executed by it in
connection herewith and to consummate the transactions contemplated herein and
therein. The execution, delivery and performance by such Noteholder of this
Agreement, the other Transaction Documents and any other agreements or
instruments executed or to be executed and delivered by such Noteholder in
connection herewith, and the consummation of the transactions contemplated
hereby and thereby by such Noteholder, have been duly and validly authorized and
approved by the board of directors or other governing body of such Noteholder,
and no other actions on the part of such Noteholder are necessary in respect
thereof. This Agreement is, and each of the other Transaction Documents and the
other agreements and instruments executed hereunder by such Noteholder in
connection herewith will be, a valid and binding obligation of such Noteholder,
in each case, to the extent party thereto, enforceable in accordance with its
respective terms, except as enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or other similar
laws relating to or affecting enforcement of creditors’ rights generally and
except as enforcement thereof is subject to general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law) (collectively, the “Enforceability Exceptions”).


(c)No Violation. None of the execution and delivery of this Agreement, any of
the other Transaction Documents or any other agreements or instruments executed
and delivered by such Noteholder in connection herewith, nor the performance of
any obligations hereunder or thereunder by such Noteholder, including the
exchange of the Notes pursuant to this Agreement, will conflict with, or result
in any violation of, or default (with or without notice or lapse of time, or
both) under or result in the creation of any lien upon the Notes held by such
Noteholder under (i) the organizational documents of such person, including any
limited liability company agreement, certificate of incorporation or bylaws or
similar agreement; (ii) any law, order, writ, injunction or decree applicable to
such Noteholder or by which any property or asset of such Noteholder is bound or
affected; or (iii) any note, bond, mortgage, indenture, contract, agreement,
lease, license, permit, franchise, or other instrument or obligation to which
such Noteholder is a party or by which such Noteholder or any property or asset
of such Noteholder is bound or affected, except, in the case of clauses (ii) and
(iii), for any such conflicts, violations, breaches, defaults, events, losses,
payments, cancellations, encumbrances, or other occurrences that are not,
individually or in the aggregate, reasonably expected to prevent or materially
delay the Closing or the performance by such Noteholder of any of its
obligations under this Agreement or any other Transaction Document to which it
is or will be a party.


(d)Consents and Approvals. No consent, approval, order or authorization of, or
registration, declaration, filing with or notice to, any governmental entity or
any other Person is required to be obtained, made or given by or with respect to
such Noteholder in connection with the execution and delivery of this Agreement,
any other Transaction Document or other agreements or instruments executed and
delivered hereunder or thereunder by such Noteholder, or the performance of any
obligations hereunder or thereunder by such Noteholder, including the exchange
of the Notes.


(e)Transfer Restrictions. The offer and sale of the Shares and the Second Lien
Notes to be issued pursuant to this Agreement (the “New Securities”) are
intended to be exempt from registration pursuant to Section 4(a)(2) of the
Securities Act. Such Noteholder acknowledges and agrees that except with respect
to the restrictions on transfer of the Shares set forth in Section 5(a)(ii)
hereof (and for any restrictions which may apply to any Noteholder that is an
affiliate of the Company within the meaning of Rule 144 under the Securities
Act), assuming the accuracy of the representations and warranties of the
Noteholders in Section 3(a) hereof, the New Securities are intended to be freely
transferable under the Securities Act.


(f)Ability to Bear Risk and Sophistication. Such Noteholder understands that the
Exchange Transaction and ownership and investment in the New Securities,
involves substantial risk. Such Noteholder has such knowledge and experience in
financial and business matters, and its financial situation is such, that it is
capable of evaluating the merits and risks of its participation in the Exchange
Transaction and of bearing the economic risk of its investment in the New
Securities (including the complete loss of such investment).


(g)Qualified Institutional Buyer or Accredited Investor Status. Such Noteholder
is either (i) a “qualified institutional buyer” within the meaning of Rule 144A
under the Securities Act or (ii) an “accredited investor” within the meaning of
Rule 501 under the Securities Act, and is each case is acquiring the New
Securities for investment purposes and solely for its account and not with a
view to further distribution or resale in violation of the Securities Act.




4

--------------------------------------------------------------------------------





(h)Advice. Such Noteholder has completed its own independent inquiry and has
relied fully upon the advice of its own legal counsel, accountant, financial and
other advisors in determining the legal, tax, financial and other consequences
of this Agreement and the transactions contemplated hereby and the suitability
of this Agreement and the transactions contemplated hereby for such Noteholder
and its particular circumstances.


(i)Certain Information. The information concerning beneficial ownership of the
Notes or Common Stock provided by such Noteholder for inclusion or incorporation
by reference in the Proxy Statement will not, at the time it is filed with the
SEC or first mailed or delivered to the Company’s stockholders, at the time of
any amendments or supplements thereto and at the time of the Stockholders
Meeting, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they are made, not
misleading. Such Noteholder agrees to provide such information as the Company
may reasonably request for purposes of preparing the Proxy Statement, including
without limitation information about the Persons who exercise voting and
dispositive authority with respect to the New Securities.


(j)No Other Representations or Warranties. Except for the representations and
warranties contained in Section 4 hereof, none of the Company nor any Affiliate
or Representative of the Company nor any other Person has made or is making any
representation or warranty of any kind or nature whatsoever, oral or written,
express or implied with respect to the Company, this Agreement, the other
Transaction Documents or the transactions contemplated hereby or thereby and
such Noteholder disclaims any reliance on any representation or warranty of the
Company or any Affiliate or Representative thereof except for the
representations and warranties expressly set forth in Section 4 hereof.


(k)No Broker’s Fees. Such Noteholder has not incurred nor become liable for any
broker’s commission or finder’s fee relating to the transactions contemplated by
this Agreement.


4.Representations and Warranties of the Company. The Company represents and
warrants to the Noteholders, as of the date hereof and as of the Closing, as
follows:


(a)Existence; Authority; Binding Effect. The Company is (i) duly incorporated,
validly existing and in good standing under the laws of its jurisdiction of
organization and has full power and authority to own, lease and operate its
properties and to carry on its business as it is now being conducted and (ii)
duly qualified or licensed as a foreign corporation to do business, and is in
good standing, in each jurisdiction where the character of the properties owned,
leased or operated by it or the nature of its business makes such qualification
or licensing necessary, except for any such failures to be so qualified or
licensed and in good standing as that, individually or in the aggregate, have
not had and would not reasonably be expected to have a Material Adverse Effect
on the Company. The execution and delivery of this Agreement, the Subscription
Agreements, each other Transaction Document and any other agreements or
instruments executed or to be executed and delivered in connection herewith, and
the consummation of the transactions contemplated hereby and thereby, by the
Company, including the issuance and delivery of the New Securities to the
Noteholders pursuant to this Agreement, have been duly and validly authorized
and approved by the board of directors of the Company and no other actions on
the part of the Company are necessary in respect thereof other than (i) the
Requisite Affirmative Vote for each of (A) the proposal presented for the
approval of the issuance of the Shares and the shares of Common Stock issuable
pursuant to the Equity Raise for purposes of NYSE American Rules 713(a)-(b) and
705 in connection with the consummation of the transactions contemplated by this
Agreement (the “NYSE American Approval”) and (B) the proposal presented at the
Stockholders Meeting for the reincorporation of the Company in Delaware and
approval of the Certificate of Incorporation (the “Delaware Charter”) in the
form attached hereto as Exhibit E (the “Delaware Charter Approval” and,
collectively with the NYSE American Approval, the “Shareholder Approvals”) and
(ii) the approval of the board of directors of the Company after conversion into
a Delaware corporation. This Agreement is, and each other Transaction Document
and the other agreements and instruments executed hereunder by the Company in
connection herewith will be, a valid and binding obligation of the Company,
enforceable in accordance with its respective terms, except as enforcement
thereof may be limited by the Enforceability Exceptions.


(b)No Violation. None of the execution, delivery or, upon receipt of the NYSE
American Approval and, with respect to the Exchange Transaction and the Equity
Raise, upon receipt of the Shareholder Approvals and Credit Facility Consent,
performance of this Agreement, each of the other Transaction Documents, the
Equity Raise and each of the other agreements or instruments executed and
delivered by the Company in connection herewith, will conflict with, or result
in any violation of, or default (with or without notice or lapse of time, or
both) under or give rise to a right of termination, cancellation, modification
or acceleration of any obligation or to a loss of a benefit under, or result in
the creation of any lien upon any of the properties or assets of the Company
under (i) the certificate of incorporation, bylaws or similar organizational
documents of the Company; (ii) the Credit Facility or any loan and collateral
documents in connection therewith; (iii) the Indentures; (iv) any law, order,
writ, injunction or decree applicable to the Company or by which any property or
asset of the Company is bound or affected; or (v) any other note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise, or
other instrument or obligation to which the Company is a party or by which the
Company or any property or asset of the Company is bound or affected,


5

--------------------------------------------------------------------------------





except, in the case of clauses (iv) and (v), for any such conflicts, violations,
breaches, defaults, events, losses, payments, cancellations, encumbrances, or
other occurrences that are not, individually or in the aggregate, reasonably
expected to (A) have a material adverse effect on the assets, liabilities,
condition (financial or otherwise), business, prospects or results of operations
of the Company taken as a whole, or (B) impair, prevent or materially delay the
performance by the Company of any of its obligations under this Agreement or any
other Transaction Document to which it is or will be a party (collectively, (A)
and (B), a “Material Adverse Effect”).


(c)Consents and Approvals. No consent, approval, order or authorization of, or
registration, declaration, filing with or notice to, any governmental entity or
any other Person is required to be obtained, made or given by or with respect to
the Company in connection with the execution and delivery of this Agreement, the
Equity Raise (including the Subscription Agreements), any other Transaction
Documents or other agreements or instruments executed and delivered hereunder by
the Company, or the performance of any obligations hereunder or thereunder by
the Company, except for (i) the NYSE American Approval, (ii) the filing of the
Delaware Charter with the Delaware Secretary of State subject to receipt of the
Delaware Charter Approval, (iii) the filing of the Proxy Statement with the SEC,
(iv) the recording and filing of financing statements, mortgages, deeds of trust
and similar collateral filings as required by the Note Documents, (v) the Credit
Facility Consent and (vi) such other filings by the Company with the SEC as are
appropriate in connection with or required by the federal and state securities
laws and rules and regulations thereunder in connection with the transactions
contemplated hereby.


(d)Capitalization.


(i)As of the date of this Agreement, (A) the authorized capital stock of the
Company consists of 142,500,000 shares of Common Stock, par value $0.001 per
share, and 5,000,000 shares of preferred stock, par value $0.001 per share; (B)
(x) 66,823,480 shares of Common Stock are issued and outstanding and (y) no
shares of preferred stock of the Company are issued and outstanding; and (C) all
outstanding shares of Common Stock have been duly authorized and validly issued
and are fully paid and nonassessable and have been issued in compliance with all
applicable preemptive, participation, rights of first refusal and other similar
rights. Upon the Closing, the Company will have the authorized capitalization
set forth in the Delaware Charter.


(ii)Other than pursuant to this Agreement and the Equity Raise (including the
Subscription Agreements), and other than shares of Common Stock issued or
issuable pursuant to option awards, stock appreciation right awards, restricted
stock awards, stock unit awards, cash incentive awards or other stock-based
awards or rights granted under the Company’s 2013 Incentive Plan (or any
predecessor plan), as the same may be amended from time to time (the “Incentive
Plan Awards”), there are (A) no securities, options, warrants, calls,
pre-emptive exchange, conversion, purchase or subscription rights, or other
rights, agreements, arrangements or commitments of any kind, contingent or
otherwise, that could require the Company to issue, sell or otherwise cause to
become outstanding, any shares of capital stock or other equity or debt interest
in the Company or require the Company to grant or enter into any such option,
warrant, call, subscription, conversion, purchase or other right, agreement,
arrangement or commitment, and no authorization has been given therefor, and (B)
no commitments or agreements of any kind to which the Company is bound
obligating the Company to either (x) repurchase, redeem or otherwise acquire any
shares of the Company’s capital stock or any of the Notes (other than to the
extent required by the Indentures or in connection with the vesting or exercise
of Incentive Plan Awards) or (y) accelerate the vesting or exercisability of any
instrument referred to in clause (A) of this paragraph as a result of this
Agreement, either alone or upon the occurrence of any additional subsequent
events.


(e)Issuance of the Second Lien Notes. At the Closing, the Second Lien Notes
Indenture will have been duly authorized by the Company, and when duly executed
by the Company, will constitute a valid and binding agreement of the Company,
enforceable according to its terms, subject to the Enforceability Exceptions,
and, when the Second Lien Notes are authenticated in the manner provided for in
the Second Lien Notes Indenture and delivered against the Notes exchanged
therefore in accordance with the terms of this Agreement, the Second Lien Notes
will constitute valid and binding agreements of the Company, enforceable in
accordance with their terms, except as the enforcement thereof may be limited by
the Enforceability Exceptions, and free of restrictions on transfer other than
restrictions that may arise under U.S. federal or state securities laws.


(f)Issuance of the Shares. Upon issuance in accordance herewith, the Shares
issuable hereunder will be duly authorized, validly issued, fully paid and
nonassessable and free of restrictions on transfer other than restrictions on
transfer under the Transaction Documents or restrictions that may arise under
U.S. federal or state securities laws. All of the Common Stock to be issued in
the Equity Raise, upon payment against delivery in accordance with the terms of
the Subscription Agreements and the other instruments executed in connection
with the Equity Raise, will be duly authorized, validly issued, fully paid and
nonassessable.




6

--------------------------------------------------------------------------------





(g)No Preemptive Rights. Except for in connection with the Equity Raise
(including the Subscription Agreements) and the Incentive Plan Awards, there are
no preemptive rights or other rights to subscribe for or to purchase any equity
securities of the Company.


(h)Subsidiaries. The Company does not have any subsidiaries and does not own any
beneficial interest, directly or indirectly, in any corporation, partnership,
joint venture or other business entity.


(i)Offering. Subject to the accuracy of each Noteholder’s representations and
warranties in Section 3(e), (f), (g) and (h) hereof, the offer, exchange,
purchase and issuance of the New Securities to each of the Noteholders
constitute transactions exempt from the registration requirements of Section 5
of the Securities Act and will be issued in compliance with all applicable
federal and state securities laws. The Company is conducting the Exchange
Transaction in good faith and not as part of a plan to avoid the registration
requirements of the Securities Act. For the purposes of Rule 144 under the
Securities Act, the Company acknowledges that, assuming the accuracy of each
Noteholder’s representations and warranties hereunder, the holding period of the
New Securities may be tacked onto the holding period of the Existing Notes and
the Company agrees not to take a position contrary thereto.


(j)Resale under Rule 144A. As of Closing, the Second Lien Notes will not be of
the same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in an automated inter-dealer
quotation system; and the SEC Documents as of their respective date, contain or
will contain all the information that, if requested by a prospective purchaser
of the New Securities, would be required to be provided to such prospective
purchaser pursuant to Rule 144A(d)(4) under the Securities Act.


(k)No Solicitation. No form of general solicitation or advertising (within the
meaning of Regulation D under the Securities Act) has been or will be used by
the Company or any of its Representatives in connection with the offer or sale
of any of the New Securities, including, without limitation, articles, notices
or other communications published in any newspaper, magazine or similar medium
or broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising.


(l)Tender Offer Rules. The Exchange Transaction does not constitute a tender
offer nor is it otherwise subject to regulation under Section 14E of the
Exchange Act.


(m)Exclusivity. The Company is not a party to any documentation, agreements,
arrangements or understandings (oral or written) with any other person (other
than this Agreement) with respect to the purchase, sale or other disposition of
the New Securities or the acquisition, repurchase or exchange of the Notes.


(n)SEC Documents. The Company has timely filed all required reports, schedules,
forms, certifications, prospectuses, and registration, and other statements with
the SEC since January 1, 2016 (collectively, the “SEC Documents”). As of their
respective effective dates and as of their respective SEC filing dates, the SEC
Documents complied in all material respects with the requirements of the
Exchange Act, the Securities Act and the Sarbanes-Oxley Act of 2002, as the case
may be, applicable to such SEC Documents, and none of the SEC Documents as of
such respective dates contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.


(o)Equity Commitments. As of the date hereof, the Company has received
commitments from the Investors to purchase $40.0 million of Common Stock
pursuant to the Subscription Agreements (subject to the terms and conditions
specified therein). The Subscription Agreements are in full force and effect. At
or prior to Closing, the Company will receive at least $156.0 million of total
value in connection with (and in accordance with) the Equity Raise, which shall
be comprised of (A) at least 50% in new cash contributions from the sale of
Common Stock (including the up to $40.0 million of commitments pursuant to the
Subscription Agreements); and (B) no more than 50% from the fair market value
(as determined by an opinion of a reputable valuation or investment bank
mutually acceptable to both the Company and the Noteholders) of additional
assets acquired by the Company on or prior to the Closing, which assets shall
represent non-operating interests in oil and gas properties in the Williston
Basin shale play.


(p)Registration Rights. As of the date of this Agreement and except as disclosed
in the SEC Documents, no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company. The
Company has not granted registration rights to any Person that would provide
such Person rights which are materially superior to the Noteholders’ rights with
respect to any registration pursuant to the Registration Rights Agreement.




7

--------------------------------------------------------------------------------





(q)Litigation. There are no actions, suits, claims, inquiries, investigations or
proceedings by or before any arbitrator or Governmental Authority (each of the
foregoing, a “Proceeding”) pending against or, to the knowledge of the Company,
threatened in writing against the Company (i) not fully covered by insurance
(except for normal deductibles), as to which there is a reasonable possibility
of an adverse determination that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect, (ii) that involve any Transaction Documents or the Exchange Transaction
or (iii) that seek to prevent, hinder, modify, delay or challenge the
transactions contemplated hereby or any action taken or to be taken pursuant
hereto.


(r)Insurance. The Company maintains, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations. At the Closing, the loss payable
clauses or provisions in said insurance policy or policies insuring any of the
collateral for the Second Lien Notes are endorsed in favor of and made payable
to the Trustee as its interests may appear, and such policies name the Trustee
as “additional insureds” and provide that the insurer will endeavor to give at
least ten (10) calendar days prior notice of any cancellation to the Trustee.
The Company does not own any Building or Manufactured (Mobile) Home that
constitutes Mortgaged Property for which the Company has not delivered to the
Trustee evidence reasonably satisfactory to the Trustee that (i) the Company
maintains flood insurance for such Building or Manufactured (Mobile) Home that
is reasonably satisfactory to the Trustee or (ii) such Building or Manufactured
(Mobile) Home is not located in a Special Flood Hazard Area.


(s)Location of Business and Offices. The Company’s jurisdiction of organization
is Minnesota; the name of the Company as listed in the public records of its
jurisdiction of organization, as of the date hereof, is Northern Oil and Gas,
Inc.; and the organizational identification number of the Company in its
jurisdiction of organization is 3896342-5 (or, in each case, as set forth in a
written notice delivered to the Noteholders). The Company’s principal place of
business and chief executive office is located at the address specified in
Section 9(b) hereof (or as set forth in a written notice delivered to the
Noteholders).


(t)Gas Imbalances, Prepayments. On a net basis there are no gas imbalances, take
or pay or other prepayments which would require the Company to deliver
Hydrocarbons produced from the oil and gas properties at some future time
without then or thereafter receiving full payment therefor exceeding one-half
bcf of gas (on an mcf equivalent basis) in the aggregate.


(u)Marketing of Production. Except for contracts listed and in effect on the
date hereof on Schedule B attached hereto, no material agreements exist which
are not cancelable on 60 days’ notice or less without penalty or detriment for
the sale of production from the Company’s Hydrocarbons (including without
limitation calls on or other rights to purchase, production, whether or not the
same are currently being exercised) that (i) pertain to the sale of production
at a fixed price and (ii) have a maturity or expiry date of longer than six (6)
months from the date thereof.


(v)Swap Agreements. As of the date hereof, Schedule C attached hereto sets forth
a true and complete list of all Swap Agreements of the Company, the material
terms thereof (including the type, term, effective date, termination date and
notional amounts or volumes), the net mark to market value thereof, all credit
support agreements relating thereto (including any margin required or supplied)
and the counterparty to each such agreement.


(w)Solvency. After giving effect to the transactions contemplated hereby, (i)
the aggregate assets (after giving effect to amounts that could reasonably be
received by reason of indemnity, offset, insurance or any similar arrangement),
at a fair valuation, of the Company, taken as a whole, will exceed the aggregate
Debt of the Company on a consolidated basis, as the Debt becomes absolute and
matures, (ii) the Company will not have incurred or intended to incur, and will
not believe that it will incur, Debt beyond its ability to pay such Debt (after
taking into account the timing and amounts of cash to be received by the Company
and the amounts to be payable on or in respect of its liabilities, and giving
effect to amounts that could reasonably be received by reason of indemnity,
offset, insurance or any similar arrangement) as such Debt becomes absolute and
matures and (iii) the Company will not have (and will have no reason to believe
that it will have thereafter) unreasonably small capital for the conduct of its
business.


(x)Security Documents. As of the Closing and upon the due execution thereof by
the Company, (i) the Security Documents will create in favor of the Trustee, for
the benefit of the Noteholders, a legal, valid and enforceable security interest
in the Mortgaged Properties and proceeds thereof, subject, in the case of
enforceability, to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and to general principles of equity and principles
of good faith and fair dealing and (ii) the Secured Obligations (as defined
below) will thereafter be secured by legal, valid and enforceable, perfected
second priority Liens in favor of the Trustee, covering and encumbering the
Mortgaged Properties, to the extent perfection has occurred or will occur, by
the recording of a mortgage, the filing of a UCC financing statement or, with
respect to Equity Interests represented by certificates, by possession (in each
case, to the extent available in the applicable jurisdiction); provided that,
except in the case


8

--------------------------------------------------------------------------------





of pledged Equity Interests or as otherwise provided herein, Liens permitted by
the Note Documents may exist. For purposes of this clause (v), “Secured
Obligations” shall mean any and all amounts owing or to be owing by any Obligor
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising (a) to the
Trustee or any Noteholder under any Note Document and (b) all renewals,
extensions and/or rearrangements of the foregoing.


(y)No Integration. Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) has, directly or through any agent, sold, offered
for sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the New Securities in a manner that would require registration of
the New Securities under the Securities Act.


(z)No Broker’s Fees. Except for the Evercore Engagement Letter, the Company is
not party to any contract, agreement or understanding with any person (other
than this Agreement) that would give rise to a valid claim against any of them
or any Noteholder for a brokerage commission, finder’s fee or like payment in
connection with the Exchange Transaction.


(aa)Payment of Expenses. As of the date hereof, the Company has paid all of the
Noteholders’ fees, disbursements and expenses due and payable by the Company as
of the date hereof in accordance with Section 5(f) hereof (including, for the
avoidance of doubt, all fees, disbursements and expenses that have been invoiced
by Kirkland & Ellis LLP).


(bb)    Additional Representations. The representations and warranties contained
in Sections 7.06 (Environmental Matters), 7.07 (Compliance with the Laws and
Agreements; No Defaults), 7.08 (Investment Company Act), 7.09 (Taxes), 7.10
(ERISA), 7.13 (Restriction on Liens), 7.16 (Properties; Titles, Etc.), 7.17
(Maintenance of Properties), 7.23 (International Operations), 7.24
(Anti-Corruption Laws, Sanctions, OFAC), 7.25 (Casualty Events) and 7.28
(Payment by Purchasers of Production) of the Credit Facility as in effect on the
date hereof are expressly incorporated herein, mutatis mutandis and are deemed
to be made at such times as the representations and warranties of the Company
are made hereunder; provided that references to “Material Adverse Effect”
therein shall be deemed to be “Material Adverse Effect” as defined herein.


(cc)    No Other Representations or Warranties. Except for the representations
and warranties contained in Section 3 hereof or in the other Transaction
Documents, none of the Noteholders nor any Affiliate or Representative of the
Noteholders has made or is making any representation or warranty of any kind or
nature whatsoever, oral or written, express or implied with respect to the
Noteholders, this Agreement, the other Transaction Documents or the transactions
contemplated hereby or thereby and the Company disclaims any reliance on any
representation or warranty of any Noteholder or any Affiliate or Representative
thereof except for the representations and expressly set forth in Section 3
hereof or in the other Transaction Documents.


5.Covenants of the Company and of the Noteholders.


(a)Restrictions on Acquisition and Transfer.


(i)From the date hereof until the earlier of (A) the termination of this
Agreement, (B) April 30, 2018 and (C) the Closing, each Noteholder agrees that
it shall not, and it shall cause each of its Affiliates not to, except pursuant
to the terms of this Agreement, directly or indirectly (x) sell, deliver,
transfer, give, pledge, encumber, assign or otherwise dispose of, or enter into
any contract, option or other arrangement or understanding with respect to the
sale, delivery, transfer, gift, pledge, hypothecation, encumbrance, assignment
or other disposition (including by operation of law) of any Existing Notes (or
any rights or interests of any nature whatsoever in or with respect to any
Existing Notes), or as to voting, agreeing or consenting (or abstaining
therefrom) with respect to any amendment to or waiver of any terms of, or taking
any other action whatsoever with respect to, the Existing Notes and/or the
Indentures, or (y) agree (whether or not in writing) to take any of the actions
referred to in the foregoing clause (x) of this Section 5(a)(i). Notwithstanding
the foregoing, the restrictions set forth in this Section 5(a)(i) shall not
prohibit the sale, transfer, assignment or other disposition of any Existing
Notes pursuant to Section 9(i) hereof.


(ii)From the date hereof until the earlier of (A) the termination of this
Agreement and (B) 90 calendar days after the date of Closing (the “Lock-up
Period”), each Noteholder agrees that it shall not, and it shall cause each of
its Affiliates not to, directly or indirectly, (x) offer for sale, sell, pledge
or otherwise dispose of any of the Shares, or (y) enter into any swap or other
derivatives transaction that transfers to another, in whole or in part, any of
the economic benefits or risks of ownership of the Shares, whether any such
transaction described in clause (x) or (y) of this Section 5(a)(ii) is to be
settled by delivery of the Shares or other securities, in cash or otherwise;
provided, however, this Section 5(a)(ii) shall not restrict transfers of Shares,
or any security convertible into Shares, to a Permitted Transferee, provided
that such Permitted Transferee agrees to be bound by the terms of this Section
5(a)(ii).


9

--------------------------------------------------------------------------------





(b)Press Release. The Company and each Noteholder agree that the Company shall
issue a press release and a Form 8-K containing all material non-public
information within the meaning of the federal securities laws related to the
Exchange Transaction and otherwise complying with the Non-Disclosure Agreement,
in form and substance reasonably acceptable to the Company and the Noteholders,
announcing the Exchange Transaction prior to the opening of the financial
markets in New York City no later than the Business Day immediately after the
date hereof.


(c)Equity Raise. The Company shall keep the Noteholders reasonably apprised with
respect to the discussions related to the Equity Raise, including any changes to
the proposed pricing or other terms. The Company shall not modify the
Subscription Agreements without the consent of the Noteholders (including,
without limitation, any waiver of any lock-up periods contained therein) and
shall enforce all of its rights thereunder. Other than conditions customary in
private placements of equity securities, the Equity Raise shall not be subject
to any material conditions precedent other than the consummation of the Exchange
Transaction. The Company shall not use any proceeds from the Equity Raise to
repay any indebtedness, including the Credit Facility or any other Notes (other
than the cash payments required under this Agreement). In connection with the
Equity Raise, the Company shall not grant any registration rights to any Person
that would provide such Person rights which are materially superior to the
Noteholders’ rights with respect to any registration pursuant to the
Registration Rights Agreement. Additionally, the Company shall not enter into
any contract, agreement or understanding with any person that would give rise to
a valid claim against any of them for a brokerage commission, finder’s fee or
like payment in connection with the Equity Raise in excess of 4.0% of the gross
proceeds of the Equity Raise, which for the avoidance of doubt shall not be
payable in respect of any amounts raised pursuant to the Subscription
Agreements.


(d)Proxy Statement. The Company agrees to use its commercially reasonable
efforts to prepare and file with the SEC as soon as practicable a proxy
statement to be sent to holders of the Common Stock in connection with a meeting
of holders of the Common Stock (including any adjournment or postponement
thereof, the “Stockholders Meeting”) to consider the NYSE American Approval, the
Delaware Charter Approval and such other matters as the Company in its
reasonable determination may present at the Stockholders Meeting (the “Proxy
Statement”). The Proxy Statement shall comply as to form in all material
respects with the applicable provisions of the Exchange Act and the rules and
regulations thereunder. The Company will, (1) at least five (5) Business Days
prior to the initial anticipated filing of the Proxy Statement or any amendment
or supplement thereto (or, in the case of an amendment, supplement or definitive
form of the Proxy Statement that does not materially differ from the previously
provided Proxy Statement, as far in advance as is reasonably practicable in the
circumstances), furnish to the Noteholders copies of such documents proposed to
be filed and (2) use its commercially reasonable efforts to address in each such
document prior to being so filed with the SEC such comments as such Noteholder
or its counsel reasonably shall propose within two (2) Business Days of receipt
of such copies by the Noteholder. The Company shall use its commercially
reasonable efforts to (A) clear any comments provided by the SEC with respect to
the Proxy Statement as promptly as reasonably practicable after receipt thereof,
and (B) mail or otherwise deliver (or cause to be mailed or otherwise delivered)
the Proxy Statement to the holders of the Company’s Common Stock promptly after,
and hold the Stockholders Meeting for the purposes of obtaining the Shareholder
Approvals not later than sixty (60) calendar days after, (x) the first Business
Day following the 10th calendar day after the Proxy Statement in preliminary
form has been filed with the SEC if the SEC has not informed the Company that it
intends to review the Proxy Statement by such 10th calendar day or (y) the 10th
calendar day after the SEC has informed the Company that it has no further
comments on the Proxy Statement. The board of directors of the Company shall not
withdraw, qualify or modify in a manner adverse to the Noteholders, or publicly
propose to withdraw, qualify or modify in a manner adverse to the Noteholders,
its recommendation of the Shareholder Approvals. The Company shall not postpone
or adjourn the Stockholders Meeting without the consent of the Noteholders.


(e)Listing. Subject to receipt of the NYSE American Approval, the Company shall
use its reasonable best efforts to take, or cause to be taken, all actions, and
do or cause to be done all things, reasonably necessary, proper or advisable on
its part under applicable laws and the rules and policies of the NYSE American
to cause the Shares to be approved for listing on the NYSE American, subject to
official notice of issuance (the “Listing”).


(f)Payment of Expenses. The Company shall pay or cause to be paid, in a timely
manner, the Company’s fees, disbursements and expenses incurred in connection
with the issuance of the New Securities, the Noteholders’ fees, disbursements
and expenses incurred in connection with the Exchange Transaction, including the
fees, disbursements and expenses of their respective advisors, counsel,
accountants and other experts. For the avoidance of doubt, the Company
acknowledges and agrees that it will pay or cause to be paid the following: (i)
the fees, disbursements and expenses of the Company’s counsel and accountants in
connection with preparation and negotiation of this Agreement, the other
Transaction Documents and the other agreements and instruments entered into in
connection herewith, and the issuance of the New Securities; (ii) the reasonable
and documented fees, disbursements and expenses of Kirkland & Ellis LLP and
local counsel in each relevant jurisdiction, as counsel to the Noteholders, in
connection with preparation and negotiation of this Agreement, the other
Transaction Documents (including, without limitation, the Security Documents)
and the other agreements and instruments entered into in connection herewith,
and the issuance of the New Securities; (iii) all fees and expenses associated
with the preparation, filing and distribution of the Proxy


10

--------------------------------------------------------------------------------





Statement for, and the holding of, the Stockholders Meeting, (iv) all fees and
expenses associated with the Listing; and (v) all other costs and expenses
incident to the performance of its obligations hereunder which are not otherwise
specifically provided for in this Section 5(f). The Company shall also pay or
cause to be paid, in a timely manner, the fees, disbursements and expenses of
Kirkland & Ellis LLP, as counsel to the Noteholders, incurred in connection with
any amendment, waiver or consent related to this Agreement or the other
Transaction Documents (whether or not such amendment or waiver becomes
effective).


(g)Rule 144A Information. While the Second Lien Notes remain outstanding and may
be considered, if traded pursuant to Rule 144A, “restricted securities” within
the meaning of Rule 144(a)(3) under the Securities Act, the Company will, during
any period in which the Company is not subject to and in compliance with Section
13 or 15(d) of the Exchange Act, furnish to holders of the Second Lien Notes and
bona fide prospective purchasers of the Second Lien Notes designated by such
holders, upon the request of such holders or such bona fide prospective
purchasers, the information required to be delivered pursuant to Rule 144A(d)(4)
under the Securities Act.


(h)Tax Treatment. Unless otherwise required by applicable law, the Company and
the Noteholders agree to treat each of the Notes and the Second Lien Notes as
“securities” for purposes of Sections 354, 355 and 356 of the Internal Revenue
Code of 1986, as amended, and the Exchange Transaction as a “recapitalization”
under Section 368(a)(1)(E) of the Internal Revenue Code of 1986, as amended.


(i)Bylaws. The Company shall provide the Noteholders and their counsel a draft
of any amended and restated bylaws expected to be adopted by the board of
directors of the Company initially in connection with the reincorporation of the
Company in Delaware and shall provide counsel to the Noteholders an opportunity
to review and comment on the amended and restated bylaws.


6.Conditions to Closing.


(a)The obligation of each party to effect the Exchange Transaction, and to
execute and deliver documents, at the Closing is subject to the satisfaction at
or prior to the Closing of the following conditions:


(i)each of the Shareholder Approvals and all necessary board approvals for the
Exchange Transaction, the Equity Raise, the Transaction Documents and any other
transaction related thereto, shall have been obtained by the Company;


(ii)the Shares shall have been approved for listing on the NYSE American,
subject to official notice of issuance, and any other regulatory or governmental
approval required to consummate the Exchange Transaction or the transactions
contemplated under the Transaction Documents shall have been obtained by the
Company; and


(iii)no Governmental Authority of competent jurisdiction shall have enacted,
issued, promulgated, enforced or entered any statute, rule, regulation,
judgment, decree, injunction or other order (whether temporary, preliminary or
permanent) that is in effect and precludes consummation of the transactions
contemplated hereby. No statute, rule, regulation, order, injunction or decree
shall have been enacted, entered, promulgated or enforced by any Governmental
Authority that prohibits or makes illegal this Agreement, the other Transaction
Documents or the transactions contemplated hereby or thereby.


(b)The obligation of the Noteholders to effect the Exchange Transaction, and to
execute and deliver (or cause to be executed and delivered) documents, at the
Closing is subject to the satisfaction at or prior to the Closing of the
following conditions:


(i)Concurrently or prior to the Closing, the Company shall have raised at least
$156.0 million in total value from the Equity Raise, with such receipt of funds
or assets not subject to any conditions precedent which have not otherwise been
satisfied on the Closing, other than the concurrent consummation of the Exchange
Transaction;


(ii)the reincorporation of the Company in Delaware shall have occurred and the
Company shall have filed the Delaware Charter with the Secretary of State of the
State of Delaware and the board of directors of the Company shall have adopted
amended and restated bylaws of the Company, in form and substance reasonably
satisfactory to the Noteholders and their counsel;




11

--------------------------------------------------------------------------------





(iii)the representations and warranties of the Company contained in Section 4
hereof shall be true and correct in all respects as of the date of this
Agreement and, excepting Section 4(s) hereof, as of the Closing, with the same
force and effect as though made on and as of such date;


(iv)the Company shall have delivered a certificate signed on behalf of the
Company by an authorized officer of the Company in the form attached hereto as
Exhibit F;


(v)the Company shall have delivered or paid, as applicable to the Noteholders,
in accordance with Section 2(a) hereof, each of the items required to be
delivered or paid by the Company pursuant to Section 2(a), in form and substance
reasonably satisfactory to each of the Noteholders and their counsel (except
that the intercreditor agreement with the agent under the Credit Facility shall
be a customary intercreditor agreement reasonably acceptable to the Noteholders
and negotiated by the Noteholders in good faith);


(vi)the Company shall have performed or complied with, in all material respects,
its covenants required to be performed or complied with as of the Closing under
this Agreement, except for the covenants set forth in Section 2(a) (to the
extent required to be complied with at or prior to the Closing) hereof which the
Company shall have performed and complied with in all respects;


(vii)no Material Adverse Effect shall have occurred since the date of this
Agreement;


(viii)the Company shall have paid all fees and expenses due and payable by the
Company as of Closing in accordance with Section 5(f);


(ix)there shall be no pending litigation and, to the knowledge of the Company,
there shall be no threatened litigation, action, proceeding, investigation or
labor controversy, in each case by any Governmental Authority, other
securityholder of the Company or other Person which purports to affect the
legality, validity or enforceability of this Agreement or any of the Transaction
Documents; and


(x)no default or event of default shall (A) have occurred and be continuing
under any Note Document, the Credit Facility, any loan or collateral document in
connection therewith or either Indenture or (B) result from the issuance of the
Second Lien Notes, the entry into any Transaction Document or the consummation
of the Exchange Transaction or the other transactions contemplated under this
Agreement or any Transaction Document.


(c)The obligation of the Company to effect the Exchange Transaction, and to
execute and deliver documents at the Closing is subject to the satisfaction at
or prior to the Closing of the following additional conditions:


(i)the representations and warranties of each Noteholder contained in Section
3(a) hereof shall be true and correct in all respects, and all other
representations and warranties of each Noteholder contained in Section 3 hereof
shall be true and correct in all material respects, on and as of the date hereof
and as of the Closing, with the same force and effect as though made on and as
of such date (except to the extent any representation or warranty includes the
word “material,” Material Adverse Effect or words of similar import, with
respect to which such representation or warranty, or applicable portions
thereof, must have been true and correct in all respects);


(ii)each Noteholder shall have delivered to the Company, in accordance with
Section 2(b) hereof, each of the items required to be delivered by such
Noteholder pursuant to Section 2(b); and


(iii)each Noteholder shall have performed or complied with, in all material
respects, its covenants required to be performed or complied with as of Closing
under this Agreement, except for the covenants set forth in Section 2(b) hereof
which each Noteholder shall have performed and complied with in all respects.


7.Termination.


(a)This Agreement may be terminated:


(i)by either the Company or the Noteholders, upon delivery of written notice of
termination to the other Party, if the Closing has not occurred on or before May
31, 2018, (the “End Date”); provided, however, that the right to terminate this
Agreement pursuant to this Section 7(a)(i) shall not be available to a party if
the inability to satisfy any of the conditions to Closing was due primarily to
the failure of such party to perform any of its obligations under this
Agreement;


12

--------------------------------------------------------------------------------





(ii)by the Noteholders, upon written notice of termination to the Company, if
(A) the Company has breached or failed to perform any of its covenants or other
agreements contained in this Agreement to be complied with by it such that the
closing condition set forth in Section 6(b)(iv) would not be satisfied, (B)
there exists a breach of any representation or warranty of the Company contained
in Section 4 of this Agreement such that the Closing condition set forth in
Section 6(b)(iii) would not be satisfied, and in the case of each of clauses (A)
and (B) above, such breach, failure to perform or failure to satisfy such
Closing condition, as applicable, (x) has not been waived by the Noteholders or
cured on or before the earlier of thirty (30) days after receipt by the Company
of written notice thereof or the End Date or (y) is incapable of being cured by
the Company by the End Date, or (C) (1) the Company shall have an order for
relief entered with respect to it or shall commence a voluntary case under the
Bankruptcy Code or under any other similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
manager, trustee, examiner or other custodian for all or a substantial part of
its property or shall make any assignment for the benefit of creditors, or (2)
the Company shall be unable, or shall fail generally, or shall admit in writing
its inability, generally to pay its debts or obligations when due;


(iii)by the Noteholders, upon written notice of termination to the Company, if a
Default or an Event of Default exists under the Credit Facility or the
Indentures, as applicable, and, in either case, such Default or Event of Default
has not been cured (with the effect of any such cure being that such Default or
Event of Default no longer exists after giving effect to any such cure and, as a
result, the agent and lenders under the Credit Facility or the Trustee or the
holders under the Indentures no longer have the right to exercise remedies under
the Credit Facility or the Indentures, as applicable, conditioned upon the
occurrence and existence of any Default or Event of Default with respect to such
Default or Event of Default) or waived (with the effect of any such waiver being
that the agent and lenders under the Credit Facility or the Trustee or the
holders under the Indentures, after giving effect to any such waiver no longer
have the right to exercise any remedies under the Credit Facility or the
Indentures, as applicable, conditioned upon the occurrence and existence of a
Default or Event of Default with respect to such Default or Event of Default) by
the agent or lenders (as required by the Credit Facility) or by the Trustee or
the holders (as required by the Indentures), under the Credit Facility or the
Indentures, as applicable, on or before the earlier of thirty (30) days after
receipt by the Company of written notice thereof or the End Date; or


(iv)by either the Company, upon delivery of written notice of termination to the
Noteholders, or the Noteholders, upon delivery of written notice of termination
to the Company, at any time on or after the first Business Day after the date of
conclusion of the Stockholders Meeting (such first date after the date of
conclusion of the Stockholders Meeting, the “Termination Date”) if the NYSE
American Approval has not been obtained, giving effect to any postponement or
adjournment thereof; provided, however, that the Company shall not be entitled
to terminate this Agreement pursuant to this Section 7(a)(iv) if (1) the Company
is in material breach of this Agreement as of the Termination Date or (2) any
breach of this Agreement by the Company has caused the NYSE American Approval to
not be obtained.


(b)Effect of Termination. In the event of termination of this Agreement by any
Party as provided in Section 7(a), this Agreement shall forthwith become void
and there shall be no liability or obligation on the part of any Party (or any
other person) with respect to this Agreement or the transactions contemplated in
this Agreement or any other Transaction Document; provided, however, that
notwithstanding the foregoing, (a) no such termination shall relieve a Party
from any breach by such Party prior to such termination and (b) the provisions
of Section 3(j), Section 4(cc), Section 5(f), this Section 7(b) and Section 9
(other than Section 9(j)) shall survive such termination.


8.Indemnification.


(a)Indemnification by the Company. The Company agrees to indemnify each of the
Noteholders and their respective Representatives (each, a “Noteholder
Indemnified Party” and, collectively, the “Noteholder Indemnified Parties”) from
costs, losses, liabilities, damages, or expenses, and hold each of them harmless
against, any and all actions, suits, proceedings (including any investigations,
litigation or inquiries), demands, and causes of action, and, in connection
therewith, and promptly upon demand, pay or reimburse each of them for all
costs, losses, liabilities, damages, or expenses of any kind or nature
whatsoever (including the reasonable and documented fees and disbursements of
counsel and all other reasonable and documented expenses incurred in connection
with investigating, defending or preparing to defend any such matter that may be
incurred by them or asserted against or involve any of them), whether or not
involving a Third-Party Claim, as a result of, arising out of, or resulting from
(i) the failure of any of the representations or warranties made by the Company
contained in this Agreement or any certificate delivered pursuant to this
Agreement to be true and correct in all material respects as of the date made
(except to the extent any representation or warranty includes the word
“material,” Material Adverse Effect or words of similar import, with respect to
which such representation or warranty, or applicable portions thereof, must have
been true and correct in all respects) or (ii) the breach of any covenants of
the Company contained in this Agreement; provided, that, in the case of the
immediately preceding clause


13

--------------------------------------------------------------------------------





(i), such claim for indemnification is made prior to the expiration of the
survival period of such representation or warranty set forth in Section 8(f)
hereof; provided, however, that for purposes of determining when an
indemnification claim has been made, the date upon which a Noteholder
Indemnified Party shall have delivered written notice (stating in reasonable
detail the basis of the claim for indemnification) to the Company shall
constitute the date upon which such claim has been made. No Noteholder
Indemnified Party shall be entitled to recover special, indirect, exemplary,
speculative or punitive damages under this Section 8(a); provided, however, that
such limitation shall not prevent any Noteholder Indemnified Party from
recovering under this Section 8(a) for any such damages to the extent that such
damages are direct damages in the form of diminution in value or payable to a
third party in connection with any Third-Party Claims.


(b)Indemnification by the Noteholders. Each Noteholder agrees to, severally and
not jointly, indemnify the Company and its Representatives (each a “Company
Indemnified Party” and, collectively, the “Company Indemnified Parties”) from,
and hold each of them harmless against, any and all actions, suits, proceedings
(including any investigations, litigation or inquiries), demands, and causes of
action, and, in connection therewith, and promptly upon demand, pay or reimburse
each of them for all costs, losses, liabilities, damages, or expenses of any
kind or nature whatsoever (including the reasonable fees and disbursements of
counsel and all other reasonable expenses incurred in connection with
investigating, defending or preparing to defend any such matter that may be
incurred by them or asserted against or involve any of them), whether or not
involving a Third-Party Claim, as a result of, arising out of, or resulting from
(i) the failure of any of the representations or warranties made by such
Noteholder contained in this Agreement or any certificate delivered pursuant to
this Agreement to be true and correct in all material respects as of the date
made (except to the extent any representation or warranty includes the word
“material,” Material Adverse Effect or words of similar import, with respect to
which such representation or warranty, or applicable portions thereof, must have
been true and correct in all respects) or (ii) the breach of any of the
covenants of such Noteholder contained in this Agreement; provided, that, in the
case of the immediately preceding clause (i), such claim for indemnification
relating to a breach of any representation or warranty is made prior to the
expiration of the survival period of such representation or warranty; provided,
however, that for purposes of determining when an indemnification claim has been
made, the date upon which a Company Indemnified Party shall have delivered
written notice (stating in reasonable detail the basis of the claim for
indemnification) to the applicable Noteholder shall constitute the date upon
which such claim has been made; provided, further, that the liability of a
Noteholder shall not be greater in amount than the aggregate principal amount of
Notes set forth opposite its name on Schedule A attached hereto. No Company
Indemnified Party shall be entitled to recover special, indirect, exemplary,
speculative or punitive damages under this Section 8(b); provided, however, that
such limitation shall not prevent any Company Indemnified Party from recovering
under this Section 8(b) for any such damages to the extent that such damages are
direct damages in the form of diminution in value or payable to a third party in
connection with any Third-Party Claims.


(c)Indemnification for Certain Fees. The Company agrees that it will indemnify
and hold harmless each Noteholder from and against any and all claims, demands,
or liabilities for broker’s, finder’s, placement, or other similar fees or
commissions incurred by the Company or alleged to have been incurred by the
Company in connection with the Exchange Transaction or the consummation of the
transactions contemplated by this Agreement and the other Transaction Documents.


(d)Indemnification Procedures. Promptly after any Company Indemnified Party or
Noteholder Indemnified Party, as the case may be (the “Indemnified Party”), has
received notice of any indemnifiable claim hereunder, or the commencement of any
action, suit or proceeding by a third person, which the Indemnified Party
believes in good faith is an indemnifiable claim under this Agreement (each a
“Third-Party Claim”), the Indemnified Party shall give the indemnitor hereunder
(the “Indemnifying Party”) written notice of such Third-Party Claim or the
commencement of such action, suit or proceeding, but failure to so notify the
Indemnifying Party will not relieve the Indemnifying Party from any liability it
may have to such Indemnified Party hereunder except to the extent that the
Indemnifying Party is prejudiced by such failure. Such notice shall state the
nature and the basis of such Third-Party Claim to the extent then known. The
Indemnifying Party shall have the right to defend and settle, at its own expense
and by its own counsel who shall be reasonably acceptable to the Indemnified
Party, any such matter as long as the Indemnifying Party pursues the same
diligently and in good faith. If the Indemnifying Party undertakes to defend or
settle, it shall promptly notify the Indemnified Party of its intention to do
so, and the Indemnified Party shall cooperate with the Indemnifying Party and
its counsel in all commercially reasonable respects in the defense thereof and
the settlement thereof. Such cooperation shall include, but shall not be limited
to, furnishing the Indemnifying Party with any books, records and other
information reasonably requested by the Indemnifying Party and in the
Indemnified Party’s possession or control; provided that such disclosure would
not affect any privilege relating to the Indemnified Party or result in a
violation of law or any confidentiality obligation; provided, further, that such
requesting party shall, if reasonably requested by the Indemnified Party, enter
into a reasonably and customary confidentiality agreement relating to such
request. Such cooperation of the Indemnified Party shall be at the cost of the
Indemnifying Party. After the Indemnifying Party has notified the Indemnified
Party of its intention to undertake to defend or settle any such asserted
liability, and for so long as the Indemnifying Party diligently pursues such
defense, the Indemnifying Party shall not be liable for any additional legal
expenses incurred by the Indemnified Party in connection with any defense or
settlement of such asserted liability; provided, however, that the Indemnified
Party shall be entitled (i) at its expense, to participate in the defense of
such asserted liability and the negotiations of the settlement thereof and (ii)
if (A) the Indemnifying


14

--------------------------------------------------------------------------------





Party has failed to assume the defense or employ counsel reasonably acceptable
to the Indemnified Party or (B) if the defendants in any such action include
both the Indemnified Party and the Indemnifying Party and counsel to the
Indemnified Party shall have concluded that there may be reasonable defenses
available to the Indemnified Party that are different from or in addition to
those available to the Indemnifying Party or if the interests of the Indemnified
Party reasonably may be deemed to conflict with the interests of the
Indemnifying Party, then the Indemnified Party shall have the right to select a
separate counsel and to assume such legal defense and otherwise to participate
in the defense of such action, with the reasonable expenses and fees of such
separate counsel and other reasonable expenses related to such participation to
be reimbursed by the Indemnifying Party as incurred. Notwithstanding any other
provision of this Agreement, (x) the Indemnifying Party shall not settle any
indemnified Third-Party Claim without the consent of the Indemnified Party
(which consent shall not be unreasonably withheld, conditioned or delayed),
unless the settlement thereof imposes no liability or obligation on, and
includes a complete release from liability of, and does not include any
admission of wrongdoing or malfeasance by, the Indemnified Party and (y) the
Indemnified Party shall not settle any indemnified Third-Party Claim without the
consent of the Indemnifying Party (which consent shall not be unreasonably
withheld, conditioned or delayed).


(e)Sole and Exclusive Remedy. Except as provided in Section 9(m) hereof, this
Section 8 will provide the exclusive remedy against the Company or any
Noteholder, as applicable, for any breach of any representation, warranty,
covenant or other claim arising out of or relating to this Agreement, the other
Transaction Documents and/or the transactions contemplated hereby.


(f)Survival. All representations, warranties and agreements of the parties made
in this Agreement shall survive for twenty-four (24) months following the
Closing; provided, however, that the representations and warranties contained in
Section 3(a), Sections 4(a), (b) and (c) and the agreements set forth in Section
5(f), this Section 8(f) and Sections 9(e), (f) and (g) shall survive
indefinitely (each such survival period as provided in this sentence, a
“Survival Period”). The indemnifications set forth in Section 8(a), (b) and (c)
shall terminate in accordance with the applicable Survival Period, except that
any matters for which a specific written claim for indemnity has been delivered
to the Indemnifying Party on or before the termination of the applicable
Survival Period shall survive until the final resolution of such claim.


9.Miscellaneous.


(a)Amendments and Waivers. Amendments or modifications to this Agreement may
only be made, and compliance with any term, covenant, agreement, condition or
provision set forth herein may only be omitted or waived (either generally or in
a particular instance and either retroactively or prospectively), upon the
written consent of each party hereto.


(b)Notices. All notices, requests, consents, reports and demands shall be in
writing, shall be deemed effectively given upon receipt and shall be hand
delivered, sent by facsimile or other electronic transmission (provided
confirmation of receipt of the transmission is mechanically or electronically
generated and kept on file by the sending party), or mailed, postage prepaid, to
the Noteholders at the applicable addresses and facsimile numbers or email
addresses or to the Company at the address set forth below or, in each case, to
such other address and/or facsimile number as may be furnished in writing to the
other parties hereto:
If to the Company:
Northern Oil and Gas, Inc.
601 Carlson Pkwy - Suite 990
Minnetonka, Minnesota 55305
Attention: Chief Financial Officer
Facsimile No.: (952) 476-9801


15

--------------------------------------------------------------------------------





with a copy to:
Jones Day
250 Vesey Street
New York, New York 10281
Attention: Scott J. Greenberg
Facsimile: (212) 755-7306
Email: sgreenberg@jonesday.com
If to the Noteholders:


Email: NOG_AdHoc@kirkland.com
with a copy to:
Kirkland & Ellis LLP
300 North LaSalle
Chicago, Illinois 60654
Attention: Steven N. Serajeddini
Facsimile: (312) 862-2200
Email: steven.serajeddini@kirkland.com
(c)Titles and Headings. The section headings herein are for convenience only and
shall not affect the construction hereof.


(d)Execution in Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original but all of which
together shall constitute but one and the same instrument. Multiple counterparts
of this Agreement may be delivered via facsimile or other electronic means, with
the intention that they shall have the same effect as an original counterpart
hereof.


(e)Governing Law; Jurisdiction; Jury Trial. This Agreement shall in all respects
be construed in accordance with and governed by the substantive laws of the
State of New York, without reference to any choice of law rules (whether of the
State of New York or any other jurisdictions) to the extent such rules would
cause the application of the laws of any jurisdictions other than the State of
New York. Each party hereby irrevocably submits to the jurisdiction of the state
and federal courts sitting in The City of New York, Borough of Manhattan, for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


(f)Limitation on Damages. Notwithstanding anything to the contrary in this
Agreement, in no event shall a Party be liable under this Agreement to any other
Party or its Representatives (under Section 8 or otherwise) for (i) any
exemplary or punitive damages or (ii) any special, consequential, incidental or
indirect damages or lost profits, except (A) in the case of clause (ii), to the
extent any such damages or lost profits would otherwise be recoverable under
applicable law in an action for breach of contract or (B) in the case of clause
(i) or clause (ii), any such damages or lost profits that are included in any
Third-Party Claim against an Indemnified Party for which such Indemnified Party
is entitled to indemnification under this Agreement.


(g)Entire Agreement. This Agreement, including the Schedules and Exhibits hereto
and the other Transaction Documents (which are an integral part hereof), embody
the entire agreement and understanding of the parties hereto with respect to the
subject matter hereof and supersede all prior and contemporaneous oral or
written agreements, representations, warranties, contracts, correspondence,
conversations, memoranda and understandings between or among the parties or any
of their agents, Representatives or Affiliates relative to such subject matter,
including, without limitation, any term sheets, emails or draft documents. It is
the intent of the parties hereto that any and all representations, warranties,
covenants, agreements and obligations


16

--------------------------------------------------------------------------------





of the Noteholders hereunder shall, in each and every respect, be several only,
and neither joint, nor joint and several. In connection with this Agreement, the
Noteholders are only acting in their capacity as holders of Notes and do not
constitute a “group” for purposes of Section 13(d) under the Exchange Act, or
for any other purpose, with any other person. Nothing in this Agreement shall be
interpreted to implicate the provisions of the Minnesota Business Corporation
Act (the “MBCA”), including the provisions of Section 302A.673 of the MBCA, it
being understood that such provisions shall immediately cease to apply upon the
Company reincorporating in Delaware at or prior to Closing, as contemplated
herein.


(h)Certain Definitions and Interpretive Principles. Capitalized terms in this
Agreement shall have the meanings specified below, or as specified elsewhere in
this Agreement, for all purposes hereof. The following terms, as used in this
Agreement, shall have the meanings as set forth below:


(i)“Affiliate” or “Affiliated” means, with respect to a specified Person, any
other Person, directly or indirectly Controlling or Controlled by or under
direct or indirect common Control with such specified Person; provided, however,
that the Company, Affiliates of the Company, any portfolio company of the
Noteholders or any Affiliates of any portfolio company of the Noteholders (which
entities are not otherwise Affiliates of the Noteholders and would only be
deemed Affiliates pursuant to their relationship with one or more portfolio
companies of the Noteholders) shall not be deemed an Affiliate of any
Noteholder.


(ii)“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.


(iii)“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The term “Beneficially Owned” has a
corresponding meaning.


(iv)“Building” has the meaning assigned to such term in the applicable Flood
Insurance Regulations.


(v)“Business Day” means any day other than a day on which banks are permitted or
required to be closed in New York City.


(vi) “Capital Leases” means, in respect of any Person, all leases which shall
have been, or should have been, in accordance with GAAP, recorded as capital
leases on the balance sheet of the Person liable (whether contingent or
otherwise) for the payment of rent thereunder, provided that all obligations of
any Person that are or would have been treated as operating leases for purposes
of GAAP prior to the issuance by the Financial Accounting Standards Board on
February 25, 2016 of an Accounting Standards Update (the “ASU”) shall continue
to be accounted for as operating leases for purposes of all financial
definitions for purpose of this Agreement (whether or not such operating lease
obligations were in effect on such date) notwithstanding the fact that such
obligations are required in accordance with the ASU (on a prospective or
retroactive basis or otherwise) to be treated as capitalized lease obligations
in the financial statements of the Company.


(vii)“Cooperation Agreement” means the Cooperation Agreement, dated November 13,
2017, by and among the Noteholders.


(viii)“Control,” “Controlling” or “Controlled” means, as to a specified Person,
the power to direct or cause the direction of the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.


(ix)“Credit Facility” means the Term Loan Credit Agreement, dated as of November
1, 2017 (as in effect on the date hereof), by and among Northern Oil and Gas,
Inc., TPG Specialty Lending, Inc. as administrative agent and collateral agent,
and each of the lenders party thereto.


(x)“Debt” means, for any Person, each of the following (without duplication):
(A) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (B) all
reimbursement obligations of such Person (whether contingent or otherwise) in
respect of letters of credit, surety or other bonds and similar instruments; (C)
all (i) accounts payable and (ii) accrued expenses, liabilities or other
obligations of such Person to pay the deferred purchase price of Property or
services, in each case (other than


17

--------------------------------------------------------------------------------





deferred purchase price obligations in connection with the acquisition of oil
and gas properties), which are greater than ninety (90) days past the date of
invoice other than those which are being contested in good faith by appropriate
action and for which adequate reserves have been maintained in accordance with
GAAP; (D) all obligations of such Person under Capital Leases; (e) all
obligations under Synthetic Leases; (f) all Debt (as defined in the other
clauses of this definition) of others secured by (or for which the holder of
such Debt has an existing right, contingent or otherwise, to be secured by) a
Lien on any Property of such Person, whether or not such Debt is assumed by such
Person; (g) all Debt (as defined in the other clauses of this definition) of
others guaranteed by such Person or in which such Person otherwise assures a
creditor against loss of such Debt (howsoever such assurance shall be made) to
the extent of the lesser of the amount of such Debt and the maximum stated
amount of such guarantee or assurance against loss; (h) all obligations or
undertakings of such Person to maintain or cause to be maintained the financial
position or covenants of others or to purchase the Debt or Property of others;
(i) all obligations of such Person to deliver commodities, goods or services,
including, without limitation, Hydrocarbons, in consideration of one or more
advance payments, other than gas balancing arrangements, take or pay
arrangements for the gathering, processing or transportation of production, or
other similar arrangements, in each case in the ordinary course of business; (j)
obligations of such Person to pay for goods or services even if such goods or
services are not actually received or utilized by such Person; (k) any Debt of a
partnership for which such Person is liable either by agreement, by operation of
law or by a Governmental Requirement but only to the extent of such liability;
and (l) the undischarged balance of any production payment created by such
Person or for the creation of which such Person directly or indirectly received
payment. The Debt of any Person shall include all obligations of such Person of
the character described above to the extent such Person remains legally liable
in respect thereof notwithstanding that any such obligation is not included as a
liability of such Person under GAAP.


(xi)“Default” shall have the meaning given such term in the Credit Facility.


(xii)“Event of Default” shall have the meaning given such term in the Credit
Facility.


(xiii)“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.


(xiv)“Evercore Engagement Letter” means the letter agreement, dated as of June
5, 2017, between the Company and Evercore Group L.L.C., as amended as of January
4, 2018.


(xv)“Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC thereunder.


(xvi)“Family Member” means, with respect to any Noteholder or an Affiliate of
such Noteholder, such person’s spouse, domestic partner, parents,
parents-in-law, siblings, children, grandchildren and any other natural person
who occupies the same principal residence as the undersigned (other than a
tenant or employee), and the spouses, domestic partners, descendants and
ancestors of each of the foregoing.


(xvii)“FEMA” means the Federal Emergency Management Agency, a component of the
United States Department of Homeland Security.


(xviii)“Flood Insurance Regulations” means (a) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (c) the National Flood Insurance Reform Act of 1994
(amending 42 USC § 4001, et seq.), as the same may be amended or recodified from
time to time, and (d) the Flood Insurance Reform Act of 2004 and any regulations
promulgated thereunder.


(xix)“GAAP” means United States generally accepted accounting principles set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession that are in effect from time to time, applied on a
consistent basis for the periods involved.


(xx)“Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government over the Company, any of its Properties, or any Noteholder.


18

--------------------------------------------------------------------------------





(xxi)“Governmental Requirement” means any applicable law, statute, code,
ordinance, order, determination, rule, regulation, judgment, decree, injunction,
franchise, permit, certificate, license, authorization or other directive or
requirement, whether now or hereinafter in effect, including, environmental
laws, energy regulations and occupational, safety and health standards or
controls, of any Governmental Authority.


(xxii)“Hydrocarbon Interests” means all rights, titles, interests and estates
now or hereafter acquired in and to oil and gas leases, oil, gas and mineral
leases, or other liquid or gaseous hydrocarbon leases, fee interests, surface
interests, mineral fee interests, overriding royalty interests and other royalty
interests, net profit interests and production payment interests, including any
reserved or residual interests of whatever nature.


(xxiii)“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom and all other minerals which may be
produced and saved from or attributable to the oil and gas properties of the
Obligors, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests of the Obligors or other properties constituting oil and gas
properties of the Obligors.


(xxiv)“Lien” means any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of the Property, whether such interest
is based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of oil
and gas properties. The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Company shall be deemed to be the owner of any
Property which it has acquired or holds subject to a conditional sale agreement,
or leases under a financing lease or other arrangement pursuant to which title
to the Property has been retained by or vested in some other Person in a
transaction intended to create a financing.


(xxv)“Manufactured (Mobile) Home” has the meaning assigned to such term in the
applicable Flood Insurance Regulation.


(xxvi)“Mortgaged Property” means any Property owned by any Obligor which is
subject to the Liens existing and to exist under the terms of the Security
Documents.


(xxvii)“Non-Disclosure Agreements” means the Confidentiality Agreement, dated as
of January 30, 2018, between the Company and the Noteholders.


(xxviii)“NYSE American” means the NYSE American Exchange.


(xxix)“Party” or “party” means the Company or the Noteholders, and “Parties” and
“parties” mean the Company and the Noteholders.


(xxx)“Permitted Transferee” means, with respect to any Noteholder, (a) an
Affiliate of any Noteholder or any investment fund or other entity controlled or
managed by any Noteholder; (b) any trust for the primary benefit of the Family
Members of such Noteholder; provided that, in each case, either (i) such
Noteholder or (ii) a bona fide third-party trustee continues to hold, directly
or indirectly, 100% of the voting interests of such trust until the death or
legal incapacity of such Noteholder; (c) any entity of which such Noteholder and
any Permitted Transferees or Family Members of such Noteholder collectively are
beneficial owners of 100% of the equity interests; provided that either (i) such
Noteholder or (ii) a bona fide third-party trustee continues to hold, directly
or indirectly, 100% of the voting interests of such entity until the death or
legal incapacity of such Noteholder; or (d) any trust or non-profit corporation
that (i) has obtained recognition of its tax exempt status under Section
501(c)(3) of the Internal Revenue Code of 1986, as amended, and (ii) is
controlled by such Noteholder.


(xxxi)“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.


(xxxii)“Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible, including cash, securities,
accounts and contract rights.




19

--------------------------------------------------------------------------------





(xxxiii)“Representatives” means, with respect to any Person, such Person’s
Affiliates, directors, officers, partners, employees, members, managers, agents,
advisors (including attorneys, accountants, consultants and financial advisors
and any representatives of a Person’s advisors) and other representatives.


(xxxiv)“Requisite Affirmative Vote” means, with respect to the NYSE American
Approval and the Delaware Charter Approval, the affirmative vote of the greater
of (i) a majority of the shares of Common Stock present in person or by proxy at
the Stockholders Meeting and entitled to vote or (2) a majority of the minimum
number of shares entitled to vote that would constitute a quorum for the
transaction of business at the Stockholders Meeting.


(xxxv)“SEC” means the U.S. Securities and Exchange Commission.


(xxxvi)“Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the SEC thereunder.


(xxxvii)“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.


(xxxviii)“Synthetic Leases” means, in respect of any Person, all leases which
shall have been, or should have been, in accordance with GAAP, treated as
operating leases on the financial statements of the Person liable (whether
contingently or otherwise) for the payment of rent thereunder and which were
properly treated as indebtedness for borrowed money for purposes of U.S. federal
income taxes, if the lessee in respect thereof is obligated to either purchase
for an amount in excess of, or pay upon early termination an amount in excess
of, 80% of the residual value of the Property subject to such operating lease
upon expiration or early termination of such lease.


(xxxix)“Swap Agreement” means any agreement (including each confirmation under
any master agreements) with respect to any swap, cap, collar, put, call, floor,
forward, future or derivative transaction or option or similar agreement,
whether exchange traded, “over-the-counter” or otherwise, and whether settled
physically or financially, involving, or settled by reference to, one or more
interest rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Company shall be a Swap
Agreement.


(xl)“TRT Agreements” means (A) the Agreement, dated January 2, 2015, by and
among Robert B. Rowling, Cresta Investments, LLC, Cresta Greenwood, LLC, TRT
Holdings, Inc. and the Company and (B) the Agreement, dated January 25, 2017, by
and among TRT Holdings, Inc., Cresta Investments, LLC, Cresta Greenwood, LLC,
Robert Rowling, Michael Popejoy, Michael Frantz and the Company, as amended by
the TRT Governance Agreement.


(xli)The words such as “herein,” “hereof,” and “hereunder” refer to this
Agreement as a whole and not merely to a subdivision in which such words appear
unless the context otherwise requires. The singular shall include the plural,
and vice versa, unless the context otherwise requires. The masculine shall
include the feminine and neuter, and vice versa, unless the context otherwise
requires.


(i)Parties in Interest; Assignment. This Agreement binds and inures solely to
the benefit of each party hereto and its successors and assigns and nothing in
this Agreement, express or implied, is intended to or shall confer upon any
other person any rights, benefits or remedies of any nature whatsoever under or
by reason of this Agreement. The rights and obligations hereunder may be
transferred or assigned by the Noteholders in connection with the sale,
transfer, assignment or other disposition of any Existing Notes; provided that
(a) the Company is given written notice prior to such transfer or assignment,
stating the name and address of each such transferee or assignee and identifying
the aggregate principal amount of Existing Notes being sold, transferred,
assigned or otherwise disposed of and (b) each such transferee or assignee (I)
assumes in writing responsibility for its portion of the obligations of such
Noteholder under this Agreement by executing a joinder agreement in the form
attached hereto as Exhibit H, (II) is either (A) an “accredited investor” as
defined in Regulation D under the Securities Act or (B) a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act
and (III) is not an affiliate of the Company within the meaning of Rule 144
under the Securities Act.




20

--------------------------------------------------------------------------------





(j)Adjustments.


(i)To the extent that the Company issues or sells any Common Stock, at or prior
to Closing, under the Equity Raise with any material terms (excluding for this
purpose, any lock-up provisions) that are superior to the Exchange Transaction
with respect to the Noteholders, such Noteholders shall be entitled to receive
such terms in connection with the Exchange Transaction, including but not
limited to, if the Common Stock issued or sold as part of the Equity Raise is
issued or sold at a gross price lower than $3.00 per share, the number of Shares
to be issued in the Exchange Transaction shall equal (A) the number of Shares
set forth opposite each Noteholder’s name on Schedule A attached hereto,
multiplied by (B) the quotient of $3.00 divided by the lowest gross price at
which any such share of Common Stock is issued or sold under the Equity Raise.


(ii)If at any time after the date of this Agreement and prior to the Closing,
any change in the outstanding shares of capital stock of the Company (or any
other securities convertible therefor or exchangeable thereto) shall occur as a
result of any reclassification, stock split (including a reverse stock split),
combination, exchange or readjustment of shares, or any stock dividend or stock
distribution, or any similar event, in each case, other than pursuant to the
transactions contemplated by this Agreement, the number of Shares issuable
hereunder or as contemplated hereby and the price thereof, and any other
similarly dependent items shall be equitably adjusted to provide the same
economic effect as contemplated by this Agreement prior to such action.


(k)Severability. In the event that one or more provisions of this Agreement
shall be deemed or held to be invalid, illegal or unenforceable in any respect
under any applicable law, this Agreement shall be construed with the invalid,
illegal or unenforceable provision deleted, and the validity, legality and
enforceability of the remaining provisions contained herein shall not be
affected or impaired thereby.


(l)Further Assurances. From time to time, as and when requested by either party,
the other party will execute and deliver, or cause to be executed and delivered,
all such documents and instruments as may be reasonably necessary to consummate
the transactions contemplated by this Agreement.


(m)Specific Performance. It is understood and agreed by the parties hereto that
money damages would not be a sufficient remedy for any breach of this Agreement
by the Company or the Noteholders, as applicable, and the non-breaching party of
the Company or the Noteholders, as applicable, shall be entitled to specific
performance and injunctive or other equitable relief as a remedy of any such
breach.




[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]






 








 
 










21

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


 
COMPANY:


NORTHERN OIL AND GAS, INC.
By: /s/ Erik J. Romslo                                 
Name: Erik J. Romslo
Title: EVP, General Counsel and Secretary

































[Signature Page to Exchange Agreement]




--------------------------------------------------------------------------------







Schedule A
Noteholder
Aggregate Principal Amount of Notes Beneficially
Owned
Aggregate Principal Amount of Second Lien Notes to be Issued in the Exchange
Transaction




Number of Shares
to be Issued in the Exchange Transaction
Total
$
496,683,000


$
344,279,000


$
51,624,964



 
















--------------------------------------------------------------------------------






EXHIBIT A TO EXCHANGE AGREEMENT


Northern Oil and Gas, Inc.
Second Lien Notes
Summary of Indicative Terms and Conditions


Capitalized terms used but not otherwise defined in this Summary of Indicative
Terms and Conditions (this “Term Sheet”) shall have the meaning assigned to such
terms in the Exchange Agreement to which this Exhibit A is attached.
Issuer:
Northern Oil and Gas, Inc., a Minnesota corporation (the “Issuer”). Upon
consummation of the Exchange Transaction, the Issuer shall be domiciled as a
Delaware corporation.


Guarantors:
All direct or indirect subsidiaries of the Issuer which guarantee any other
indebtedness for borrowed money of the Obligors, including without limitation
the Credit Facility (the “Guarantors”, and together with the Issuer, the
“Obligors”).


Participating Holders:
Each of the Noteholders party to the Exchange Agreement (the “Participating
Holders”, together with their permitted successors and assigns, the “Holders”).


Trustee:
A third party financial institution chosen by the Participating Holders upon
consultation with the Issuer, as trustee and collateral agent (such third party
in such capacities, the “Trustee”).


Type and Amount:
Senior Secured Second Lien Notes of the Issuer (the “Second Lien Notes”) in an
initial aggregate principal amount of $344,279,000 issued as partial exchange
consideration for the Existing Notes.
Scheduled Amortization:
None.


Interest Rate:
Initially 8.50% per annum payable in cash (the “Cash Component”).
Beginning on July 1, 2018, the interest rate will step-up by 1.00% per annum,
which such step-up in interest shall be payable in kind (the “PIK Component”).
If the financial statements and compliance certificate for the most recently
ended fiscal quarter ending June 30th or December 31st (beginning with the
fiscal quarter ending June 30, 2018) (each, a “Measurement Fiscal Quarter”)
demonstrate that the Issuer and its subsidiaries have a Total Debt (which shall
be measured off of all debt of the Issuer and its subsidiaries without giving
effect to any cash netting) to EBITDAX (which shall be defined consistent with
the Documentation Principles) ratio of:
(i) less than 3.00 to 1.00 as of the last day of any such Measurement Fiscal
Quarter, the PIK Component shall, subject to reinstatement in accordance with
clause (ii) below, cease accruing effective as of the date such financial
statements and compliance certificate are delivered in accordance with the
definitive documentation (without giving effect to any grace period), or
(ii) equal to or greater than 3.00 to 1.00 as of the last day of such most
recently ended Measurement Fiscal Quarter or if the Issuer fails to deliver the
financial statements or compliance certificate by the date required in the
definitive documentation with respect to any Measurement Fiscal Quarter, the PIK
Component shall immediately and automatically accrue and be payable in
accordance with the definitive documentation effective as of the date such
financial statements and compliance certificate are delivered (or fail to be
delivered) in accordance with the definitive documentation (without giving
effect to any grace period).
For the avoidance of doubt, the PIK Component shall be in addition to, and not
in replacement of, the Cash Component and shall be reinstated immediately and
automatically from time to time in accordance with clause (ii) above.
Interest shall be payable quarterly. Default interest shall be payable in cash
on demand at the then applicable interest rate plus 3.00% per annum (the
“Default Rate”).





--------------------------------------------------------------------------------





Ranking and Collateral:
The Second Lien Notes and related guarantees will rank equal in right of payment
to all existing and future senior indebtedness of the Obligors. The Second Lien
Notes will be secured by a perfected second priority lien security interest in
all assets of the Obligors, subject to the exceptions set forth in the Credit
Facility, and including those assets securing the Credit Facility (and junior
only to the liens securing the Credit Facility); provided, however, that, the
required collateral levels on oil and gas properties constituting proved
reserves and proved developed producing reserves on the Closing shall be 90% and
no later than 90 days following the Closing, such required collateral levels
shall be increased from 90% to 95%; provided, further, during such periods in
which the Ratio of Total Debt (which shall be defined to include all debt of the
Issuer and its subsidiaries without giving effect to cash netting) to EBITDAX
(to be defined consistent with the Documentation Principles) is less than 3.00
to 1.00, such required collateral levels on oil and gas properties shall be 90%.


Intercreditor Agreement:
At closing, the Trustee and the agent under the Credit Facility (the “First Lien
Agent”) will enter into a customary intercreditor agreement in a form reasonably
acceptable to the Participating Holders and negotiated in good faith (the
“Senior Lien ICA”).


Scheduled Maturity Date:
The Second Lien Notes will mature on April 30, 2023.
Optional Prepayment:
The Second Lien Notes will be callable subject to payment of the Make-Whole
Amount (as defined below) and/or the Call Protection Amount (as defined below),
as applicable.


Mandatory Prepayment Offers:
Subject to the terms of the Senior Lien ICA and the Documentation Principles (as
defined below), the Second Lien Notes shall be subject to mandatory prepayment
offers with 100% of the net cash proceeds of asset sales, casualty events and
condemnations not required to be used to pay down the Credit Facility as in
effect on the date hereof, subject to customary baskets, exclusions and
reinvestment provisions consistent with the Credit Facility. Mandatory
prepayment offers shall be subject to payment of the Make-Whole Amount and/or
Call Protection Amount, as applicable.


Make-Whole Amount and Call Protection Amount:


“Make-Whole Amount” means, as of any date of determination (a) for any payment,
redemption, repurchase, refinancing, substitution or replacement with respect to
the Second Lien Notes (it being agreed that, in the case of an acceleration of
any Second Lien Notes, including in connection with an insolvency proceeding,
the principal amount of the Second Lien Notes accelerated shall be deemed to
have been paid on the date of acceleration solely for purposes of calculating
the Make-Whole Amount) in each case paid or deemed paid prior to the two year
anniversary of the Closing an amount equal to the difference (which shall not be
less than zero) of (A) the aggregate amount of interest (including, without
limitation, interest payable in cash, in kind or deferred) which would have
otherwise been payable on the amount of the principal repayment from the date of
repayment (or deemed repayment in the case of an acceleration of the Second Lien
Notes) or reduction until the two year anniversary of the Closing, minus (B) the
aggregate amount of interest Holders would earn if the repaid (or deemed repaid
in the case of an acceleration of the Second Lien Notes) or reduced principal
amount were reinvested for the period from the date of prepayment (or deemed
prepayment in the case of an acceleration of the Second Lien Notes) or reduction
until the two year anniversary of the Closing at the treasury rate (which shall
be defined as defined in the Credit Facility as in effect on the date hereof and
with the reference to United States Treasury securities therein being United
States Treasury Securities having a term of no greater than the period of the
remaining months from such date of determination until the two year anniversary
of the Closing). To the extent the Second Lien Notes become due and payable as a
result of an Event of Default or the acceleration of the Second Lien Notes,
including in connection with an insolvency proceeding, the rate of interest to
be used in determining the Make-Whole Amount shall the Default Rate.





2

--------------------------------------------------------------------------------





 
“Call Protection Amount” means, as of any date of determination, an amount equal
to the applicable percentage set forth as follows in respect of any payment,
redemption, repurchase, refinancing, substitution or replacement of principal of
the Second Lien Notes based on the number of months elapsed since the Closing
(or in the case of an acceleration of any Second Lien Notes, including in
connection with an insolvency proceeding, the applicable percentage set forth as
follows of the principal amount of the Second Lien Notes accelerated): (a)
during the period of time from and after the Closing up to and including the
date that is the 36-month anniversary of the Closing, a prepayment premium equal
to 104.0% of the principal amount being repaid and (b) during the period of time
from and after the calendar day after the date that is the 36-month anniversary
of the Closing up to and including the date that is the 48-month anniversary of
the Closing, a prepayment premium equal to 102.0% of the principal amount being
repaid. If any acceleration occurs prior to such dates, including in connection
with an insolvency proceeding, the applicable Call Protection Amount shall be
due and payable, regardless of when any payment is made on the Second Lien
Notes.


Change of Control:
Upon the occurrence of any change of control (as defined in the Credit Facility
as in effect on the date hereof), the Issuer shall make a mandatory offer to
prepay the Second Lien Notes at an offer price equal to 101% of the principal
amount so repaid (subject to the prepayment provisions of the Credit Facility as
in effect on the date hereof, to the extent applicable).


Documentation Principles:
To be drafted by Kirkland & Ellis LLP, counsel to the Participating Holders. 
The definitive documentation for the Second Lien Notes shall be based upon the
documentation for the Credit Facility as in effect on the date hereof
(including, without limitation, affirmative covenants and negative covenants
(other than financial maintenance covenants and PDP coverage ratio maintenance
covenants), events of default and definitions related to any of the foregoing)
(it being agreed and understood that any PDP coverage ratio incurrence tests
shall be based upon the documentation for the Credit Facility as in effect on
the date hereof, but will be measured off of both first lien and second lien
debt and shall be reduced proportionally to account for being measured off of
such first lien and second lien debt) with such changes as the Participating
Holders shall reasonably agree and will take into account this Term Sheet,
differences to reflect the changed capital structure of the Issuer and its
subsidiaries, the second lien nature of the Second Lien Notes and the capital
markets nature of the financing giving due regard to the Indentures (it being
agreed and understood that to the extent the Credit Facility requires any
provisions to be acceptable or approved by the First Lien Agent, the
corresponding provisions in the definitive documentation for the Second Lien
Notes shall require the acceptance or approval of the Holders holding a majority
in principal amount of the Second Lien Notes). In addition, no covenants shall
be more restrictive or onerous with respect to the Issuer and its subsidiaries
than the covenants in the Credit Facility, except to the extent described in the
“Ranking and Collateral” section above or the “Negative Covenants” section below
or to the extent contemplated by setting the PDP coverage ratio incurrence tests
to be measured off of both first lien and second lien debt as noted above for
which lender consent under the Credit Facility shall be required as a condition
to Closing. This paragraph shall be referred to as the “Documentation
Principles”.


Affirmative Covenants:
The definitive documentation shall contain affirmative covenants as are in the
Credit Facility as in effect on the date hereof with such changes as the
Participating Holders shall reasonably agree to reflect the changed capital
structure of the Obligors, the second lien nature of the Second Lien Notes and
such other changes as are consistent with the Documentation Principles;
including, but not limited to, (i) quarterly public earnings conference calls in
place of Section 8.19 of the Credit Facility and (ii) omitting the reporting
requirements set forth in Section 8.01(e), (n), (p) and (q) of the Credit
Facility; provided, however, after the occurrence and during the continuance of
an event of default, the Issuer shall provide such information delivered to the
First Lien Agent but not otherwise required to be delivered to the Holders or
Trustee via a customary private-side data site accessible by the Trustee and the
Holders that elect to access such date site, subject to customary
confidentiality obligations. Notwithstanding the foregoing, affirmative
covenants in connection with (i) the delivery of title information and
additional mortgages, collateral and guarantees will provide for an automatic
extension of up to 30 days on such delivery requirements so long as the First
Lien Agent has granted such extension under the Credit Facility and (ii) minimum
hedging shall be subject to any relief (e.g., waivers or extensions) granted by
the First Lien Agent or lenders under the Credit Facility.



3

--------------------------------------------------------------------------------





Negative Covenants:
The definitive documentation shall contain such negative covenants as are in the
Credit Facility as in effect on the date hereof with such changes as the
Participating Holders shall reasonably agree to reflect the changed capital
structure of the Obligors, the second lien nature of the Second Lien Notes and
such other changes as are consistent with the Documentation Principles.  In
addition, the negative covenants shall include, without limitation, the
following (each of which may be amended or waived with the consent of Holders of
a majority in principal amount of the Second Lien Notes, excluding, for such
purpose, any Holder that is an affiliate of the Issuer):


 
•
The Existing Notes (a) can only be refinanced or repaid (i) in exchange for or
out of the net proceeds of the substantially concurrent issuance of common stock
of the Issuer (other than common stock issued in connection with Closing) or
substantially concurrent incurrence of permitted junior lien or unsecured
refinancing debt of the Issuer maturing at least 91 days outside the maturity
date of the Second Lien Notes or (ii) with aggregate operating cash flow (to be
defined in a manner acceptable to the Participating Holders) minus capital
expenditures, measured since the Closing; provided, however, a refinancing or
repayment under this clause (ii) shall only be permitted if immediately prior to
and after giving pro forma effect thereto and other transactions to occur on
such date, (A) the Ratio of Total Debt (which shall be defined to include all
debt of the Issuer and its subsidiaries and shall have no cash netting) to
EBITDAX (to be defined consistent with the Documentation Principles and
excluding, for the avoidance of doubt, any pro forma adjustments on account of
pro forma cost savings and synergies) shall be less than 3.00 to 1.00 and (B) no
defaults or events of default exist or shall occur after giving effect thereto
and (b) for the avoidance of doubt, cannot be refinanced or repaid with second
lien or other senior lien indebtedness (e.g. first lien, “one and a half” lien,
etc.).  For the avoidance of doubt, the provisions of clause (ii) above shall
replace the $75 million cap and 1.5 to 1.00 PDP Coverage Ratio Test set forth in
Section 9.04(b) of the Credit Facility.


•
No more than $30 million of the Existing Notes may be outstanding at March 1,
2020.


•
A provision (to replace Section 9.22 of the Credit Facility) that provides that
to the extent any junior lien or unsecured debt has a cash interest rate in
excess of 9.50% per annum (such amount above 9.50% per annum, the “Excess”), the
cash rate on the Second Lien Notes shall be immediately and automatically
increased by the amount of such Excess (the “MFN”).


•
Parameters on refinancing the Credit Facility, including, without limitation,
prohibitions against (i) the principal amount of the refinancing facility being
greater than the principal amount refinanced, (ii) increases to the “all in
yield” or interest rate applicable to the refinancing facility as compared to
the refinanced facility and (iii) such refinancing facility carrying any
make-whole or call protection (other than any make-whole or call protection that
is no more burdensome on the Issuer than the make-whole and call protection of
the refinanced facility, taking into account the timing of such refinancing)
(e.g., if the Credit Facility were to be refinanced 18 months after its closing
date, the refinancing facility could not carry a make-whole, but could carry
call protection of 103 for the first 12 months and 101 for the following 12
months); provided, that if the Credit Facility is refinanced with junior lien or
unsecured debt, there shall be a dollar-for-dollar reduction of the first lien
debt basket and the interest rate of such junior lien or unsecured debt shall be
subject to the MFN above.
  
•
No changes to the interest profile, make-whole and call protection profile or
“all in yield” profile on the Credit Facility (including any permitted
refinancing thereof) that are more burdensome on the Issuer than the interest
profile, make-whole and call protection profile and “all in yield” profile under
the Credit Facility as in effect on the date hereof.


•
No changes to the Credit Facility (including any permitted refinancing thereof)
that restrict any payment, repayment, redemption, repurchase or other
refinancing of or in respect of the Second Lien Notes that would be permitted
under the Credit Facility as in effect on the Closing.


•
Prohibition on other amendments to Existing Notes or Credit Facility that would
adversely affect rights of Holders of the Second Lien Notes.


•
Other customary restrictions on amending the Existing Notes or Credit Facility.


•
No additional second lien or senior lien indebtedness (e.g., first lien, “one
and a half” lien, etc.) other than permitted refinancing of Credit Facility with
first lien indebtedness (it being agreed and understood that the Issuer may
incur up to $400 million of principal amount in first lien indebtedness under
the Credit Facility).


•
No payments for consents unless offered to all Holders.


•
Anti-layering, including a restriction on any payment priority layering among
tranches of first lien debt.





4

--------------------------------------------------------------------------------





 
•
Covenant against asset sales and other dispositions to be consistent with the
Documentation Principles; provided, however, the definitive documentation shall
permit any asset sale or disposition that the lenders under the Credit Facility
consent to as long as (i) at least 75% of the consideration for such asset sale
or disposition is received in the form of cash, (ii) such asset sale or
disposition is not for all or substantially all of the assets of the Issuer and
the Guarantors, (iii) no defaults or events of default exist or shall occur
after giving effect thereto, (iv) fair market value is received (and if the
consideration is greater than $50 million, fair market value must be supported
by a third-party fairness opinion reasonably satisfactory to Holders of a
majority in principal amount of the Second Lien Notes, excluding, for such
purpose, any Holder that is an affiliate of the Issuer), (v) the net cash
proceeds from such disposition are applied pursuant to the mandatory prepayment
requirements of the Credit Facility and the definitive documentation for the
Second Lien Notes and (vi) any assets received shall become collateral
substantially concurrently with such asset sale or disposition.


•
Covenant against investments to be consistent with the Documentation Principles;
provided, however, the definitive documentation shall permit any acquisition of
additional oil and gas properties (or equity in persons that own oil and gas
properties) that the lenders under the Credit Facility consent to as long as the
the assets received become collateral substantially concurrently with such
acquisition, subject to the collateral requirements set forth in the Second Lien
Notes Indenture.


•
Covenant regarding maximum hedging to be consistent with the Documentation
Principles; provided, however, such covenant shall be subject to any relief
(e.g., waivers or extensions) granted by the First Lien Agent or lenders under
the Credit Facility


Financial Covenants:
None.
Events of Default:
The definitive documentation shall contain such events of default consistent
with the Documentation Principles, including cross defaults to the Credit
Facility (provided, however, in the case of an event of default on account of
the financial covenants (including PDP coverage ratio) under the Credit
Facility, no such cross-default shall result unless (i) the Credit Facility has
been accelerated, (ii) the First Lien Agent has commenced exercising remedies or
(iii) such event of default has not been cured or waived under the terms of the
Credit Facility within thirty (30) days after notice (which notice, for the
avoidance of doubt, shall include the delivery of a compliance certificate) of
the occurrence of such event of default has been delivered by the Issuer to the
lenders under the Credit Facility (or should have been delivered in accordance
with the Credit Facility) and other material debt, payment default on material
debt, judgment defaults and failure to have perfected liens in any of the
collateral.  


AHYDO:
The Second Lien Notes shall contain customary “AHYDO catch-up” payment
provisions, providing that the Issuer will make payments on the Second Lien
Notes, before the close of any accrual period ending after the fifth anniversary
of the issue date, an amount sufficient to ensure that the Second Lien Notes
will not be “applicable high yield discount obligations” within the meaning of
Section 163(i)(1) of the Internal Revenue Code.


Governing Law:
New York.


Transfer:
The Second Lien Notes shall be freely transferable without the consent of the
Issuer.


Counsel to the Participating Holders:
Kirkland & Ellis LLP.











5

--------------------------------------------------------------------------------






EXHIBIT B TO EXCHANGE AGREEMENT




 




NORTHERN OIL AND GAS, INC.
601 Carlson Pkwy, Suite 990
Minnetonka, Minnesota 55305
[_______], 2018
CONFIDENTIAL
TRT Holdings, Inc.
4001 Maple Avenue
Suite 600
Dallas, Texas 75219
Attention: Mr. Robert B. Rowling, Chief Executive Officer
Ladies and Gentlemen:
This amended and restated letter agreement (this “Agreement”), dated as of the
date written above (the “Effective Date”), is by and among Robert B. Rowling,
Cresta Investments, LLC, Cresta Greenwood, LLC and TRT Holdings, Inc. (together,
“TRT”) and Northern Oil and Gas, Inc. (the “Company”) and, (i) solely for the
purpose of the second sentence of Section 1(g) below, the TRT Nominees (as
defined below) and (ii) solely for the purposes of Section 2 below, Bahram
Akradi (“Akradi”).
Recitals
a.    The Company desires to reduce its outstanding debt and recapitalize itself
with a substantial amount of new equity.
b.    The Company and TRT have previously entered into that certain letter
agreement, dated as of January 25, 2017 (the “2017 Agreement”), and that certain
letter agreement dated January 2, 2015 (the “2015 Agreement,” and, together,
with the 2017 Agreement, the “Prior Agreements”).
c.    Each of the Company and TRT acknowledge that (i) in connection with
entering into the 2015 Agreement and in accordance with Section 302A.673 of the
Minnesota Business Corporation Act (the “MBCA”), a duly authorized committee of
the Company’s Board of Directors (the “Board”) consisting of solely of
disinterested directors approved the acquisition by TRT and their respective
affiliates and associates of up to 20% of the issued and outstanding shares of
the Company’s common stock, par value $0.001 (the “Common Stock”), (ii) pursuant
to Section 203 of the Delaware General Corporations Law (the “DGCL”), Section
203 of the DGCL shall not apply to restrict a business combination between a
Delaware corporation and an “interested stockholder” (as defined in the DGCL) of
the corporation if the interested stockholder became an interested stockholder
before the date and time at which the Delaware corporation’s certificate of
incorporation filed in accordance with Section 103 of the DGCL became effective
thereunder, and (iii) TRT became an interested stockholder of the Company before
the date and time which the Company’s certificate of incorporation became
effective.
d.    TRT is a significant holder of the Common Stock, and is also a significant
holder of certain of the Company’s 8% senior unsecured notes, due 2020 (the
“Notes” and all holders of such Notes, a “Noteholder,” and, collectively, the
“Noteholders”).
e.    On [_____], 2018, the Company, TRT and certain other Noteholders have
entered into an agreement (the “Exchange Agreement”), pursuant to which the
Company has agreed with the Noteholders that are parties to the Exchange
Agreement (including TRT) to voluntarily exchange Notes held by such Noteholders
for shares of Common Stock and new second lien senior secured notes pursuant to,
and conditioned upon, the terms set forth in the Exchange Agreement (the
“Exchange”).




--------------------------------------------------------------------------------





f.    On the date hereof, the Company and TRT entered into that certain
Registration Rights Agreement, in the form attached hereto as Exhibit A.
g.    The Company and TRT desire to amend and restate the Prior Agreements.
h.    The Company and TRT desire to enter into this Agreement in connection with
the Exchange to reflect certain agreed upon terms for TRT’s participation in the
Exchange.
Agreement
In consideration of the respective representations, warranties, covenants,
agreements and conditions set forth in this Agreement, and, intending to be
legally bound, the parties hereto hereby agree as follows:
1.    Board Nomination and Other Company Matters.
a.    Promptly after the execution of this Agreement, the Company and the Board
shall take all necessary actions to appoint [l] as a director of the Company to
fill the current vacancy.
b.    Subject to the terms set forth in Section 1(g), the Company and the Board
will take all necessary actions to nominate the TRT Nominees (as defined below)
for election as an incumbent director of the Company at each annual meeting of
the Company’s shareholders that occurs after the Effective Date (each, an
“Annual Meeting”). Without limiting the generality of the foregoing and subject
to the terms set forth in Section 1(g), the Company and the Board shall (i)
cause the slate of nominees standing for election, and recommended by the Board,
at each Annual Meeting to include the TRT Nominees, (ii) nominate and reflect in
the Company’s proxy statement on Schedule 14A for each Annual Meeting (each, a
“Company Proxy Statement”) the nomination of the TRT Nominees for election at
such Annual Meeting as directors of the Company with a term expiring at the next
Annual Meeting, (iii) recommend and reflect in the Company Proxy Statement for
each Annual Meeting the recommendation of the TRT Nominees for election as
directors of the Company at such Annual Meeting, and cause the Company to use
its reasonable best efforts to solicit proxies in favor of the election of the
TRT Nominees with respect to such Annual Meeting, and (iv) cause all proxies
received by the Company with respect to each Annual Meeting to be voted in the
manner specified by such proxies and cause all proxies for which a vote is not
specified to be voted for the election of the TRT Nominees as directors of the
Company.
c.    Prior to the execution of this Agreement, the Company and the Board have
determined that each of Michael T. Popejoy, Michael Frantz and [l] (i) satisfies
the requirements for being an independent director of the Company pursuant to
applicable requirements of the NYSE American and the Securities and Exchange
Commission (the “SEC”) and is “independent” in accordance with the requirements
of all applicable rules and policies of the Company, and (ii) is otherwise
qualified to serve as a member of the Board.
d.    Each of the Company and TRT agrees that each of the TRT Nominees, upon
election or appointment to the Board, will serve as an integral member of the
Board and of the Committees (as defined below) and, subject to the terms and
conditions set forth in this Agreement, will be governed by the same protections
and obligations regarding confidentiality, conflicts of interest (including,
when necessary under state law, obligations relating to recusal), fiduciary
duties, trading and disclosure policies, and other governance guidelines, and
will have the same rights and benefits, including with respect to insurance
coverage, indemnification rights, exculpation, advancement of expenses, and
compensation and fees, access to personnel and information as are applicable to
all independent directors of the Company.


2

--------------------------------------------------------------------------------





e.    Except to the extent not permitted under SEC or NYSE American rules, or,
with respect to the Compensation Committee of the Board, would not qualify as a
“non-employee director” for purposes of Rule 16b-3 of the Securities Exchange
Act of 1934 (the “Exchange Act”) or an “outside director” for purposes of
Section 162(m) of the Internal Revenue Code, to the extent applicable, at least
one of the TRT Nominees will serve on each of the committees of the Board (each
such committee, a “Committee,” and, collectively, the “Committees”). When
determining whether the conditions set forth above shall apply, such
determination will be made reasonably and in good faith by the Board on a basis
reasonably consistent with the Board’s evaluation of other proposed members of
such Committee and any determination to exclude a TRT Nominee from a committee
must be supported by legal memorandum presented to the entire Board at least
five days prior to a vote by the Board to exclude a TRT Nominee. Subject to the
conditions set forth above, the Company and the Board will take all actions
necessary and appropriate to effect the appointment of at least one TRT Nominee
to each of the Committees promptly after the execution of this Agreement.
Subject to the condition above, such TRT Nominee will serve on each Committee
until the first date that (i) TRT owns less than [___]1 of the issued and
outstanding Common Stock; provided, however, that the aforementioned requisite
threshold shall be subject to equitable adjustment if any change in the
outstanding shares of Common Stock shall occur as a result of any
reclassification, recapitalization, reorganization, stock split (including a
reverse stock split) or combination, exchange or readjustment of shares or any
stock dividend or stock distribution is declared (“Equitable Adjustment”) or
(ii) on or after the third anniversary of the Effective Date, TRT owns less than
12.5% of the outstanding shares of Common Stock. The Company hereby confirms
that the Company and the Board do not intend to create any additional Committees
of the Board, but in the event that a new Committee (a “New Committee”) is
created, the Company agrees that subject to the conditions set forth above, the
Board will appoint at least one TRT Nominee to serve on the New Committee;
provided, that the Board shall not be required to appoint any TRT Nominees to
serve on a Special Committee (as defined below) formed solely for the purposes
set forth in Section 3(d). The Company hereby agrees that the Company and the
Board will not delegate any authority to transact with respect to an
Extraordinary Transaction to any Committee that does not include a TRT Nominee
(but the Company and the Board may authorize any Committee to review, analyze
and make recommendations to the Board regarding any Extraordinary Transaction).
For purposes of this Agreement, the term “Extraordinary Transaction” means any
merger, consolidation, business combination, tender or exchange offer, sale or
purchase of a substantial amount of securities or assets other than in the
ordinary course of business, dissolution, liquidation, restructuring,
recapitalization or similar transaction with or involving the Company or any of
its subsidiaries.
f.    For purposes of this Agreement, the term “TRT Nominees” means Michael T.
Popejoy, Michael Frantz and [l]. If any TRT Nominee is not elected to the Board
at an Annual Meeting or, after election to the Board, thereafter is removed,
resigns, or is otherwise unable to serve as a director of the Company, except
pursuant to Section 1(g), then TRT will be entitled to select a new designee to
serve as a director, which designee (i) must qualify as an independent director
of the Company pursuant to applicable requirements of the NYSE American and the
SEC and (ii) will be chosen by TRT subject to a determination by the Nominating
Committee of the Board that such designee is eligible to serve as a director
under applicable law, such determination to be made promptly, reasonably and in
good faith on a basis reasonably consistent with the Company’s evaluation of all
other directors, and the Board will promptly appoint such designee to the Board
(and to the Committees of the Board on which the TRT Nominee being replaced
served, provided that such designee meets the applicable independence standards
and applicable legal requirements for eligibility to serve on such Committee, as
contemplated in this Agreement) to serve until the next Annual Meeting after
such appointment. Any such designee will be deemed a TRT Nominee for all
purposes under this Agreement and TRT agrees to cause any designee appointed
pursuant to this Section 1(f) to comply with all obligations of TRT and TRT
Nominees under this Agreement. The Company will take any action necessary or
appropriate to facilitate the discharge of its obligations under this Section
1(f), including increasing the number of seats on the Board or amending the
Company’s bylaws and its other governing documents, in each case, to the extent
permissible under applicable law.




__________________
1    NOTE TO DRAFT: The threshold amount to equal the number of shares of NOG,
as of the Effective Date, which equals 20% of the total outstanding shares.


3

--------------------------------------------------------------------------------





g.    Notwithstanding anything to the contrary herein, if, at any time, (i) TRT
and its Affiliates Beneficially Own (x) less than [___]2 of the outstanding
shares of Common Stock, but [___]3 or more of the outstanding shares of Common
Stock (in each case, subject to Equitable Adjustment), or (y) on or after the
third anniversary of the Effective Date, less than 12.5% of the outstanding
shares of Common Stock, TRT will be entitled to representation on the Board of
just two TRT Nominees; (ii) TRT and its Affiliates Beneficially Own less than
[____]4 of the outstanding shares of Common Stock, but [____]5 or more of the
outstanding shares of Common Stock (in each case, subject to Equitable
Adjustment), TRT will be entitled to representation on the Board of just one TRT
Nominee; and (iii) TRT and its Affiliates Beneficially Own less than [_____]6 of
the outstanding shares of Common Stock (subject to Equitable Adjustment), TRT
will not be entitled to any representation on the Board. If TRT’s and its
Affiliates’ Beneficial Ownership of outstanding shares of Common Stock falls
below the aforementioned requisite thresholds, (A) TRT will promptly notify the
Company thereafter and will promptly cause the appropriate number of TRT
Nominees to resign, and (B) such TRT Nominee(s) will promptly resign. For
purposes of this Section 1(g), (1) the terms “Beneficially Own” and “Beneficial
Ownership” will have the same meaning as “beneficial owner” set forth in Rule
13d-3 of the Exchange Act and (2) the term “Affiliates” will have the same
meaning as such term set forth in Rule 12b-2 under the Exchange Act. In the
event that TRT shall become entitled to fewer than three directors on the Board
pursuant to this Section 1(g), the Company’s obligations under this Section 1
shall continue in effect but will be revised to reflect such lesser number of
TRT Nominees.
2.    Non-Solicitation. During the period beginning on the Effective Date and
continuing until and including the Annual Meeting to be held in calendar year
2020, neither TRT nor Akradi will, and will cause their respective affiliates
and associates under their control not to, and each of TRT and Akradi will not
encourage any third party to, “solicit” (as such term is defined in Rule
14a-1(l) under the Exchange Act) shareholders of the Company with respect to the
approval of any shareholder proposal or the nomination or election of any
candidate as a director of the Company in opposition to the recommendation of
the Board.
3.    Other Agreements.
a.    TRT agrees that if TRT becomes the beneficial owner, directly or
indirectly, of 40% or more of the Common Stock or voting power of the
outstanding Common Stock of the Company (the “40% Shareholder,” the date of such
event, the “40% Shareholder Date”), then TRT and TRT’s affiliates and associates
may not engage in any Extraordinary Transaction for a period of four years
following the 40% Shareholder Date unless the Extraordinary Transaction or the
acquisition of shares made by TRT to cause TRT to become a 40% Shareholder is
approved by a Special Committee (as defined below).
b.    If TRT makes a good faith definitive proposal in writing to the Board
regarding an Extraordinary Transaction, the Special Committee shall consider and
take action on the proposal and respond in writing within 30 days after receipt
of the proposal by TRT, setting forth its decision regarding the proposal.
c.    If TRT makes a good faith definitive proposal in writing to the Board to
acquire shares such that TRT would become a 40% Shareholder, a Special Committee
shall consider and take action on the proposal and respond in writing within 30
days after receipt of the proposal by TRT, setting forth its decision regarding
the proposal.
d.    If TRT makes a good faith definitive proposal in writing to the Board
pursuant to Section 3(b) or Section 3(c), the Board shall promptly form a
committee (the “Special Committee”) composed solely of one or more disinterested
directors. The Special Committee shall take action on the proposal by the
affirmative vote of a majority of members of the Special Committee. No larger
proportion or number of votes shall be required. The Special Committee shall not
be subject to any direction or control by the Board with respect to the Special
Committee’s consideration of, or any action concerning, an Extraordinary
Transaction or acquisition of shares pursuant to this Section 3(d).
__________________
2    NOTE TO DRAFT: The threshold amount to equal the number of shares of NOG,
as of the Effective Date, which equals 20% of the total outstanding shares.
3    NOTE TO DRAFT: The threshold amount to equal the number of shares of NOG,
as of the Effective Date, which equals 20% of the total outstanding shares.
4    NOTE TO DRAFT: The threshold amount to equal the number of shares of NOG,
as of the Effective Date, which equals 20% of the total outstanding shares.
5    NOTE TO DRAFT: The threshold amount to equal the number of shares of NOG,
as of the Effective Date, which equals 20% of the total outstanding shares.
6    NOTE TO DRAFT: The threshold amount to equal the number of shares of NOG,
as of the Effective Date, which equals 20% of the total outstanding shares.


4

--------------------------------------------------------------------------------





e.    Notwithstanding the foregoing, if TRT becomes a 40% Shareholder solely as
a result of a repurchase of shares by, or a recapitalization of, the Company or
other similar action, TRT shall not be deemed to be a 40% Shareholder for
purposes of this Agreement, unless: (i) the repurchase, recapitalization,
conversion, or similar action was proposed by or on behalf of, or pursuant to
any agreement, arrangement, relationship, understanding, or otherwise (whether
or not in writing) with, TRT or any affiliate or associate of TRT; or (ii) TRT
thereafter acquires beneficial ownership, directly or indirectly, of outstanding
shares of Common Stock and, immediately after the acquisition, is a 40%
Shareholder.
f.    For purposes of this Section 3, the terms “affiliates,” “associates,”
“beneficial owner,” “beneficial ownership,” “control,” “disinterested directors”
and “interested shareholder” shall have the meanings assigned to such terms in
the MBCA.
4.    Miscellaneous.
a.    No failure or delay by any party in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any right, power or privilege hereunder. This
Agreement constitutes the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior written, and prior and
contemporaneous oral, agreements and understandings between the parties with
respect to the subject matter hereof. This Agreement may be modified or waived
only by a separate writing executed by TRT and the Company expressly so
modifying or waiving this Agreement.
b.    Money damages would be an inadequate remedy for breach of this Agreement
by TRT or the Company, as applicable, because of the difficulty of ascertaining
the amount of damage that will be suffered by the non-breaching party in the
event that this Agreement is breached, the irreparable injury that would be
suffered by the non-breaching party in the event that any provision of this
Agreement was not performed in accordance with its specific terms or was
otherwise breached and that such injury would not be adequately compensable in
damages. Therefore, TRT and the Company will be entitled to specific performance
of this Agreement and injunctive or other equitable relief as a remedy for any
such breach by TRT or the Company, as applicable, and TRT and the Company
further waive any requirement for the securing or posting of any bond in
connection with any such remedy and shall not take any action, directly or
indirectly, in opposition to the party seeking relief on the grounds that any
other remedy or relief is available at law or in equity. Such remedy shall not
be deemed to be the sole or exclusive remedy for any breach of this Agreement by
TRT or the Company, as applicable, but shall be in addition to all other
remedies available at law or equity to the non-breaching party. The provisions
of this Agreement shall be enforced to the fullest extent permissible under the
law and public policies applied in the jurisdiction in which enforcement is
sought. Accordingly, if any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. Notwithstanding the foregoing,
if such provision, covenant or restriction could be more narrowly drawn so as
not to be invalid, prohibited or unenforceable, it shall be so narrowly drawn,
without invalidating the remaining provisions of this Agreement.
c.    This Agreement, and any claims arising out of, relating to or associated
with this Agreement will be governed by and construed and enforced in accordance
with the laws of the State of Delaware without reference to the conflict of laws
principles or any other principle that could require the application of the laws
of any other jurisdiction. Each of TRT and the Company (i) irrevocably agrees
that any suit, action or proceeding arising out of, relating to or associated
with this Agreement and the rights and obligations arising hereunder, or for
recognition and enforcement of any judgment in respect of this Agreement and the
rights and obligations arising hereunder brought by the other party hereto or
its successors or assigns shall be brought and determined exclusively in the
Delaware Court of Chancery or any federal court within the State of Delaware,
or, if both the Delaware Court of Chancery and the federal courts within the
State of Delaware decline to accept jurisdiction over a particular matter, any
other state court within the State of Delaware, and, in each case, any appellate
court therefrom, (ii) consents to submit itself to the personal jurisdiction of
the aforesaid courts and agrees that it will not bring any suit, action or
proceeding arising out of, relating to or associated with this Agreement in any
court other than the aforesaid courts, (iii) agrees that it will not attempt to
deny or defeat such personal jurisdiction by motion or other request for leave
from any such court, and (iv) irrevocably waives, and will not assert, to the
fullest extent permitted by applicable law, that (A) the suit, action or
proceeding in any such court is brought in an inconvenient forum, (B) the venue
of such suit, action or proceeding is improper or (C) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.


5

--------------------------------------------------------------------------------





d.    Neither this Agreement nor any right, interest or obligation hereunder may
be assigned by either the Company or TRT without the prior written consent of
the other parties, and any attempt to do so will be void. Subject to the
preceding sentence, all the terms and provisions of this Agreement will inure to
the benefit of and will be enforceable by the successors, assigns, heirs,
executors and administrators of the Company and TRT, as applicable. Except as
otherwise expressly set forth herein, nothing contained in this Agreement will
create any rights in, or be deemed to have been executed for the benefit of, any
person that is not a party hereto or a successor, heir, executor, administrator
(as applicable) or permitted assignee of such party.
e.    Neither the Company nor TRT shall issue any press release or public
announcement concerning this Agreement without obtaining the prior written
approval of the other party hereto, which approval will not be unreasonably
withheld or delayed, unless, in the sole judgment of the Company or TRT (as
applicable), disclosure is otherwise required by applicable law or by the
applicable rules of any stock exchange on which the Company lists securities or
in order to comply with any covenants contained in any credit agreements or
indentures.
f.    The parties have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement must be construed as if drafted jointly by
the parties and no presumption or burden of proof must arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. Any words imparting the singular number only shall include the
plural and vice versa. The words such as “herein,” “hereinafter,” “hereof,” and
“hereunder” refer to this Agreement as a whole and not merely to a subdivision
in which such words appear unless the context otherwise requires. The word
“including” means “including without limitation” and shall not be construed to
limit any general statement that it follows to the specific or similar items or
matters immediately following it. The word “extent” in the phrase “to the
extent” shall mean the degree to which a subject or thing extends, and such
phrase shall not mean simply “if.”
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same agreement.
[Signature Pages Follow]








6

--------------------------------------------------------------------------------






If you are in agreement with the foregoing, please so indicate by signing and
returning one copy of this Agreement, which will constitute our agreement with
respect to the matters set forth herein.
 
Very truly yours,


Northern Oil and Gas, Inc.
By:                                                                        
          Name:
          Title:     



















































































[Signature Page to Letter Agreement]








--------------------------------------------------------------------------------





 
 
Confirmed and Agreed to:
TRT Holdings, Inc.




By:                                                                        
Name: Robert B. Rowling
Title: Chief Executive Officer
 
 
 
Cresta Investments, LLC




By:                                                                        
Name: Michael G. Smith
         Title: Secretary


 
 
 
Cresta Greenwood, LLC




By:                                                              
Name: Michael G. Smith
         Title: Vice President and Secretary


 
 
 
Robert B. Rowling


Solely for the purpose of the second sentence of Section 1(g):


TRT NOMINEES:


                                                                          
Michael T. Popejoy


                                                                          
Michael Frantz


                                                                          
[l]


 
 
 
Solely for the purpose of the second sentence of Section 2:
                                    
                                                                           
Bahram Akradi


 





 














[Signature Page to Letter Agreement]






--------------------------------------------------------------------------------







Exhibit A


See attached.








































































































[Exhibit A]






--------------------------------------------------------------------------------






EXHIBIT A TO TRT GOVERNANCE AGREEMENT




REGISTRATION RIGHTS AGREEMENT
BY AND AMONG
NORTHERN OIL AND GAS, INC.
AND
THE HOLDERS PARTY HERETO








--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
ARTICLE I DEFINITIONS
1
Section 1.01
Definitions
1
Section 1.02
Registrable Shares
3
 
 
 
ARTICLE II REGISTRATION RIGHTS
3
Section 2.01
Shelf Registration
3
Section 2.02
Underwritten Shelf Offering Requests
4
Section 2.03
Delay and Suspension Rights
5
Section 2.04
Participation in Underwritten Offerings
5
Section 2.05
Registration and Sale Procedures
6
Section 2.06
Cooperation by Holders
7
Section 2.07
Restrictions on Public Sales by Holders
8
Section 2.08
Expenses
8
Section 2.09
Indemnification and Contribution
8
Section 2.10
Rule 144 Reporting
10
Section 2.11
Transfer or Assignment of Registration Rights
10
 
 
 
ARTICLE III MISCELLANEOUS
 
Section 3.01
Communications
10
Section 3.02
Successors and Assigns
10
Section 3.03
Recapitalization, Exchanges, Etc. Affecting the Shares
10
Section 3.04
Aggregation of Registrable Shares
11
Section 3.05
Specific Performances
11
Section 3.06
Counterparts
11
Section 3.07
Headings
11
Section 3.08
Governing Law
11
Section 3.09
Severability of Provisions
11
Section 3.10
Entire Agreement
12
Section 3.11
Amendment
12
Section 3.12
No Presumption
12
Section 3.13
Obligations Limited to Parties to Agreement
12
Section 3.14
Independent Nature of Holders' Obligations
12
Section 3.15
Interpretation
12
 
 
 
Annex A - Registrable Shares
 
Annex B - Selling Holder Notice and Questionnaire
 







--------------------------------------------------------------------------------






REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of [•], 2018, by and among Northern Oil and Gas, Inc., a Delaware corporation
(the “Company”), and TRT Holdings, Inc. (“TRT Holdings”), Cresta Investments,
LLC (“Cresta Investments”) and Cresta Greenwood, LLC (“Cresta Greenwood”)
(together with any permitted transferees or assignee, each, a “Holder” and
collectively, the “Holders”).
WHEREAS, this Agreement is made pursuant to the letter agreement, dated as of
January 31, 2018 (the “TRT Governance Agreement”), among the Company, TRT
Holdings, Cresta Investments, Cresta Greenwood and Robert B. Rowling;
WHEREAS, pursuant to the Exchange Agreement, dated as of January 31, 2018 (the
“Exchange Agreement”), among the Company and the Holders, the Holders will
acquire shares (the “Exchange Shares”) of common stock, par value $0.001 per
share, of the Company (the “Common Stock”) on the date hereof; and
WHEREAS, the Company has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of the Holders pursuant to the TRT
Governance Agreement.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:
ARTICLE I
DEFINITIONS
Section 1.01Definitions.
Capitalized terms used herein without definition shall have the meanings given
to them in the Exchange Agreement. The terms set forth below are used herein as
so defined:
“Agreement” has the meaning specified therefor in the introductory paragraph of
this Agreement.
“Business Day” means any day other than a day on which banks are permitted or
required to be closed in New York City.
“Commission” means the U.S. Securities and Exchange Commission, including the
staff thereof as applicable.
“Common Stock” has the meaning specified therefor in the recitals of this
Agreement.
“Company” has the meaning specified therefor in the introductory paragraph of
this Agreement.
“Effective Date” has the meaning specified therefor in Section 2.01(a).
“Effectiveness Period” has the meaning specified therefor in Section 2.01(e).
“Exchange Agreement” has the meaning specified therefor in the recitals of this
Agreement.
“Exchange Shares” has the meaning specified therefor in the recitals of this
Agreement.
“Expenses” has the meaning specified therefor in Section 2.09(a).
“Holder” and “Holders” have the meanings specified therefor in the introductory
paragraph of this Agreement. A Person shall cease to be a Holder hereunder at
such time as it ceases to hold any Registrable Shares.
“Indemnified Party” has the meaning specified therefor in Section 2.09(c).
“Indemnifying Party” has the meaning specified therefor in Section 2.09(c).
“Losses” has the meaning specified therefor in Section 2.09(a).
“Managing Underwriter” means, with respect to any Underwritten Offering, the
lead book-running manager(s) of such Underwritten Offering.


1

--------------------------------------------------------------------------------





“Permitted Transferee” means with respect to any Holder, an Affiliate of any
Holder or any investment fund or other entity controlled or managed by any
Holder.
“Registrable Shares” means, other than the Exchange Shares, the shares of Common
Stock held by the Holders as of the date hereof and set forth on Annex A1, until
such Registrable Shares cease to be Registrable Shares pursuant to Section 1.02.
Notwithstanding anything to the contrary in the foregoing, if at any time the
Exchange Shares are no longer “Registrable Securities” (as defined in that
Registration Rights Agreement, dated as of the date hereof, by and among the
Company and other parties thereto, including the Holders), than the Exchange
Shares shall be considered Registrable Shares.
“Registration Expenses” means all expenses, other than Selling Expenses,
incident to the Company’s performance under or compliance with this Agreement to
effect the registration of Registrable Shares on a Registration Statement and
the disposition of such Registrable Shares, including, without limitation, all
registration, filing, securities exchange listing fees, all registration,
filing, qualification and other fees and expenses of complying with securities
or blue sky laws, fees of the Financial Industry Regulatory Authority, fees of
transfer agents and registrars, all word processing, duplicating and printing
expenses and the fees and disbursements of counsel to the Company and the
independent public accountants for the Company, including the expenses of any
special audits or “comfort” letters required by or incident to such performance
and compliance, and the reasonable and documented fees and expenses of one
counsel for all Holders in addition to one local counsel.
“Registration Statement” means (a) the Shelf Registration Statement and (b) any
other registration statement of the Company filed or to be filed with the
Commission under the Securities Act in which Registrable Shares are included in
the securities registered thereby pursuant to this Agreement.
“Requesting Holder” has the meaning specified therefor in Section 2.02(a).
“Requesting Holder and Shelf Piggybacking Holder Shares” has the meaning
specified therefor in Section 2.02(c)(i).
“Rule 415 Limitation” has the meaning specified therefor in Section 2.01(b).
“Section 2.02 Maximum Number of Shares” has the meaning specified therefor in
Section 2.02(c).
“Selling Expenses” means all (a) underwriting fees, discounts and selling
commissions allocable to the sale of Registrable Shares, (b) transfer taxes
allocable to the sale of the Registrable Shares, (c) costs or expenses related
to any roadshows conducted in connection with the marketing of any Shelf
Underwritten Offering, and (d) fees and expenses of any counsel engaged by any
Holder that are not expressly included in Registration Fees.
“Selling Holder” means a Holder selling Registrable Shares pursuant to a
Registration Statement.
“Selling Holder Questionnaire” has the meaning specified therefor in Section
2.06.
“Shelf Piggybacking Holder” has the meaning specified therefor in Section
2.02(b).
“Shelf Registration Statement” has the meaning specified therefor in Section
2.01(a), subject to Section 2.01(d).
“Shelf Underwritten Offering” has the meaning specified therefor in Section
2.02(a).
“TRT Governance Agreement” has the meaning specified therefor in the recitals of
this Agreement.
“Underwritten Offering” means an offering (including an offering pursuant to the
Shelf Registration Statement) in which shares of Common Stock are sold to an
underwriter on a firm commitment basis for reoffering to the public.
“Underwritten Offering Filing” means, with respect to a Shelf Underwritten
Offering, a preliminary prospectus supplement (or prospectus supplement if no
preliminary prospectus supplement is used) to the Shelf Registration Statement
relating to such Shelf Underwritten Offering.
_______________________
1 NTD: To include the shares purchased in the Equity Raise (as defined in the
Exchange Agreement) as well as shares currently held.


2

--------------------------------------------------------------------------------





Section 1.02    Registrable Shares.


Any Registrable Share will cease to be a Registrable Share when (a) a
Registration Statement covering such Registrable Share has become effective
under the Securities Act and such Registrable Share has been sold or disposed of
pursuant to such Registration Statement; (b) such Registrable Share has been
disposed of pursuant to any section of Rule 144 (or any similar provision then
in effect) under the Securities Act; (c) such Registrable Share is held by the
Company or one of its subsidiaries or ceases to be outstanding (whether as a
result of repurchase and cancellation, conversion or otherwise); (d) such
Registrable Share has been sold or disposed of in a transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
such Registrable Share pursuant to Section 2.11; or (e) such Registrable Share
becomes eligible for resale without restriction and without volume limitations
or the need for current public information pursuant to any section of Rule 144
(or any similar provision then in effect) under the Securities Act. Any security
that has ceased to be a Registrable Share shall not thereafter become a
Registrable Share, and any security that is issued or distributed in respect of
a security that has ceased to be a Registrable Share shall not be a Registrable
Share.
ARTICLE II
REGISTRATION RIGHTS


Section 2.01    Shelf Registration.


(a)The Company shall prepare and file with the Commission, and use commercially
reasonable efforts to cause to be declared effective as soon as practicable
after the filing thereof, but in no event later than [•], 20182 (the “Effective
Date”), a Registration Statement under the Securities Act relating to the offer
and sale of all the Registrable Shares by the Holders thereof (the “Shelf
Registration Statement”) from time to time in accordance with the methods of
distribution set forth in the Shelf Registration Statement and Rule 415 under
the Securities Act. Promptly following the effective date of the Shelf
Registration Statement, the Company shall notify the Holders of the
effectiveness thereof.


(b)Notwithstanding anything in Section 2.01(a), if for any reason the Commission
does not permit the Company to include any or all of the Registrable Shares in
the initial Shelf Registration Statement due to limitations on the use of Rule
415 under the Securities Act for the resale of the Registrable Shares by the
Holders (a “Rule 415 Limitation”), or the Commission informs the Company that
any of the Selling Holders would be deemed to be statutory underwriters, the
Company shall notify the Holders thereof and use commercially reasonable efforts
to promptly file amendments to the initial Shelf Registration Statement as
required by the Commission and/or withdraw the initial Shelf Registration
Statement and file a new registration statement on Form S-3 or such other form
available for registration of the Registrable Shares as a secondary offering, in
either case covering the maximum number of Registrable Shares permitted to be
registered by the Commission and avoid the Selling Holders being deemed to be
statutory underwriters; provided, however, that prior to such amendment or
subsequent Shelf Registration Statement, the Company shall be obligated to use
commercially reasonable efforts to advocate with the Commission for the
registration of all of the Registrable Shares and against the Selling Holders’
being deemed statutory underwriters in accordance with Commission guidance,
including without limitation, the Compliance and Disclosure Interpretation
“Securities Act Rules” No. 612.09, and the Securities Act. In the event the
Company amends the initial Shelf Registration Statement by means of a
post-effective amendment or files a subsequent Shelf Registration Statement, as
the case may be, the Company will use commercially reasonable efforts to file
with the Commission, as promptly as allowed by the Commission, Commission
guidance or the Securities Act, one or more additional Shelf Registration
Statements covering those Registrable Shares not included in the initial Shelf
Registration Statement as amended or any subsequent Shelf Registration Statement
previously filed. The number of Registrable Shares that may be included in each
such Shelf Registration Statement shall be allocated among the Holders thereof
in proportion (as nearly as practicable) to the aggregate principal amount or
number of Registrable Shares, as applicable, owned by each Holder or in such
other proportion as is necessary to avoid the Selling Holders being deemed to be
statutory underwriters. If the Commission requires the Company to name any
Holder as a statutory underwriter and such Holder does not consent thereto, then
such Holder’s Registrable Shares shall not be included on the Shelf Registration
Statement and the Company shall have no further obligations under this Section
2.01 or Section 2.02 with respect to the Registrable Shares held by such Holder.










_______________________
2 NTD: To be the 90th day following the Closing.


3

--------------------------------------------------------------------------------





(c)The Shelf Registration Statement shall be on Form S-3 (or any equivalent or
successor form) under the Securities Act or, if Form S-3 is not then available
to the Company, on Form S-1 or such other form of registration statements as is
then available to effect a registration for resale of the Registrable Shares;
provided, however, that if the Company has filed the Shelf Registration
Statement on Form S-1 and subsequently becomes eligible to use Form S-3 or any
equivalent or successor form or forms, the Company shall (i) file a
post-effective amendment to the Shelf Registration Statement converting such
Registration Statement on Form S-1 to a Registration Statement on Form S-3 or
any equivalent or successor form or forms or (ii) withdraw the Shelf
Registration Statement on Form S-1 and file a subsequent Shelf Registration
Statement on Form S-3 or any equivalent or successor form or forms.


(d)Unless otherwise specifically stated herein, the term “Shelf Registration
Statement” shall refer individually to the initial Shelf Registration Statement
and to each subsequent Shelf Registration Statement, if any, filed pursuant to
Section 2.01(b) or Section 2.01(c).


(e)Subject to Section 2.03, the Company shall use commercially reasonable
efforts to cause the Shelf Registration Statement to remain effective, and to be
supplemented and amended to the extent necessary to ensure that the Shelf
Registration Statement is available for the resale of all the Registrable Shares
by the Holders until all of the Registrable Shares have ceased to be Registrable
Shares (the “Effectiveness Period”).


(f)When effective, the Shelf Registration Statement (including the documents
incorporated therein by reference) will comply as to form in all material
respects with all applicable requirements of the Securities Act and the Exchange
Act and will not contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading (in the case of any prospectus contained in
the Shelf Registration Statement, in the light of the circumstances under which
such statements are made); provided, however, the Company shall have no such
obligations or liabilities with respect to any information pertaining to any
Holder furnished in writing to the Company by or on behalf of such Holder
specifically for inclusion therein.


Section 2.02Underwritten Shelf Offering Requests.


(a)In the event that any Holder or group of Holders elects to dispose of
Registrable Shares under the Shelf Registration Statement pursuant to an
Underwritten Offering and reasonably expects gross proceeds of at least
$20,000,000 from such Underwritten Offering (including proceeds attributable to
any Registrable Shares included in such Underwritten Offering by any Shelf
Piggybacking Holders), the Company shall, at the request (a “Shelf Underwritten
Offering Request”) of such Holder or Holders (in such capacity, a “Requesting
Holder”), enter into an underwriting agreement in a form as is customary in
Underwritten Offerings of securities by the Company with the underwriter or
underwriters selected pursuant to Section 2.02(d) and shall take all such other
reasonable actions as are requested by the Managing Underwriter of such
Underwritten Offering and/or the Requesting Holders in order to expedite or
facilitate the disposition of, subject to Section 2.02(c), such Registrable
Shares and the Registrable Shares requested to be included by any Shelf
Piggybacking Holder (a “Shelf Underwritten Offering”); provided, however, that
the Company shall have no obligation to facilitate or participate in more than
one Shelf Underwritten Offering in any 180-day period or more than two Shelf
Underwritten Offerings in total under this Agreement.


(b)If the Company receives a Shelf Underwritten Offering Request, it will give
written notice of such proposed Shelf Underwritten Offering to each Holder
(other than the Requesting Holder), which notice shall be held in strict
confidence by such Holders and shall include the anticipated filing date of the
related Underwritten Offering Filing and, if known, the number of Registrable
Shares that are proposed to be included in such Shelf Underwritten Offering, and
of such Holders’ rights under this Section 2.02(b). Such notice shall be given
promptly (and in any event at least five (5) Business Days before the filing of
the Underwritten Offering Filing or two (2) Business Days before the filing of
the Underwritten Offering Filing in connection with a bought or overnight
Underwritten Offering); provided, that if the Shelf Underwritten Offering is a
bought or overnight Underwritten Offering and the Managing Underwriter advises
the Company and the Requesting Holder in writing that the giving of notice
pursuant to this Section 2.02(b) would adversely affect the offering, no such
notice shall be required (and such Holders shall have no right to include
Registrable Shares in such bought or overnight Underwritten Offering); and
provided further, that the Company shall not so notify (or be required to so
notify) any such other Holder that has notified the Company (and not revoked
such notice) requesting that such Holder not receive notice from the Company of
any proposed Shelf Underwritten Offering. Each such Holder shall then have four
(4) Business Days (or one (1) Business Day in the case of a bought or overnight
Underwritten Offering) after the date on which the Company delivered the notice
pursuant to this Section 2.02(b) to request inclusion of Registrable Shares in
the Shelf Underwritten Offering (which request shall specify the maximum number
of Registrable Shares intended to be disposed of by such Holder and such Holder
agrees to supply any information reasonably requested by the Company in
connection with the preparation of a Registration Statement and/or any other
documents relating to such registered offering, including a Selling Holder
Questionnaire) (any such Holder making such request, a “Shelf Piggybacking
Holder”). If no request for inclusion from a Holder is received within such
period, such Holder shall have no further right to participate in such Shelf
Underwritten Offering.


4

--------------------------------------------------------------------------------





(c)If the Managing Underwriter of the Shelf Underwritten Offering shall inform
the Company and the Requesting Holders in writing, with a copy to be provided
upon request to any Shelf Piggybacking Holder, of its belief that the number of
Registrable Shares requested to be included in such Shelf Underwritten Offering
by the Requesting Holders and any Shelf Piggybacking Holders (and any other
shares of Common Stock requested to be included by any other Persons having
registration rights with respect to such offering) would materially adversely
affect such offering, then the Company shall include in the applicable
Underwritten Offering Filing, to the extent of the total number of Registrable
Shares that the Company is so advised can be sold in such Shelf Underwritten
Offering without so materially adversely affecting such offering (the “Section
2.02 Maximum Number of Shares”), Registrable Shares in the following priority:


i.First, all Registrable Shares that the Requesting Holder and Shelf
Piggybacking Holders requested to be included therein (the “Requesting Holder
and Shelf Piggybacking Holder Shares”) (pro rata among the Requesting Holders
and Shelf Piggybacking Holders based on the number of Registrable Shares each
requested to be included); and


ii.Second, to the extent that the number of Requesting Holder and Shelf
Piggybacking Holder Securities is less than the Section 2.02 Maximum Number of
Shares, the shares of Common Stock requested to be included by any other Persons
having registration rights with respect to such offering, pro rata among such
other Persons based on the number of shares of Common Stock each requested to be
included.


(d)The Company shall select the Managing Underwriter and any other underwriters
in connection with such Shelf Underwritten Offering. The Requesting Holders
shall determine the pricing of the Registrable Shares offered pursuant to any
Shelf Underwritten Offering and the applicable underwriting discounts and
commissions, subject to Section 2.03.


Section 2.03Delay and Suspension Rights.


Notwithstanding any other provision of this Agreement, the Company may (a) delay
filing or effectiveness of the Shelf Registration Statement (or any amendment
thereto) or effecting a Shelf Underwritten Offering or (b) suspend the Holders’
use of any prospectus that is a part of a Shelf Registration Statement upon
written notice to each Holder whose Registrable Shares are included in such
Shelf Registration Statement (provided that in no event shall such notice
contain any material non-public information regarding the Company) (in which
event such Holder shall immediately discontinue sales of Registrable Shares
pursuant to such Registration Statement but may settle any then-contracted sales
of Registrable Shares), in each case for a period of up to 60 days, if the
Company determines (i) that such delay or suspension is in the best interest of
the Company and its stakeholders generally due to a pending transaction
involving the Company (including a pending securities offering by the Company,
or any proposed financing, acquisition, merger, tender offer, business
combination, corporate reorganization, consolidation or other significant
transaction involving the Company), (ii) that such registration, offering or the
use of any prospectus that is a part of a Shelf Registration Statement would
render the Company unable to comply with applicable securities laws (including
because of requirements to produce financial statements with regard to acquired
businesses) or (iii) that such registration or offering would require disclosure
of material information that the Company has a bona fide business purpose for
preserving as confidential (any such period, a “Suspension Period”); provided,
however, that in no event shall any Suspension Periods collectively exceed an
aggregate of 90 days in any twelve-month period.
Section 2.04Participation in Underwritten Offerings.


(a)In connection with any Underwritten Offering contemplated by Section 2.02,
the underwriting agreement into which each Selling Holder and the Company shall
enter into shall contain such representations, covenants, indemnities (subject
to Section 2.09) and other rights and obligations as are customary in
Underwritten Offerings by the Company. No Selling Holder shall be required to
make any representations or warranties to or agreements with the Company or the
underwriters other than representations, warranties, agreements or indemnities
regarding such Selling Holder, such Selling Holder’s title in the securities
being registered on its behalf, the Selling Holder’s authority to enter into
such underwriting agreement and to sell, and information provided by such
Selling Holder for inclusion in the Registration Statement relating thereto and
its ownership of, the securities being registered on its behalf, its intended
method of distribution and any other representation required by law.


(b)Any participation by Holders in a Piggyback Underwritten Offering shall be in
accordance with the plan of distribution of (i) the Company, if such Piggyback
Underwritten Offering is for the account of the Company, or (ii) any other
Persons who have or have been granted registration rights, if the Piggyback
Underwritten Offering is for the account of such other Persons.


5

--------------------------------------------------------------------------------





Section 2.05Registration and Sale Procedures.


In connection with its obligations under this Article II and with respect to
each Registration Statement that includes Registrable Shares, the Company will:
(a)as promptly as reasonably practicable prepare and file with the Commission
such amendments and supplements to the Registration Statement and the prospectus
used in connection therewith as may be necessary to keep the Registration
Statement effective and to comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Shares covered by the Registration
Statement;


(b)use commercially reasonable efforts to make available to each Selling Holder
(i) as far in advance as reasonably practicable before filing the Registration
Statement, any prospectus used in connection therewith or any amendment thereto,
upon its reasonable request, copies of reasonably complete drafts of all such
documents proposed to be filed (including exhibits and each document
incorporated by reference therein to the extent then required by the rules and
regulations of the Commission), and provide each such Selling Holder the
opportunity to object to any information pertaining to such Selling Holder and
its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder reasonably in advance of any such
filing with respect to such information prior to filing the Registration
Statement, prospectus or amendment thereto, and (ii) such number of copies of
the Registration Statement and the prospectus included therein and any
supplements and amendments thereto as such Selling Holder may reasonably request
in order to facilitate the public sale or other disposition of the Registrable
Shares covered thereby;


(c)if applicable, use commercially reasonable efforts to register or qualify the
Registrable Shares covered by the Registration Statement under the securities or
blue sky laws of such jurisdictions as the Selling Holders shall reasonably
request; provided, however, that the Company will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify, take any action that would subject the Company to any material
tax in any such jurisdiction where it is not then so subject, or to take any
action that would subject it to general service of process in any such
jurisdiction where it is not then so subject;


(d)promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered by any of them under the Securities Act, of
(i) the filing of the Registration Statement or any prospectus or prospectus
supplement to be used in connection therewith, or any amendment or supplement
thereto, and, with respect to the Registration Statement or any post-effective
amendment thereto, when the same has become effective; and (ii) the receipt of
any written comments from the Commission with respect to any filing referred to
in clause (i) and any written request by the Commission for amendments or
supplements to the Registration Statement or any prospectus or prospectus
supplement thereto;


(e)(i) immediately notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of (A)
the happening of any event as a result of which the prospectus or prospectus
supplement contained in the Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading (in the case of any prospectus contained therein, in the light of the
circumstances under which such statements were made); (B) the issuance or
express threat of issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, or the initiation of any
proceedings for that purpose; or (C) the receipt by the Company of any
notification with respect to the suspension of the qualification of any
Registrable Shares for sale under the applicable securities or blue sky laws of
any jurisdiction; and (ii) subject to Section 2.03, following the provision of
such notice, as promptly as practicable amend or supplement the prospectus or
prospectus supplement or take other appropriate action so that the prospectus or
prospectus supplement does not include an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading in the light of the circumstances then
existing and take such other commercially reasonable action as is necessary to
remove a stop order, suspension, threat thereof or proceedings related thereto;


(f)upon request and subject to appropriate confidentiality obligations, furnish
to each Selling Holder copies of any and all transmittal letters or other
correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to the Registration Statement;


(g)otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the Commission, and make available to its security
holders, as soon as reasonably practicable, an earnings statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;


6

--------------------------------------------------------------------------------





(h)use commercially reasonable efforts to cause all such Registrable Shares
registered pursuant to this Agreement to be listed on the principal securities
exchange or nationally recognized quotation system on which the Common Stock is
then listed;


(i)use commercially reasonable efforts to cause the Registrable Shares to be
registered with or approved by such other governmental agencies or authorities
as may be necessary by virtue of the business and operations of the Company to
enable the Selling Holders to consummate the disposition of such Registrable
Shares;


(j)provide a transfer agent and registrar for all Registrable Shares covered by
such registration statement not later than the effective date of the
Registration Statement;


(k)if requested by a Selling Holder, (i) incorporate in a prospectus supplement
or post-effective amendment such information as such Selling Holder reasonably
requests in writing to be included therein relating to the sale and distribution
of Registrable Shares, including information with respect to the number of
Registrable Shares being offered or sold, the purchase price being paid therefor
and any other terms of the offering of the Registrable Shares to be sold in such
offering, and (ii) make all required filings of such prospectus supplement or
post-effective amendment after being notified of the matters to be incorporated
in such prospectus supplement or post-effective amendment;


(l)in connection with an Underwritten Offering, use commercially reasonable
efforts to provide to each Selling Holder a copy of any auditor “comfort”
letters, customary legal opinions or reports of the independent petroleum
engineers of the Company relating to the oil and gas reserves of the Company, in
each case that have been provided to the Managing Underwriter in connection with
the Underwritten Offering; and


(m)make available upon reasonable notice at reasonable times and for reasonable
periods for inspection by any Selling Holder of Registrable Shares, any
underwriter participating in any disposition pursuant to such Registration
Statement and any attorney, accountant or other agent retained by any such
holder or underwriter (collectively, the “Inspectors”), all financial and other
records, pertinent corporate documents and properties of the Company
(collectively, the “Records”), and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any such Inspector
in connection with such Registration Statement; provided, that the Company need
not disclose any non-public information to any such person unless and until such
person has entered into a confidentiality agreement with the Company.


Each Selling Holder, upon receipt of notice from the Company of the happening of
any event of the kind described in subsection (e) of this Section 2.05, shall
forthwith discontinue offers and sales of the Registrable Shares by means of a
prospectus or prospectus supplement until such Selling Holder’s receipt of the
copies of the supplemented or amended prospectus contemplated by subsection (e)
of this Section 2.05 or until it is advised in writing by the Company that the
use of the prospectus may be resumed and has received copies of any additional
or supplemental filings incorporated by reference in the prospectus, and, if so
directed by the Company, such Selling Holder will deliver to the Company (at the
Company’s expense) all copies in their possession or control, other than
permanent file copies then in such Selling Holder’s possession, of the
prospectus covering such Registrable Shares current at the time of receipt of
such notice.
Section 2.06Cooperation by Holders.


The Company shall have no obligation to include Registrable Shares of a Holder
in a Registration Statement who has failed to furnish, within five (5) Business
Days of a request by the Company, such information that the Company determines,
after consultation with its counsel, is reasonably required in order for the
Registration Statement or prospectus supplement, as applicable, to comply with
the Securities Act. The Company may require each Holder to furnish to the
Company a written statement as to the aggregate principal amount of Second Lien
Notes and/or the number of shares of Common Stock beneficially owned by such
Holder. Without limiting the foregoing, with respect to the Shelf Registration
Statement, each Holder agrees to furnish to the Company a completed
questionnaire in the form attached to this Agreement as Annex B (a “Selling
Holder Questionnaire”) on a date that is not less than ten (10) Business Days
after the Closing or three (3) Business Days following the date on which such
Holder receives draft materials in accordance with Section 2.05(b).


7

--------------------------------------------------------------------------------





Section 2.07Restrictions on Public Sales by Holders.


If requested by the Managing Underwriter, each Holder agrees not to effect any
public sale or distribution of Registrable Shares for a period of up to 90 days
following completion of an Underwritten Offering of equity securities by the
Company; provided that (i) the Company gives written notice to such Holder of
the date of the commencement and termination of such period with respect to any
such Underwritten Offering and (ii) the duration of the foregoing restrictions
shall be no longer than the duration of the shortest restriction generally
imposed by the underwriters of such Underwritten Offering on the Company or on
the officers or directors or any other shareholder of the Company on whom a
restriction is imposed and (iii) the restrictions set forth in this Section 2.07
shall not apply to any Registrable Shares that are included in such Underwritten
Offering by such Selling Holder; provided further, that this Section 2.07 shall
not apply to any Holder that, together with such Holder’s Affiliates, holds less
than 5% of the outstanding shares of Common Stock.
Section 2.08Expenses.
 
The Company will pay all reasonable Registration Expenses as determined in good
faith. Each Selling Holder shall bear or pay its pro rata share of all Selling
Expenses in connection with any sale of its Registrable Shares hereunder.
Section 2.09Indemnification and Contribution.


(a)Indemnification by the Company. The Company will indemnify and hold harmless
each Selling Holder, its directors, officers managers, employees, investment
managers, agents and Affiliates and each other Person, if any, who controls such
Selling Holder within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act from and against any losses, claims, damages or
liabilities, joint or several (collectively, “Losses”) to which such Selling
Holder or any such director, officer or controlling person may become subject,
under the Securities Act or otherwise, insofar as such Losses (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon (i) any untrue statement or alleged untrue statement of any
material fact contained in any Registration Statement or any preliminary
prospectus, free writing prospectus or final prospectus contained therein or
related thereto, or any amendment or supplement thereto, or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading (in the case of any
prospectus, in the light of the circumstances under which such statements were
made), or (ii) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act, any state securities law, or any rule or
regulations promulgated under the Securities Act, or the Exchange Act or any
state securities law applicable to the Company and relating to action or
inaction required of the Company in connection with any such registration,
qualification or compliance required under this Agreement, and the Company will
reimburse such Selling Holder and each such director, officer, manager,
employee, investment manager, agent, Affiliate and controlling person for
reasonably and documented legal or any other expenses reasonably incurred by
them in connection with investigating or defending any such Losses, actions or
proceedings (collectively, “Expenses”); provided that the Company shall not be
liable in any such case to the extent that (i) any such Losses or Expenses arise
out of or are based upon an untrue statement or alleged untrue statement or
omission or alleged omission made in such Registration Statement, preliminary
prospectus, free writing prospectus, final prospectus, amendment or supplement
in reliance upon and in conformity with information furnished to the Company in
writing or electronically by or on behalf of such Selling Holder expressly for
use in the preparation thereof, (ii) the Selling Holder continued to use a
Registration Statement or Prospectus after the Company notified such Selling
Holder to cease such use pursuant to Section 2.05(e) or (iii) the Company
provided a corrected, supplemented or amended Registration Statement or
Prospectus but the Selling Holder continued to use the then outdated or
uncorrected Registration Statement or Prospectus. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
such Selling Holder or any such director, officer or controlling person and
shall survive the transfer of such securities by such Selling Holder.


(b)Indemnification by Selling Holders. Each Selling Holder, severally and not
jointly, will indemnify and hold harmless the Company, each director of the
Company, its directors and officers and each other Person, if any, who controls
the Company within the meaning of the Section 15 of the Securities Act or
Section 20 of the Exchange from and against any Losses to which the Company or
any such director, officer or controlling person may become subject, under the
Securities Act or otherwise, and will reimburse them for any Expenses reasonably
incurred by any of them (in each case in the same manner and to the same extent
as set forth in Section 2.09(a)), insofar as such Losses (or actions or
proceedings, whether commenced or threatened, in respect thereof) or Expenses
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in any Registration Statement or any preliminary
prospectus, free writing prospectus or final prospectus contained therein or
related thereto, or any amendment or supplement thereto, or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading (in the case of any
prospectus, in the light of the circumstances under which such statements were
made), if such statement or alleged statement or omission or alleged omission
was made in reliance upon and in conformity with information furnished to the
Company in writing or electronically by or on behalf of such Selling Holder
expressly for use in the preparation thereof (it being understood that any
Selling Holder


8

--------------------------------------------------------------------------------





Questionnaire furnished by such Selling Holder is furnished expressly for this
purpose). Such indemnity shall remain in full force and effect, regardless of
any investigation made by or on behalf of the Company or any such director,
officer or controlling person and shall survive the transfer of such securities
by such Selling Holder.


(c)Notices of Claims; Indemnification Procedures. In case any proceeding
(including any governmental investigation) shall be instituted involving any
Person in respect of which indemnity may be sought pursuant to Section 2.09(a)
or Section 2.09(b), such Person (the “Indemnified Party”) shall promptly notify
the Person against whom such indemnity may be sought (the “Indemnifying Party”)
in writing (provided that the failure of the Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its obligations
under this Section 2.09, except to the extent the Indemnifying Party is actually
prejudiced by such failure to give notice), and the Indemnifying Party shall be
entitled to participate in such proceeding and, unless in the reasonable opinion
of outside counsel to the Indemnified Party a conflict of interest between the
Indemnified Party and Indemnifying Party may exist in respect of such claim, to
assume the defense thereof jointly with any other Indemnifying Party similarly
notified, to the extent that it chooses, with counsel reasonably satisfactory to
such Indemnified Party, and after notice from the Indemnifying Party to such
Indemnified Party that it so chooses, the Indemnifying Party shall not be liable
to such Indemnified Party for any legal or other Expenses subsequently incurred
by such Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that (i) if the
Indemnifying Party fails to assume the defense or employ counsel reasonably
satisfactory to the Indemnified Party, (ii) if such Indemnified Party who is a
defendant in any action or proceeding which is also brought against the
Indemnifying Party reasonably shall have concluded that there may be one or more
legal defenses available to such Indemnified Party that are not available to the
Indemnifying Party or (iii) if representation of both parties by the same
counsel is otherwise inappropriate under applicable standards of professional
conduct then, in any such case, the Indemnified Party shall have the right to
assume or continue its own defense as set forth above (but with no more than one
firm of counsel for all Indemnified Parties (plus one firm of local counsel for
all Indemnified Parties in each relevant jurisdiction)), and the Indemnifying
Party shall be liable for any Expenses therefor. No Indemnifying Party shall,
without the written consent of the Indemnified Party, effect the settlement or
compromise of, or consent to the entry of any judgment with respect to, any
pending or threatened action or claim in respect of which indemnification or
contribution may be sought hereunder (whether or not the Indemnified Party is an
actual or potential party to such action or claim) unless such settlement,
compromise or judgment (A) includes an unconditional release of the Indemnified
Party from all liability arising out of such action or claim and (B) does not
include a statement as to, or an admission of, fault, culpability or a failure
to act, by or on behalf of any Indemnified Party.
(d)Contribution.


(i)If the indemnification provided for in this Section 2.09 is unavailable to an
Indemnified Party in respect of any Losses in respect of which indemnity is to
be provided hereunder, then each Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall to the fullest extent permitted by law contribute
to the amount paid or payable by such Indemnified Party as a result of such
Losses in such proportion as is appropriate to reflect the relative fault of
such party in connection with the statements or omissions that resulted in such
Losses, as well as any other relevant equitable considerations. The relative
fault of the Company (on the one hand) and any Selling Holder (on the other
hand) shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by such party
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.


(ii)The Company and each Holder agree that it would not be just and equitable if
contribution pursuant to this Section 2.09(d) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in Section 2.09(d)(i). The amount paid
or payable by an Indemnified Party as a result of the Losses referred to in
Section 2.09(d)(i) shall be deemed to include, subject to the limitations set
forth above, any Expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending any such action or claim. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.


(e)Limitation of Holders’ Liability. Notwithstanding the provisions of this
Section 2.09, no Holder shall be liable for indemnification or contribution
pursuant to this Section 2.09 for any amount in excess of the net proceeds
received by such Holder from the sale of Registrable Shares pursuant to a
Registration Statement.


(f)Indemnification Payments. The indemnification and contribution required by
this Section 2.09 shall be made by periodic payments of the amount of any such
Losses or Expenses as and when bills are received or such Losses or Expenses are
incurred.


9

--------------------------------------------------------------------------------





Section 2.10Rule 144 Reporting.


With a view to making available the benefits of certain rules and regulations of
the Commission that may permit the sale of the Registrable Shares to the public
without registration, to the extent it shall be required to do so under the
Exchange Act, the Company agrees to use its reasonable best efforts to:
(a)make and keep public information regarding the Company available, as those
terms are understood and defined in Rule 144 under the Securities Act, at all
times from and after the date hereof;


(b)file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act at all
times from and after the date hereof; and


(c)so long as a Holder owns any Registrable Shares, furnish, unless otherwise
available via EDGAR, to such Holder forthwith upon request a copy of the most
recent annual or quarterly report of the Company, and such other reports and
documents so filed as such Holder may reasonably request in availing itself of
any rule or regulation of the Commission allowing such Holder to sell any such
securities without registration.


Section 2.11Transfer or Assignment of Registration Rights.


The rights to cause the Company to register Registrable Shares granted to the
Holders by the Company under this Article II may be transferred or assigned by
the Holders only to one or more Permitted Transferees; provided, however, that
(a) the Company is given written notice prior to such transfer or assignment,
stating the name and address of each such Permitted Transferee and identifying
the Registrable Shares with respect to which such registration rights are being
transferred or assigned and (b) each such Permitted Transferee assumes in
writing responsibility for its portion of the obligations of the transferor
under this Agreement.
ARTICLE III
MISCELLANEOUS


Section 3.01    Communications.


All notices and other communications provided for or permitted hereunder shall
be made in writing by electronic mail, courier service or personal delivery:
(a)if to a Holder, to such Holder at its address set forth in its Administrative
Questionnaire or provided pursuant to Section 2.11, as applicable; and


(b)if to the Company, to it at:


Northern Oil and Gas, Inc.
601 Carlson Pkwy - Suite 990
Minnetonka, Minnesota 55305
Email: [•]


; or, in each case, to such other address for such party as shall have been
communicated by such party by like notice.
All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent by electronic mail; and when actually received, if sent by courier service.
Section 3.02    Successors and Assigns.


This Agreement shall inure to the benefit of and be binding upon the successors
and permitted assigns of each of the parties, including subsequent Holders of
Registrable Shares to the extent permitted herein; provided, however, that all
or any portion of the rights and obligations of any Holder under this Agreement
may be transferred or assigned by such Holder only in accordance with Section
2.11.


10

--------------------------------------------------------------------------------





Section 3.03    Recapitalization, Exchanges, Etc. Affecting the Shares.


The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all shares of the Company or any successor or assign of
the Company (whether by merger, consolidation, sale of assets or otherwise) that
may be issued in respect of, in exchange for or in substitution of, the
Registrable Shares, and shall be appropriately adjusted for combinations, share
splits, recapitalizations, pro rata distributions of shares and the like
occurring after the date of this Agreement.
Section 3.04    Aggregation of Registrable Shares.


All Registrable Shares held or acquired by Persons who are Affiliates of one
another shall be aggregated together for the purpose of determining the
availability of any rights and applicability of any obligations under this
Agreement.
Section 3.05    Specific Performance.


Damages in the event of breach of this Agreement by a party hereto may be
difficult, if not impossible, to ascertain, and it is therefore agreed that each
such Person, in addition to and without limiting any other remedy or right it
may have, will have the right to an injunction or other equitable relief in any
court of competent jurisdiction, enjoining any such breach, and enforcing
specifically the terms and provisions hereof, and each of the parties hereto
hereby waives any and all defenses it may have on the ground of lack of
jurisdiction or competence of the court to grant such an injunction or other
equitable relief. The existence of this right will not preclude any such Person
from pursuing any other rights and remedies at law or in equity that such Person
may have.
Section 3.06    Counterparts.
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which counterparts, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same Agreement.
Section 3.07    Headings.


The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.
Section 3.08    Governing Law.


THIS AGREEMENT, AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT)
THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE TO THIS AGREEMENT OR THE
NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT (INCLUDING ANY CLAIM OR
CAUSE OF ACTION BASED UPON, ARISING OUT OF OR RELATED TO ANY REPRESENTATION OR
WARRANTY MADE IN OR IN CONNECTION WITH THIS AGREEMENT), WILL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAWS. ANY ACTION AGAINST ANY PARTY RELATING TO THE
FOREGOING SHALL BE BROUGHT IN ANY FEDERAL OR STATE COURT OF COMPETENT
JURISDICTION LOCATED WITHIN THE STATE OF NEW YORK, AND THE PARTIES HERETO HEREBY
IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE
COURT LOCATED WITHIN THE STATE OF NEW YORK OVER ANY SUCH ACTION. THE PARTIES
HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
DISPUTE BROUGHT IN SUCH COURT OR ANY DEFENSE OF INCONVENIENT FORUM FOR THE
MAINTENANCE OF SUCH DISPUTE. EACH OF THE PARTIES HERETO AGREES THAT A JUDGMENT
IN ANY SUCH DISPUTE MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
Section 3.09    Severability of Provisions.


Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting or impairing the validity or enforceability of
such provision in any other jurisdiction.


11

--------------------------------------------------------------------------------





Section 3.10    Entire Agreement.


This Agreement is intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter
contained herein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein with respect to
the rights granted by the Company set forth herein. This Agreement supersedes
all prior agreements and understandings between the parties with respect to such
subject matter.
Section 3.11    Amendment.


This Agreement may be amended only by means of a written amendment signed by the
Company and the Holder or Holders of more than fifty percent (50%) of the
aggregate number of Registrable Shares; provided, however, that no such
amendment shall materially and adversely affect the rights of any Holder
hereunder without the consent of such Holder.
Section 3.12    No Presumption.


If any claim is made by a party relating to any conflict, omission or ambiguity
in this Agreement, no presumption or burden of proof or persuasion shall be
implied by virtue of the fact that this Agreement was prepared by or at the
request of a particular party or its counsel.
Section 3.13    Obligations Limited to Parties to Agreement.


Each of the parties hereto covenants, agrees and acknowledges that no Person
other than the Holders and the Company shall have any obligation hereunder and
that, notwithstanding that one or more of the Holders may be a corporation,
partnership or limited liability company, no recourse under this Agreement or
under any documents or instruments delivered in connection herewith or therewith
shall be had against any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any Holder or any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the foregoing, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any Holder or any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the foregoing, as such, for any obligations
of the Holders under this Agreement or any documents or instruments delivered in
connection herewith or therewith or for any claim based on, in respect of or by
reason of such obligation or its creation, except in each case for any
transferee or assignee of a Holder hereunder.
Section 3.14    Independent Nature of Holders’ Obligations.


The obligations of each Holder under this Agreement are several and not joint
with the obligations of any other Holder, and no Holder shall be responsible in
any way for the performance of the obligations of any other Holder under this
Agreement. Nothing contained herein, and no action taken by any Holder pursuant
thereto, shall be deemed to constitute the Holders as a partnership, an
association, a joint venture or any other kind of group or entity, or create a
presumption that the Holders are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Agreement.
Each Holder shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement, and it
shall not be necessary for any other Holder to be joined as an additional party
in any proceeding for such purpose.
Section 3.15    Interpretation.


Article and Section references are to this Agreement, unless otherwise
specified. All references to instruments, documents, contracts and agreements
are references to such instruments, documents, contracts and agreements as the
same may be amended, supplemented and otherwise modified from time to time,
unless otherwise specified. The word “including” shall mean “including but not
limited to.” Whenever any determination, consent or approval is to be made or
given by a Holder under this Agreement, such action shall be in such Holder’s
sole discretion unless otherwise specified.
[Signature pages follow]






12

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.
 
COMPANY:


NORTHERN OIL AND GAS, INC.
By:                                                          
Name:                                                            
Title:                                                               















































[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]






--------------------------------------------------------------------------------







 
SEVERALLY AND NOT JOINTLY FOR EACH ENTITY LISTED BELOW:


[HOLDERS]
By:                                                          
Name:                                                            
Title:                                                               































































































[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]




--------------------------------------------------------------------------------





Annex A


Registrable Shares








--------------------------------------------------------------------------------





Annex B


NORTHERN OIL AND GAS, INC.
Selling Holder Notice and Questionnaire
The undersigned beneficial owner of Second Lien Notes and/or Common Stock, as
applicable (the “Registrable Shares”), of Northern Oil and Gas, Inc., a Delaware
corporation (the “Company”), understands that the Company has filed or intends
to file with the Securities and Exchange Commission (the “Commission”) a
registration statement (the “Registration Statement”) for the registration and
resale under the Securities Act of 1933, as amended (the “Securities Act”), of
the Registrable Shares, in accordance with the terms of the Registration Rights
Agreement (the “Registration Rights Agreement”) to which this document is
annexed. A copy of the Registration Rights Agreement is available from the
Company upon request at the address set forth below. All capitalized terms not
otherwise defined herein shall have the meanings ascribed thereto in the
Registration Rights Agreement.
Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Shares are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
prospectus.
NOTICE
The undersigned beneficial owner (the “Selling Holder”) of Registrable Shares
hereby elects to include the Registrable Shares owned by it in the Registration
Statement.
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
QUESTIONNAIRE
1.
Name.



(a)
Full Legal Name of Selling Holder



(b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Shares are held:



(c)
Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by this Questionnaire):



2.
Address for Notices to Selling Holder:



                                                    
                                                    
                                                    


Telephone:                                                         Fax:
                                                            Contact Person:
                                                    
    
3.
Broker-Dealer Status:



(a)
Are you a broker-dealer?

Yes o No o
(b)
If “yes” to Section 3(a), did you receive your Registrable Shares as
compensation for investment banking services to the Company?



Yes o No o




--------------------------------------------------------------------------------





Note: If “no” to Section 3(b), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.
(c)
Are you an affiliate of a broker-dealer?



Yes o No o
(d)
If you are an affiliate of a broker-dealer, do you certify that you purchased
the Registrable Shares in the ordinary course of business, and at the time of
the purchase of the Registrable Shares to be resold, you had no agreements or
understandings, directly or indirectly, with any person to distribute the
Registrable Shares?

Yes o No o
Note: If “no” to Section 3(d), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.
4.
Beneficial Ownership of Securities of the Company Owned by the Selling Holder.



Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Exchange Agreement.
(a)
Type and Amount of other securities beneficially owned by the Selling Holder:



                                                
                                                
    
5.
Relationships with the Company:



Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past two years.
State any exceptions here:
                                                    
                                                    
The undersigned agrees to promptly notify the Company of any material
inaccuracies or changes in the information provided herein that may occur
subsequent to the date hereof at any time while the Registration Statement
remains effective; provided, that the undersigned shall not be required to
notify the Company of any changes to the number of securities held or owned by
the undersigned or its affiliates.
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.




--------------------------------------------------------------------------------





IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
Date:                                                            
Beneficial Owner:
                                                               


By:
                                                                                    
Name:
                                                                               
Title:
                                                                                 



    
PLEASE FAX A COPY (OR EMAIL A .PDF COPY) OF THE COMPLETED AND EXECUTED NOTICE
AND QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:
Northern Oil and Gas, Inc.
601 Carlson Pkwy - Suite 990
Minnetonka, Minnesota 55305
Attention: [•]
Email: [•]








--------------------------------------------------------------------------------






EXHIBIT C TO EXCHANGE AGREEMENT


















SUBSCRIPTION DOCUMENTS
FOR
COMMON STOCK
OF
NORTHERN OIL AND GAS, INC.












--------------------------------------------------------------------------------





INSTRUCTIONS FOR COMPLETING
THE SUBSCRIPTION DOCUMENTS
Investors must complete all the subscription documents contained in this package
in the manner described below. For purposes of these documents, the “Investor”
is the person or entity for whose account the shares of Common Stock are being
purchased. Capitalized terms used but not defined in these Instructions have the
meanings assigned to them in the Subscription Agreement.
1.    Subscription Agreement:
a.
Fill in the (i) date, (ii) your name, (iii) the number of shares that you are
subscribing for and (iv) the aggregate purchase price for those shares (the
number of shares subscribed for multiplied by $3.00) on page 1.

b.
Fill in the notice information on page 10.

c.
Each Investor who is a natural person must print the name of the Investor and
sign on page 11.

d.
Each Investor that is an entity must print the name of the Investor and sign
(and print name, capacity and title, if applicable, and the other information
called for) on page 12.

2.    Investor Questionnaire:
a.
Each Investor who is a natural person should provide the information requested
in Section A of Exhibit A.

b.
Each Investor that is an entity should provide the information requested in
Section B of Exhibit A.

c.
Each Investor should provide the information requested in Section C of Exhibit
A.

d.
Print the name of the Investor and sign (and print name, capacity and title, if
applicable) on page A‑3.

FOR INVESTING SHAREHOLDERS WHO ARE NATURAL PERSONS:
IF YOU ARE MARRIED AND LIVE IN A COMMUNITY PROPERTY JURISDICTION, BOTH YOU AND
YOUR SPOUSE MUST SIGN THE SIGNATURE PAGES OF THE SUBSCRIPTION AGREEMENT AND THE
INVESTOR QUESTIONNAIRE.
ADDITIONALLY, IF YOU ARE MARRIED AND DO NOT LIVE IN A COMMUNITY PROPERTY
JURISDICTION AND YOU ARE PURCHASING COMMON STOCK WITH YOUR SPOUSE, BOTH YOU AND
YOUR SPOUSE MUST SIGN THE SIGNATURE PAGES OF THE SUBSCRIPTION AGREEMENT AND THE
INVESTOR QUESTIONNAIRE.






--------------------------------------------------------------------------------






THE SECURITIES TO BE ACQUIRED PURSUANT TO THIS SUBSCRIPTION AGREEMENT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES
LAWS OF ANY STATE OR ANY OTHER JURISDICTION. IT IS UNLAWFUL TO CONSUMMATE A SALE
OR TRANSFER OF THE SECURITIES UNLESS THE INVESTOR INTENDS TO ACQUIRE THE
SECURITIES FOR PURPOSES OF INVESTMENT RATHER THAN RESALE. THE REPRESENTATIONS
MADE HEREIN WILL BE RELIED UPON BY NORTHERN OIL AND GAS, INC. IN COMPLYING WITH
ITS OBLIGATIONS UNDER APPLICABLE SECURITIES LAWS. THERE ARE FURTHER RESTRICTIONS
ON THE TRANSFERABILITY OF THE SECURITIES DESCRIBED HEREIN.


THE PURCHASE OF THE SECURITIES INVOLVES A HIGH DEGREE OF RISK AND SHOULD BE
CONSIDERED ONLY BY PERSONS WHO CAN BEAR THE RISK OF THE LOSS OF THEIR ENTIRE
INVESTMENT.
Subscription Agreement
This Subscription Agreement, is entered into effective [DATE HERE], 2018 (this
“Subscription Agreement”), between Northern Oil and Gas, Inc., a corporation
organized under the laws of Minnesota (“Company”), and [NAME OF INVESTOR]
(“Investor”).
Whereas, the Company desires to sell and Investor desires to purchase the
Company’s common stock, par value $0.001 (the “Common Stock”), pursuant to the
terms and conditions hereof.
Whereas, the Company has entered into that certain Exchange Agreement, dated as
of January 31, 2018, with certain holders (the “Noteholders”) of its 8.000%
Senior Notes due 2020 (the “Notes”), pursuant to which, amongst other things,
the Noteholders have agreed, subject to certain specified conditions set forth
therein, to exchange $496,683,000 aggregate principal amount of Notes for, (i)
$344,279,000 aggregate principal amount of Senior Secured Second Lien Notes of
the Company and (ii) an aggregate of 51,624,964 shares of Common Stock, which
number of shares of Common Stock is subject to adjustment to the extent any
Common Stock is issued or sold under the Equity Raise (as defined below) at a
gross price lower than $3.00 per share (the “Exchange Transaction”).
Whereas, the Company will reincorporate in Delaware by filing a Certificate of
Incorporation in the form attached as Exhibit B (as it may be amended, restated,
supplemented, increased and extended or otherwise modified from time to time,
the “Delaware Charter”) at or prior to the Closing (as defined herein).
Whereas, the Company intends to raise at least $156.0 million in total value
prior to or contemporaneously with the Closing, which shall be comprised of (A)
at least 50% in new cash contributions from the sale of Common Stock, including
the commitments received under this Subscription Agreement and subscription
agreements from other investors, as of the date hereof, totaling $40.0 million;
and (B) no more than 50% from the fair market value (as determined by an opinion
of a reputable valuation or investment bank mutually acceptable to both the
Company and the Noteholders) of additional assets acquired by the Company on or
prior to the Closing, which assets shall represent non-operating interests in
oil and gas properties in the Williston Basin shale play (such transactions
(other than pursuant to option awards, stock appreciation right awards,
restricted stock awards, stock unit awards, cash incentive awards or other
stock-based awards or rights granted under the Company’s 2013 Incentive Plan (or
any predecessor plan), as the same may be amended from time to time), the
“Equity Raise”).
    


1

--------------------------------------------------------------------------------





Whereas, the Investor understands that the offering is being made without
registration of the Common Stock under the Securities Act of 1933, as amended
(the “Securities Act”), or any securities law of any state of the United States
or of any other jurisdiction, and is being made only to “accredited investors”
(as defined in Rule 501 of Regulation D under the Securities Act).
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
1.
Subscription. Subject to the terms and conditions of this Subscription
Agreement, on the date of the Closing referred to in Section 4 hereof, the
Investor shall purchase from the Company, and the Company shall issue and sell
to the Investor, [NUMBER OF SHARES] shares of Common Stock (the “Securities”)
for a price of $3.00 per share for the aggregate purchase price of $[PRICE] (the
“Aggregate Purchase Price”), which is payable as described in Section 5 hereof
[and subject to reduction as set forth below]1; provided, however, that to the
extent that the Company issues or sells any Common Stock under the Equity Raise
at a gross price lower than $3.00 per share, the Aggregate Purchase Price shall
not change, but the price paid per share will equal the lowest gross price at
which any such share of Common Stock is issued or sold, at or prior to the
Closing, in connection with the Equity Raise and the number of Securities issued
to the Investor shall equal (A) the number of Securities set forth above,
multiplied by (B) the quotient of $3.00 divided by the lowest gross price at
which any such share of Common Stock is issued or sold in connection with the
Equity Raise. To the extent that the Company issues or sells any Common Stock,
at or prior to the Closing, under the Equity Raise with any material terms
[(excluding for this purpose, any lock-up provisions)]2 that are superior to the
terms of this Subscription Agreement with respect to the Investor, the Investor
shall be entitled to receive such terms in connection with this Subscription
Agreement. The Investor acknowledges that the Securities will be subject to
restrictions on transfer as described in this Subscription Agreement. The
Investor and the Company acknowledge and agree that (a) this subscription is
irrevocable and (b) this subscription is subject to (i) (A) the satisfaction of
all conditions precedent to the consummation of the Exchange Transaction and (B)
the contemporaneous closing of the Exchange Transaction, including the Company’s
receipt of at least $156.0 million in total value in connection with (and in
accordance with) the Equity Raise and (ii) the Company’s acceptance of this
subscription pursuant to Section 3 hereof. [Notwithstanding anything to the
contrary contained herein or in the Exchange Agreement, the Investor may, but
shall not be obligated to, reduce the amount of Common Stock required to be
purchased pursuant to this Subscription Agreement if the Company shall, pursuant
to the Equity Raise, have received commitments for purchases or issuances of
Common Stock in an amount in excess of $156.0 million. Such reduction shall be
in an amount up to the amount of such excess as determined by the Investor in
consultation with the Company.]3     











___________________


1 Only to be included in the Subscription Agreement executed by TRT Holdings,
Inc.
2 Only to be included in the Subscription Agreement executed by Bahram Akradi,
Michael Reger and TRT Holdings, Inc.
3 Only to be included in the Subscription Agreement executed by TRT Holdings,
Inc.


2

--------------------------------------------------------------------------------





2.Terms of Common Stock. The Securities shall have the terms as set forth in the
Delaware Charter. The Securities shall initially be un-certificated; provided,
that, upon the request of the Investor, the Company shall issue to such Investor
certificates in respect of such shares and such certificates shall bear an
appropriate legend referring to the fact that the Securities were sold in
reliance upon an exemption from registration under the Securities Act.


3.Acceptance of Subscription and Issuance of Securities. It is understood and
agreed that the Company shall have the sole right to accept or reject this
subscription, in whole or in part, for any reason and that the same shall be
deemed to be accepted by the Company only when it is signed by a duly authorized
officer of the Company and delivered to the Investor at the Closing referred to
in Section 4 hereof.


4.The Closing. The closing of the purchase and sale of the Securities (the
“Closing”) shall take place at the offices of Kirkland & Ellis LLP, 609 Main
Street, Houston, Texas 77002, contemporaneous with the closing of the Exchange
Transaction.


5.Payment for Securities. Payment for the Securities shall be received by the
Company from the Investor by wire transfer of immediately available funds or
other means approved by the Company at or prior to the Closing, in an amount
equal to the Aggregate Purchase Price.


6.Representations and Warranties of the Company. As of the date hereof and the
Closing, the Company represents and warrants that:


(a)The Company is (i) duly incorporated, validly existing and in good standing
under the laws of its jurisdiction of organization and has full power and
authority to own, lease and operate its properties and to carry on its business
as it is now being conducted and (ii) duly qualified or licensed as a foreign
corporation to do business, and is in good standing, in each jurisdiction where
the character of the properties owned, leased or operated by it or the nature of
its business makes such qualification or licensing necessary, except for any
such failures to be so qualified or licensed and in good standing have not had
and would not, individually or in the aggregate, reasonably be expected to (A)
have a material adverse effect on the assets, liabilities, condition (financial
or otherwise), business, prospects or results of operations of the Company taken
as a whole, or (B) impair, prevent or materially delay the performance by the
Company of any of its obligations under this Subscription Agreement.


(b)Upon issuance in accordance herewith, the Securities issuable hereunder will
be duly authorized, validly issued, fully paid and nonassessable and free of
restrictions on transfer other than restrictions on transfer under this
Subscription Agreement or restrictions that may arise under U.S. federal or
state securities laws.




3

--------------------------------------------------------------------------------





(c)The Company has full power and authority to execute this Subscription
Agreement. The execution and delivery by the Company of this Subscription
Agreement have been duly authorized by all necessary action, other than the
approval of the board of directors of the Company after reincorporation in
Delaware. The Subscription Agreement, when executed and delivered by the
Company, shall constitute a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally or (ii) as limited by
laws relating to availability of specific performance, injunctive relief, or
other equitable remedies.


(d)Assuming the accuracy of the representations made by the Investor in Section
7 of this Subscription Agreement, no consent, approval, order or authorization
of, or registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority is required on the part of the
Company in connection with the consummation of the transactions contemplated by
this Subscription Agreement, except for (a) filings pursuant to Regulation D of
the Securities Act, and applicable state securities laws, which have been made
or will be made in a timely manner and (b) the filing of the Delaware Charter to
reincorporate the Company in Delaware.


(e)Neither the Company nor any of its affiliates (as defined in Rule 501(b) of
Regulation D) has, directly or through any agent, sold, offered for sale,
solicited offers to buy or otherwise negotiated in respect of, any security (as
defined in the Securities Act), that is or will be integrated with the sale of
the Securities in a manner that would require registration of the Securities
under the Securities Act.


7.Representations, Warranties and Covenants of the Investor. The Investor hereby
represents and warrants to and covenants with the Company that:


(a)General.


(i)The Investor has full power and authority to purchase the Securities, execute
this Subscription Agreement and to perform all obligations required to be
performed by the Investor hereunder, and such purchase will not contravene any
law, rule or regulation binding on the Investor or any investment guideline or
restriction applicable to the Investor. The execution and delivery by the
Investor of this Subscription Agreement and the purchase of the Securities have
been duly authorized by all necessary action. The Subscription Agreement, when
executed and delivered by the Investor, shall constitute the valid and legally
binding obligations of the Investor, enforceable against the Investor in
accordance with its terms except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other laws of
general application relating to or affecting the enforcement of creditors’
rights generally or (ii) as limited by laws relating to availability of specific
performance, injunctive relief, or other equitable remedies.




4

--------------------------------------------------------------------------------





(ii)The Investor is a resident of the state set forth on the signature page
hereto and is not acquiring the Securities as a nominee or agent or otherwise
for any other person.


(iii)The Investor will comply with all applicable laws and regulations in effect
in any jurisdiction in which the Investor purchases or sells Securities and
obtain any consent, approval or permission required for such purchases or sales
under the laws and regulations of any jurisdiction to which the Investor is
subject or in which the Investor makes such purchases or sales, and the Company
shall have no responsibility therefor.


(iv)No consent of, or registration, declaration or filing with, any third party
or any governmental entity is required to be obtained or made by or with respect
to the Investor in connection with the execution, delivery and performance of
this Subscription Agreement.


(b)Information Concerning the Company.


(i)The Investor has not been furnished any offering literature.


(ii)The Investor confirms that is has been provided a copy of the form of the
Exchange Agreement.


(iii)The Investor understands and accepts that the purchase of the Securities
involves various risks. The Investor represents that it is able to bear any loss
associated with an investment in the Securities.


(iv)The Investor confirms that it is not relying on any communication (written
or oral) of the Company or any of its affiliates, as investment advice or as a
recommendation to purchase the Securities. It is understood that information and
explanations related to the terms and conditions of the Securities provided by
the Company or any of its affiliates shall not be considered investment advice
or a recommendation to purchase the Securities, and that neither the Company nor
any of its affiliates is acting or has acted as an advisor to the Investor in
deciding to invest in the Securities. The Investor acknowledges that neither the
Company nor any of its affiliates has made any representation regarding the
proper characterization of the Securities for purposes of determining the
Investor’s authority to invest in the Securities.


(v)The Investor is familiar with the business and financial condition and
operations of the Company. The Investor has had access to such information
concerning the Company and the Securities as it deems necessary to enable it to
make an informed investment decision concerning the purchase of the Securities,
including the Company’s annual, quarterly and current reports, proxy statements
and other information filed with the Commission pursuant to the Securities
Exchange Act of 1934, as amended.




5

--------------------------------------------------------------------------------





(vi)The Investor understands that, unless the Investor notifies the Company in
writing to the contrary at or before the Closing, each of the Investor’s
representations and warranties contained in this Subscription Agreement will be
deemed to have been reaffirmed and confirmed as of the Closing, taking into
account all information received by the Investor.


(vii)The Investor acknowledges that the Company has the right, subject to the
terms of the Exchange Agreement, to abandon this private placement at any time
prior to the completion of the offering. This Subscription Agreement shall
thereafter have no force or effect and the Company shall return the previously
paid subscription price of the Securities, without interest thereon, to the
Investor.


(viii)The Investor understands that no federal or state agency has passed upon
the merits or risks of an investment in the Securities or made any finding or
determination concerning the fairness or advisability of this investment.


(c)Non-reliance.


(i)The Investor confirms that the Company has not (A) given any guarantee or
representation as to the potential success, return, effect or benefit (either
legal, regulatory, tax, financial, accounting or otherwise) of an investment in
the Securities or (B) made any representation to the Investor regarding the
legality of an investment in the Securities under applicable legal investment or
similar laws or regulations. In deciding to purchase the Securities, the
Investor is not relying on the advice or recommendations of the Company and the
Investor has made its own independent decision that the investment in the
Securities is suitable and appropriate for the Investor.


(d)Status of Investor.


(i)The Investor has such knowledge, skill and experience in business, financial
and investment matters that the Investor is capable of evaluating the merits and
risks of an investment in the Securities. With the assistance of the Investor’s
own professional advisors, to the extent that the Investor has deemed
appropriate, the Investor has made its own legal, tax, accounting and financial
evaluation of the merits and risks of an investment in the Securities and the
consequences of this Subscription Agreement. The Investor has considered the
suitability of the Securities as an investment in light of its own circumstances
and financial condition and the Investor is able to bear the risks associated
with an investment in the Securities and its authority to invest in the
Securities.


(ii)The Investor is an “accredited investor” as defined in Rule 501(a) under the
Securities Act. The Investor agrees to furnish any additional information
requested by the Company or any of its affiliates to assure compliance with
applicable U.S. federal and state securities laws in connection with the
purchase and sale of the Securities.




6

--------------------------------------------------------------------------------





(iii)The Investor has duly executed and delivered to the Company a completed
Investor Questionnaire attached hereto as Exhibit A and will notify the Company
of any change in such information prior to the Closing.


(e)Restrictions on Transfer or Sale of Securities.


(i)The Investor is acquiring the Securities solely for the Investor’s own
beneficial account, for investment purposes, and not with a view to, or for
resale in connection with, any distribution of the Securities, including any
present arrangement or understanding with any other persons regarding the
distribution of such Securities. The Investor understands that the Securities
have not been registered under the Securities Act or any state securities laws
by reason of specific exemptions under the provisions thereof which depend in
part upon the investment intent of the Investor and of the other representations
made by the Investor in this Subscription Agreement. The Investor understands
that the Company is relying upon the representations and agreements contained in
this Subscription Agreement (and any supplemental information) for the purpose
of determining whether this transaction meets the requirements for such
exemptions.


(ii)The Investor understands that the Securities are “restricted securities”
under applicable federal securities laws and that the Securities Act and the
rules of the U.S. Securities and Exchange Commission (the “Commission”) provide
in substance that the Investor may dispose of the Securities only pursuant to an
effective registration statement under the Securities Act or an exemption
therefrom, and the Investor understands that the Company has no obligation or
intention to register any of the Securities, or to take action so as to permit
sales pursuant to the Securities Act (including Rule 144 thereunder).
Accordingly, the Investor understands that under the Commission’s rules, the
Investor may dispose of the Securities principally only in “private placements”
which are exempt from registration under the Securities Act, in which event the
transferee will acquire “restricted securities” subject to the same limitations
as in the hands of the Investor. Consequently, the Investor understands that the
Investor must bear the economic risks of the investment in the Securities for an
indefinite period of time and the Securities must be indefinitely held unless
subsequently registered under the Securities Act and any applicable state
securities or blue sky laws, or sold or otherwise transferred pursuant to
exemptions from registration under the Securities Act or such other laws.


(iii)The Investor agrees: (A) that the Investor will not sell, assign,
distribute, exchange, pledge, give, transfer or otherwise dispose of the
Securities or any interest therein, or make any offer or attempt to do any of
the foregoing, except pursuant to a registration of the Securities under the
Securities Act and all applicable state securities laws, or in a transaction
which is exempt from the registration provisions of the Securities Act and all
applicable state securities laws; (B) that any certificates representing the
Securities will bear a legend making reference to the foregoing restrictions;
and (C) that the Company and its affiliates shall not be required to give effect
to any purported transfer of such Securities except upon compliance with the
foregoing restrictions.




7

--------------------------------------------------------------------------------





(iv)The Investor acknowledges that neither the Company nor any other person
offered to sell the Securities to it by means of any form of general
solicitation or advertising, including but not limited to: (A) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio or
(B) any seminar or meeting whose attendees were invited by any general
solicitation or general advertising.


(v)[During the 90 calendar days immediately following the date of Closing (the
“Lock-up Period”), the Investor agrees that it shall not, and it shall cause
each of its affiliates not to, directly or indirectly, (A) offer for sale, sell,
pledge or otherwise dispose of any of the Securities, (B) enter into any swap or
other derivatives transaction that transfers to another, in whole or in part,
any of the economic benefits or risks of ownership of the Securities, whether
any such transaction described in clause (A) or (B) of this Section 7(e)(v) is
to be settled by delivery of the Securities or other securities, in cash or
otherwise; provided, however, this Section 7(e)(v) shall not restrict transfers
of Securities, or any security convertible into shares of Common Stock, to a
Permitted Transferee, provided that such Permitted Transferee agrees to be bound
by the terms of this Section 7(e)(v). For purposes of this Section 7(e)(v),
“Permitted Transferee” shall mean, with respect to the Investor, (a) an
affiliate of the Investor or any investment fund or other entity controlled or
managed by the Investor; (b) any trust for the primary benefit of the Investor’s
spouse, domestic partner, parents, parents-in-law, siblings, children,
grandchildren and any other natural person who occupies the same principal
residence as the Investor, and the spouses, domestic partners, descendants and
ancestors of each of the foregoing (“Family Member”); provided that, in each
case, either (i) such Investor or (ii) a bona fide third-party trustee continues
to hold, directly or indirectly, 100% of the voting interests of such trust
until the death or legal incapacity of such Investor; (c) any entity of which
such Investor and any Permitted Transferees or Family Members of such Investor
collectively are beneficial owners of 100% of the equity interests; provided
that, either (i) such Investor or (ii) a bona fide third-party trustee continues
to hold, directly or indirectly, 100% of the voting interests of such entity
until the death or legal incapacity of such Noteholder; or (d) any trust or
non-profit corporation that (i) has obtained recognition of its tax exempt
status under Section 501(c)(3) of the Internal Revenue Code of 1986 and (ii) is
controlled by such Investor.]4     


8.Obligations Irrevocable. The obligations of the Investor shall be irrevocable.


9.Legend. The certificates representing the Securities sold pursuant to this
Subscription Agreement, if any, will be imprinted with a legend in substantially
the following form:
“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION. THE SECURITIES MAY NOT BE OFFERED,
SOLD, ASSIGNED, DISTRIBUTED, EXCHANGED, PLEDGED, GIVEN OR OTHERWISE TRANSFERRED
EXCEPT (1) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
OR (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT,
IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE STATE SECURITIES LAWS AND THE
SECURITIES LAWS OF OTHER JURISDICTIONS, AND IN THE CASE OF A TRANSACTION EXEMPT
FROM REGISTRATION, UNLESS THE COMPANY HAS RECEIVED A WRITTEN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.”
________________
4 Only to be included in the Subscription Agreement executed by Bahram Akradi,
Michael Reger and TRT Holdings, Inc.


8

--------------------------------------------------------------------------------





10.Waiver, Amendment. Neither this Subscription Agreement nor any provisions
hereof shall be modified, changed, discharged or terminated except by an
instrument in writing, signed by the party against whom any waiver, change,
discharge or termination is sought.


11.Assignability. Neither this Subscription Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by either the Company or the Investor without the prior written
consent of the other party.


12.Waiver of Jury Trial. THE INVESTOR IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF THE
TRANSACTIONS CONTEMPLATED BY THIS SUBSCRIPTION AGREEMENT.


13.Submission to Jurisdiction. With respect to any suit, action or proceeding
relating to any offers, purchases or sales of the Securities by the Investor
(“Proceedings”), the Investor irrevocably submits to the jurisdiction of the
federal or state courts located in the Borough of Manhattan in New York City,
which submission shall be exclusive unless none of such courts has lawful
jurisdiction over such Proceedings.
 
14.Governing Law. This Subscription Agreement shall be governed by and construed
in accordance with the laws of the State of New York.


15.Section and Other Headings. The section and other headings contained in this
Subscription Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Subscription Agreement.


16.Counterparts. This Subscription Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement.


17.Notices. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt, or (a) when so delivered by hand, (b) if
delivered by electronic mail during normal business hours of the recipient, when
sent, and if not delivered during normal business hours, then on the recipient’s
next business day, (c) if delivered by registered or certified mail, return
receipt requested, postage prepaid, three (3) business days after mailing or (d)
one (1) business day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next business day delivery, with written
verification of receipt, as follows or to such other address as shall be given
in writing by any party to the other:




9

--------------------------------------------------------------------------------





If to the Company:
Northern Oil and Gas, Inc.
601 Carlson Pkwy - Suite 990
Minnetonka, Minnesota 55305
Fax: 952-476-9801
Attention: Chief Financial Officer


with a copy to:
Jones Day
250 Vesey Street
New York, New York 10281
Email: sgreenberg@jonesday.com
Attention: Scott J. Greenberg


If to the Investor:
[ADDRESS]
[ADDRESS]
E-mail:
Attention:



18.
Binding Effect. The provisions of this Subscription Agreement shall be binding
upon and accrue to the benefit of the parties hereto and their respective heirs,
legal representatives, successors and assigns.



19.Survival. All representations, warranties and covenants contained in this
Subscription Agreement shall survive (i) the acceptance of the subscription by
the Company and the Closing and (ii) the death or disability of the Investor.


20.Notification of Changes. The Investor hereby covenants and agrees to notify
the Company upon the occurrence of any event prior to the closing of the
purchase of the Securities pursuant to this Subscription Agreement which would
cause any representation, warranty, or covenant of the Investor contained in
this Subscription Agreement to be false or incorrect.


21.Severability. If any term or provision of this Subscription Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Subscription Agreement or invalidate or render unenforceable such term or
provision in any other jurisdiction.


22.Termination. This Subscription Agreement shall terminate at any time prior to
the Closing, upon the agreement of the parties and the Noteholders in writing.












[SIGNATURE PAGE FOLLOWS]


10

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Investor has duly executed this Subscription Agreement
as of the date first written above.


State/Country of Domicile or Formation:                                    




Aggregate Subscription Amount: $                                              
 
 
INDIVIDUAL INVESTOR:




                                                                                                     
(Signature)


                                                                                                     
(Name - Please Print)




                                                                                                     
(Signature of Spouse if Purchasing Jointly or if Community Property
Jurisdiction)




                                                                                                     
(Name of Spouse if Purchasing Jointly or if Community Property Jurisdiction -
Please Print)




                                                                                                     
(Primary Place of Residence)




                                                                                                     
(City, State and Country)




                                                                                                     
(Telephone Number)








 
 







11

--------------------------------------------------------------------------------





 
CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP, TRUST, CUSTODIAL ACCOUNT OR
OTHER INVESTOR:




                                                                                                     
(Name of Entity - Please Print)




By:
                                                                                              
      (Signature)


      Name:
                                                                                   
                  (Please Print)


      Title:
                                                                                     
                  (Please Print)


     Address:
                                                                                 
                                                                                                     
                                                                                                     


                                                                                                     
                    (Telephone Number)


 
 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to __________ shares of Common Stock.
 
 
NORTHERN OIL AND GAS, INC.
 
By____________________________
Name:
Title:



    
















12

--------------------------------------------------------------------------------






Exhibit A
INVESTOR QUESTIONNAIRE
The information contained in this Questionnaire is being furnished to permit
[Investor], a [_____________] (“Investor”), and Northern Oil and Gas, Inc., a
Minnesota corporation (“Company”), to determine whether the subscription by the
undersigned (the “Investor”) to purchase shares of common stock, par value
$0.001 per share, of the Company (the “Common Stock”) pursuant to the
Subscription Agreement to which this Investor Questionnaire is attached may be
accepted.
If the response to any item is “none” or “not applicable,” please so indicate.
The Investor agrees that it and its agents shall provide the Company and
Investor such additional information as each of the Company and Investor may
request in order to satisfy themselves that the Investor meets the minimum legal
requirements under U.S. federal and state securities laws to acquire Common
Stock.
Where multiple choices are offered, select and check only that which is
applicable.
THE COMPANY WILL USE COMMERCIALLY REASONABLE EFFORTS TO MAINTAIN THE
CONFIDENTIALITY OF YOUR RESPONSES. By signing this document, however, you agree
that the the Company may present this Questionnaire to such private and/or
governmental entities as the Company deems appropriate (i) if called on to
establish the availability under any applicable U.S. state or federal law of an
exemption from the registration or qualification requirements of such law with
respect to the Common Stock or (ii) if the contents hereof are relevant to any
issue in any action, suit or proceeding to which the Investor or the Company
becomes a party or becomes subject.
Name of Investor:                                                     
(please print)
A.
Information for an Investor who is a Natural Person

1.
For the past two years, and during the years or months indicated, I have
maintained my principal residence in the following state or states or country:
_________________________________________.

2.
I presently maintain a house or apartment, other than my principal residence, in
the state of:_______________________.

3.
I pay state income taxes in the State of:______________________.

4.
I hold a driver’s license in the State of:______________________.

5.
I am registered to vote in the State of:_______________________.

6.
I am a citizen of:_______________________________________.

7.
My present age is: ________



A- 1

--------------------------------------------------------------------------------





B.
Information for an Investor that is a Limited Liability Company, Partnership,
Trust or Other Entity

1.
Legal form of entity (trust, corporation, partnership, etc.):
_________________________.

2.
Jurisdiction of
organization:    ________________________________________________.

3.
Number of years in
business:    ________________________________________________.

C.
Accredited Investor Status:

The Investor is an “accredited investor” as defined in Regulation D promulgated
under the U.S. Securities Act (“Regulation D”) for the following reason(s)
(check as applicable):


▪
The Investor is a natural person whose individual net worth or joint net worth
with his spouse at the time of purchase exceeds $1,000,000. For purposes of this
item, “net worth” means the excess of total assets at fair market value,
including home furnishings and automobiles (and including property owned by a
spouse) but excluding such Investor’s primary residence, over total liabilities.
Total liabilities excludes any mortgage securing such Investor’s primary
residence in an amount of up to the home’s estimated fair market value as long
as the mortgage was incurred more than 60 days before the Common Stock is
purchased, but includes (i) any mortgage amount in excess of the home’s fair
market value and (ii) any mortgage amount that was borrowed during the 60-day
period before the closing date for the sale of the Common Stock for the purpose
of investing in the Common Stock.



▪
The Investor is a natural person whose individual income for each of the two
most recently completed years and reasonably expected income for the current
year exceeds $200,000 or whose joint income with his spouse for the two most
recently completed years and reasonably expected joint income for the current
year exceeds $300,000.



▪
The Investor is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Common Stock, whose purchase is
directed by a person with such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of an
investment in the Common Stock. The person directing investment decisions for
the trust has completed this Investor Questionnaire.



▪
The Investor is a corporation, limited liability company, partnership or other
entity, all the equity owners of which are accredited investors as otherwise
defined in this Section C.



▪
The Investor is otherwise an accredited investor on the following basis:









A- 2

--------------------------------------------------------------------------------





The Investor represents and warrants that the foregoing information is true and
correct in all respects.


Date:                          , 2018
 
 
Signature:


INDIVIDUAL INVESTOR:




                                                                                                     
(Signature)


                                                                                                     
(Name - Please Print)




                                                                                                     
(Signature of Spouse if Purchasing Jointly or if Community Property State)




                                                                                                     
(Name of Spouse if Purchasing Jointly or if Community Property State - Please
Print)



 
CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP, TRUST, CUSTODIAL ACCOUNT OR
OTHER INVESTOR:




                                                                                                     
(Name of Entity)




By:
                                                                                              
      (Signature)


Name:
                                                                                         
                  (Please Print)


Title:
                                                                                           
 


 
 





A- 3

--------------------------------------------------------------------------------






Exhibit B
DELAWARE CHARTER


CERTIFICATE OF INCORPORATION
OF
NORTHERN OIL AND GAS, INC.


ARTICLE ONE


The name of this corporation is Northern Oil and Gas, Inc. (the “Corporation”).
ARTICLE TWO


The registered office of the Corporation in the State of Delaware is located at
[1209 Orange Street, in the City of Wilmington, County of New Castle, Delaware
19801]. The name of its registered agent at such address is [The Corporation
Trust Company].
ARTICLE THREE


The purpose of the Corporation is to engage in any lawful act or activity for
which corporations may be organized under the General Corporation Law of the
State of Delaware (the “Delaware General Corporation Law”).
ARTICLE FOUR


Section 1Authorized Shares. The total number of shares of all classes of capital
stock that the Corporation has authority to issue is 455,000,000 shares,
consisting of:


(a)5,000,000 shares of Preferred Stock, par value $0.001 per share (the
“Preferred Stock”); and


(b)450,000,000 shares of Common Stock, par value $0.001 per share (the “Common
Stock”).


The Preferred Stock and the Common Stock shall have the rights, preferences and
limitations set forth below.
Section 2Preferred Stock. Shares of Preferred Stock may be issued from time to
time in one or more series. The Board of Directors of the Corporation (the
“Board of Directors”) is authorized, to provide by resolution or resolutions
from time to time for the issuance, out of the authorized but unissued shares of
Preferred Stock, of all or any of the shares of Preferred Stock in one or more
series, and to establish the number of shares to be included in each such
series, and to fix the voting powers (full, limited or no voting powers),
designations, powers, preferences, and relative, participating, optional or
other rights, if any, and any qualifications, limitations or restrictions
thereof, or such series, including, without limitation, that any such series may
be (i) subject to redemption at such time or times and at such price or prices,
(ii) entitled to receive dividends (which may be cumulative or non-cumulative)
at such rates, on such conditions, and at such times, and payable in preference
to, or in such relation to, the dividends payable on any other class or classes
or series of capital stock, (iii) entitled to such rights upon the liquidation,
dissolution or winding up of, or upon any distribution of the assets of, the
Corporation or (iv) convertible into, or exchangeable for, shares of any other
class or classes of capital stock, or of any other series of the same class of
capital stock, of the Corporation at such price or prices or at such rates and
with such adjustments; all as may be stated in such resolution or resolutions,
which resolution or resolutions shall be set forth on a certificate of
designations filed with the Secretary of State of the State of Delaware in
accordance with the Delaware General Corporation Law. Except as otherwise
provided in this Certificate of Incorporation (the “Certificate of
Incorporation”), no vote of the holders of Preferred Stock or Common Stock shall
be a prerequisite to the designation or issuance of any shares of any series of
Preferred Stock authorized by and complying with the conditions of this
Certificate of Incorporation. Notwithstanding the provisions of Section
242(b)(2) of the Delaware General Corporation Law, the number of authorized
shares of Preferred Stock may be increased or decreased (but not below the
number of shares thereof then outstanding) by the affirmative vote of the
holders of a majority in voting power of the outstanding shares of capital stock
of the Corporation entitled to vote, without the separate vote of the holders of
the Preferred Stock as a class. Subject to Section 1 of this ARTICLE FOUR, the
Board of Directors is also expressly authorized to increase or decrease the
number of shares of any series of Preferred Stock subsequent to the issuance of
shares of that series, but not below the number of shares of such series then
outstanding. Unless otherwise expressly provided in the certificate of
designations in respect of any series of Preferred Stock, in case the number of
shares of such series shall be decreased in accordance with the foregoing
sentence, the shares constituting such decrease shall resume the status that
they had prior to the adoption of the resolution originally fixing the number of
shares of such series.


B- 1

--------------------------------------------------------------------------------





Section 3Common Stock.


(a)Voting Rights. Except as otherwise provided by the Delaware General
Corporation Law or this Certificate of Incorporation and subject to the rights
of holders of Preferred Stock, all of the voting power of the stockholders of
the Corporation shall be vested in the holders of the Common Stock, and each
holder of Common Stock shall have one vote for each share held by such holder on
all matters voted upon by the stockholders of the Corporation. Notwithstanding
any other provision of this Certificate of Incorporation to the contrary, the
holders of Common Stock shall not be entitled to vote on any amendment to this
Certificate of Incorporation (including any certificate of designation in
respect of any series of Preferred Stock) that relates solely to the terms of
one or more outstanding series of Preferred Stock if the holders of such
affected series are entitled, either separate or together as a class with the
holders of one or more such other series, to vote thereon pursuant to this
Certificate of Incorporation or the Delaware General Corporation Law.


(b)Dividends. Subject to the rights of the holders of any series of Preferred
Stock, and to the other provisions of this Certificate of Incorporation, holders
of Common Stock shall be entitled to receive equally, on a per share basis, such
dividends and other distributions in cash, securities or other property of the
Corporation as may be declared thereon by the Board of Directors from time to
time out of assets or funds of the Corporation legally available therefor.


(c)Liquidation Rights. In the event of any liquidation, dissolution or winding
up of the affairs of the Corporation, whether voluntary or involuntary, after
payment or provision for payment of the Corporation’s debts and subject to the
rights of the holders of shares of any series of Preferred Stock upon such
dissolution, liquidation or winding up, the remaining net assets of the
Corporation shall be distributed among holders of shares of Common Stock equally
on a per share basis. A merger or consolidation of the Corporation with or into
any other corporation or entity, or a sale, lease, exchange, conveyance or other
disposition of all or any part of the assets of the Corporation shall not be
deemed to be a voluntary or involuntary liquidation or dissolution or winding up
of the Corporation within the meaning of this Section 3(c).


(d)Conversion Rights. The Common Stock shall not be convertible into, or
exchangeable for, shares of any other class or classes or of any other series of
the same class of the Corporation’s capital stock.


(e)Preemptive Rights. No holder of shares of Common Stock shall be entitled to
preemptive or subscription rights pursuant to this Certificate of Incorporation.


ARTICLE FIVE


The Corporation shall have perpetual existence.
ARTICLE SIX


The name and mailing address of the sole incorporator are as follows:
NAME                        MAILING ADDRESS
[•]                        [•]


ARTICLE SEVEN


Section 1Board of Directors, Number and Term. Unless otherwise provided by this
Certificate of Incorporation or the Delaware General Corporation Law, the
business and affairs of the Corporation shall be managed by or under the
direction of the Board of Directors. Subject to any rights of the holders of
Preferred Stock to elect additional directors under specified circumstances, the
number of directors which shall constitute the Board of Directors shall be fixed
from time to time by resolution adopted by the Board of Directors. No decrease
in the number of directors shall shorten the term of any incumbent director.


Section 2Term of Office. Subject to the rights of the holders of any series of
Preferred Stock, the directors of the Corporation shall hold office until his or
her successor shall have been duly elected and qualified, or until his or her
earlier death, resignation, removal or retirement. Elections of directors need
not be by written ballot unless the bylaws of the Corporation (as the same may
be amended and/or restated from time to time, the “Bylaws”) shall so provide.




B- 2

--------------------------------------------------------------------------------





Section 3Newly-Created Directorships and Vacancies. Subject to the rights of the
holders of any series of Preferred Stock, any newly created directorships
resulting from any increase in the number of directors or any vacancies in the
Board of Directors resulting from death, resignation, retirement,
disqualification, removal from office or any other cause shall be filled
exclusively by the affirmative vote of a majority of the directors then in
office, even if less than a quorum, or by the sole remaining director, and shall
not be filled by stockholders. A director elected to fill a vacancy shall be
elected for the unexpired term of his or her predecessor in office and until his
or her successor is duly elected and qualified, and a director chosen to fill a
position resulting from an increase in the number of directors shall hold office
until his or her successor is duly elected and qualified, or, in each case, his
or her earlier death, resignation, removal or retirement.


Section 4Removal of Directors. Subject to the rights of the holders of any
series of Preferred Stock, any director may be removed from office at any time,
at a meeting called for that purpose, by the affirmative vote of the holders of
at least 75% of the voting power of all outstanding shares of capital stock
entitled to vote generally in the election of directors, voting together as a
single class.


Section 5Rights of Holders of Preferred Stock. Notwithstanding the provisions of
this ARTICLE SEVEN, whenever the holders of one or more series of Preferred
Stock issued by the Corporation shall have the right, voting separately or
together by series, to elect directors at an annual or special meeting of
stockholders, the election, term of office, filling of vacancies and other
features of such directorship shall be governed by the rights of such Preferred
Stock as set forth in the certificate of designations or certificates of
designations governing such series.


Section 6No Cumulative Voting. Except as may otherwise be set forth in the
resolution or resolutions of the Board of Directors providing the issue of one
or more series of Preferred Stock, and then only with respect to such series of
Preferred Stock, cumulative voting in the election of directors is specifically
denied.


ARTICLE EIGHT


Section 1Limitation of Liability. To the fullest extent permitted by the
Delaware General Corporation Law as it now exists or may hereafter be amended,
no director of the Corporation shall be personally liable to the Corporation or
its stockholders for monetary damages for breach of fiduciary duty or other act
or omission as a director; provided, however, that nothing contained in this
ARTICLE EIGHT shall eliminate or limit the liability of a director (a) for any
breach of the director’s duty of loyalty to the Corporation or its stockholders,
(b) for acts or omissions not in good faith or which involve intentional
misconduct or a knowing violation of law, (c) pursuant to the provisions of
Section 174 of the Delaware General Corporation Law, or (d) for any transaction
from which the director derived an improper personal benefit. If the Delaware
General Corporation Law is amended hereafter to permit the further elimination
or limitation of the liability of directors, then the liability of a director of
the Corporation shall be eliminated or limited to the fullest extent permitted
by the Delaware General Corporation Law, as so amended. Any repeal or
modification of this Section 1 of ARTICLE EIGHT shall not adversely affect any
right or protection of a director of the Corporation existing hereunder with
respect to any act or omission occurring at or prior to the time of such repeal
or modification.


Section 2Right to Indemnification. Each person who was or is made a party or is
threatened to be made a party to or is otherwise subject to or involved in any
claim, demand, action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that he
or she is or was a director or an officer of the Corporation or is or was
serving at the request of the Corporation as a director, officer, employee or
agent of another corporation or of a partnership, joint venture, trust or other
enterprise, including service with respect to an employee benefit plan (an
“Indemnitee”), whether the basis of such Proceeding is alleged action in an
official capacity as a director, officer, employee or agent or in any other
capacity while serving as a director, officer, employee or agent, shall be
indemnified by the Corporation to the fullest extent permitted or required by
the Delaware General Corporation Law and any other applicable law, as the same
exists or may hereafter be amended (but, in the case of any such amendment, only
to the extent that such amendment permits the Corporation to provide broader
indemnification rights than such law permitted the Corporation to provide prior
to such amendment), against all expense, liability and loss (including
attorneys’ fees, judgments, fines, ERISA excise taxes or penalties and amounts
paid in settlement) reasonably incurred or suffered by such Indemnitee in
connection therewith (“Indemnifiable Losses”); provided, however, that, except
as provided in Section 5 of this ARTICLE EIGHT with respect to Proceedings to
enforce rights to indemnification, the Corporation shall indemnify any such
Indemnitee pursuant to this Section 2 in connection with a Proceeding (or part
thereof) initiated by such Indemnitee only if such Proceeding (or part thereof)
was authorized by the Board of Directors.


B- 3

--------------------------------------------------------------------------------





Section 3Right to Advancement of Expenses. The right to indemnification
conferred in Section 2 of this ARTICLE EIGHT shall include the right to
advancement by the Corporation of any and all expenses (including, without
limitation, attorneys’ fees and expenses) incurred in defending any such
Proceeding in advance of its final disposition (an “Advancement of Expenses”);
provided, however, that, if the Delaware General Corporation Law so requires, an
Advancement of Expenses incurred by an Indemnitee in his or her capacity as a
director or officer (and not in any other capacity in which service was or is
rendered by such Indemnitee, including without limitation service to an employee
benefit plan) shall be made pursuant to this Section 3 only upon delivery to the
Corporation of an undertaking (an “Undertaking”), by or on behalf of such
Indemnitee, to repay, without interest, all amounts so advanced if it shall
ultimately be determined by final judicial decision from which there is no
further right to appeal (a “Final Adjudication”) that such Indemnitee is not
entitled to be indemnified for such expenses under this Section 3. An
Indemnitee’s right to an Advancement of Expenses pursuant to this Section 3 is
not subject to the satisfaction of any standard of conduct and is not
conditioned upon any prior determination that Indemnitee is entitled to
indemnification under Section 2 of this ARTICLE EIGHT with respect to the
related Proceeding or the absence of any prior determination to the contrary.


Section 4Contract Rights. The rights to indemnification and to the Advancement
of Expenses conferred in Sections 2 and 3 of this ARTICLE EIGHT shall be
contract rights and such rights shall continue as to an Indemnitee who has
ceased to be a director, officer, employee or agent and shall inure to the
benefit of the Indemnitee’s heirs, executors and administrators.


Section 5Right of Indemnitee to Bring Suit. If a claim under Section 2 or 3 of
this ARTICLE EIGHT is not paid in full by the Corporation within 60 calendar
days after a written claim has been received by the Corporation, except in the
case of a claim for an Advancement of Expenses, in which case the applicable
period shall be 20 calendar days, the Indemnitee may at any time thereafter
bring suit against the Corporation to recover the unpaid amount of the claim. If
successful in whole or in part in any such suit, or in a suit brought by the
Corporation to recover an Advancement of Expenses pursuant to the terms of an
Undertaking, the Indemnitee shall be entitled to the fullest extent permitted or
required by the Delaware General Corporation Law, as the same exists or may
hereafter be amended (but, in the case of any such amendment, only to the extent
that such amendment permits the Corporation to provide broader reimbursements of
prosecution or defense expenses than such law permitted the Corporation to
provide prior to such amendment), to be paid also the expense of prosecuting or
defending such suit.


Section 6Non-Exclusivity of Rights. The rights to indemnification and to the
Advancement of Expenses conferred in this ARTICLE EIGHT shall not be exclusive
of any other right which any person may have or hereafter acquire under any
statute, the Certificate of Incorporation, Bylaws, agreement, vote of
stockholders or disinterested directors or otherwise. Nothing contained in this
ARTICLE EIGHT shall limit or otherwise affect any such other right or the
Corporation’s power to confer any such other right.


Section 7Insurance. The Corporation may maintain insurance, at its expense, to
protect itself and any director, officer, employee or agent of the Corporation
or another corporation, partnership, joint venture, trust or other enterprise
against any expense, liability or loss, whether or not the Corporation would
have the power to indemnify such person against such expense, liability or loss
under the Delaware General Corporation Law.


Section 8No Duplication of Payments. The Corporation shall not be liable under
this ARTICLE EIGHT to make any payment to an Indemnitee in respect of any
Indemnifiable Losses to the extent that the Indemnitee has otherwise actually
received payment (net of any expenses incurred in connection therewith and any
repayment by the Indemnitee made with respect thereto) under any insurance
policy or from any other source in respect of such Indemnifiable Losses.


ARTICLE NINE


Section 1Action by Written Consent. Any action required or permitted to be taken
by the stockholders of the Corporation at a duly called annual or special
meeting of stockholders of the Corporation may be effected by unanimous consent
in writing by such stockholders.


Section 2Annual Meetings of Stockholders. Except as otherwise expressly provided
by law, the annual meeting of stockholders for the election of directors and for
the transaction of such other business as may properly come before the meeting
shall be held at such date, time and place, if any, as shall be determined
exclusively by resolution of the Board of Directors in its sole and absolute
discretion. Advance notice of stockholder nominations for election of directors
and other business to be brought by stockholders at any meeting of stockholders
shall be given in the manner provided in the Bylaws.




B- 4

--------------------------------------------------------------------------------





Section 3Special Meetings of Stockholders. Subject to any special rights of the
holders of any series of Preferred Stock, and to the requirements of applicable
law, special meetings of stockholders of the Corporation shall be called
exclusively by or at the direction of the Board of Directors pursuant to a
written resolution adopted by a majority of the total number of directors which
the Corporation would have if there were no vacancies and shall not be called by
stockholders. Any business transacted at any special meeting of stockholders
shall be limited to matters relating to the purpose or purposes stated in the
notice of meeting.


ARTICLE TEN


Section 1Certificate of Incorporation. The Corporation reserves the right at any
time from time to time to alter, amend, repeal or change any provision contained
in this Certificate of Incorporation, and to adopt any other provision
authorized by the Delaware General Corporation Law, in the manner now or
hereafter prescribed herein and by the laws of the State of Delaware, and all
rights, preferences and privileges conferred upon stockholders, directors and
other persons herein are granted subject to this reservation.


Section 2Bylaws. In furtherance and not in limitation of the powers conferred by
law, the Board of Directors is expressly authorized to adopt, alter, amend or
repeal the Bylaws without any action on the part of the stockholders. Any
adoption, alteration, amendment or repeal of the Bylaws by the Board of
Directors shall require the approval of a majority of the Board of Directors
then in office, provided a quorum is otherwise present. Any Bylaws adopted or
amended by the Board of Directors, and any powers conferred thereby, may be
amended, altered or repealed by the stockholders.


ARTICLE ELEVEN


Unless the Corporation consents in writing to the selection of an alternative
forum, the Court of Chancery of the State of Delaware (or, if the Court of
Chancery does not have subject-matter jurisdiction, another state or federal
court within the State of Delaware) shall, to the fullest extent permitted by
law, be the sole and exclusive forum for (i) any derivative action or proceeding
brought on behalf of the Corporation, (ii) any action asserting a claim of
breach of a fiduciary duty owed by any director, officer or employee of the
Corporation to the Corporation or the Corporation’s stockholders, (iii) any
action asserting a claim against the Corporation arising pursuant to any
provision of the Delaware General Corporation Law, the Certificate of
Incorporation or Bylaws or (iv) any action asserting a claim against the
Corporation governed by the internal affairs doctrine. If any stockholder files
an action within the scope of the preceding sentence in a court other than a
court located within the State of Delaware (a “Foreign Action”), such
stockholder shall be deemed to have consented to (a) the personal jurisdiction
of the state and federal courts located within the State of Delaware in
connection with any action brought in any such court to enforce the preceding
sentence and (b) having service of process made upon such stockholder in any
such action by service upon such stockholder’s counsel in the Foreign Action as
agent for such stockholder. Any person or entity purchasing or otherwise
acquiring or holding any interest in shares of capital stock of the Corporation
(including, without limitation, shares of Common Stock) shall be deemed to have
notice of and to have consented to the provisions of this ARTICLE ELEVEN.
ARTICLE TWELVE


If any provision (or any part thereof) of this Certificate of Incorporation
shall be held to be invalid, illegal or unenforceable as applied to any
circumstance for any reason whatsoever: (i) the validity, legality and
enforceability of such provision in any other circumstance and of the remaining
provisions of this Certificate of Incorporation (including, without limitation,
each portion of any section of this Certificate of Incorporation containing any
such provision held to be invalid, illegal or unenforceable that is not itself
held to be invalid, illegal or unenforceable) shall not in any way be affected
or impaired thereby and (ii) to the fullest extent possible, the provisions of
this Certificate of Incorporation (including, without limitation, any such
provision held to be invalid, illegal or unenforceable) shall be construed so as
to permit the Corporation to protect its directors, officers, employees and
agents from personal liability in respect of their good faith service or for the
benefit of the Corporation to the fullest extent permitted by law.






B- 5

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has duly executed this Certificate of
Incorporation on this [•] day of [•], 2018.
 
By:                                                
Name: [•]
Title: Sole Incorporator































































































[Signature Page to Certificate of Incorporation - Northern Oil and Gas, Inc.]






B- 6

--------------------------------------------------------------------------------






EXHIBIT D TO EXCHANGE AGREEMENT








REGISTRATION RIGHTS AGREEMENT
BY AND AMONG
NORTHERN OIL AND GAS, INC.
AND
THE HOLDERS PARTY HERETO




--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
ARTICLE I DEFINITIONS
1
Section 1.01
Definitions
1
Section 1.02
Registrable Securities
3
 
 
 
ARTICLE II REGISTRATION RIGHTS
4
Section 2.01
Shelf Registration
4
Section 2.02
Underwritten Shelf Offering Requests
5
Section 2.03
Delay and Suspension Rights
6
Section 2.04
Piggyback Registration Rights
6
Section 2.05
Participation in Underwritten Offerings
7
Section 2.06
Registration and Sale Procedures
8
Section 2.07
Cooperation by Holders
9
Section 2.08
Restrictions on Public Sales by Holders
10
Section 2.09
Expenses
10
Section 2.10
Indemnification and Contribution
10
Section 2.11
Rule 144 Reporting
12
Section 2.12
Transfer or Assignment of Registration Rights
12
Section 2.13
Other Registration Rights
12
 
 
 
ARTICLE III MISCELLANEOUS
12
Section 3.01
Communications
12
Section 3.02
Successors and Assigns
13
Section 3.03
Recapitalization, Exchanges, Etc. Affecting the Shares
13
Section 3.04
Aggregation of Registrable Shares
13
Section 3.05
Specific Performances
13
Section 3.06
Counterparts
13
Section 3.07
Headings
13
Section 3.08
Governing Law
13
Section 3.09
Severability of Provisions
14
Section 3.10
Entire Agreement
14
Section 3.11
Amendment
14
Section 3.12
No Presumption
14
Section 3.13
Obligations Limited to Parties to Agreement
14
Section 3.14
Independent Nature of Holders' Obligations
14
Section 3.15
Interpretation
15
 
 
 
Annex A - Selling Holder Notice and Questionnaire
 







--------------------------------------------------------------------------------






REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of [•], 2018, by and among Northern Oil and Gas, Inc., a Delaware corporation
(the “Company”), and the holders party hereto (together with any permitted
transferees or assignee, each, a “Holder” and collectively, the “Holders”).
WHEREAS, this Agreement is made pursuant to the Exchange Agreement, dated as of
January 31, 2018 (the “Exchange Agreement”), among the Company and the Holders,
pursuant to which the Holders will acquire Senior Secured Second Lien Notes of
the Company (the “Second Lien Notes”) and shares of common stock, par value
$0.001 per share, of the Company (the “Common Stock”) on the date hereof; and
WHEREAS, the Company has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of the Holders pursuant to the Exchange
Agreement.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:
ARTICLE I
DEFINITIONS
Section 1.01Definitions.


Capitalized terms used herein without definition shall have the meanings given
to them in the Exchange Agreement. The terms set forth below are used herein as
so defined:
“Agreement” has the meaning specified therefor in the introductory paragraph of
this Agreement.
“Business Day” means any day other than a day on which banks are permitted or
required to be closed in New York City.
“Commission” means the U.S. Securities and Exchange Commission, including the
staff thereof as applicable.
“Common Share Price” means the volume weighted average closing price of the
Common Stock (as reported by the Primary Exchange on which the Common Stock is
then traded) for the ten (10) trading days immediately preceding the date on
which the determination is made (or, if such price is not available, as
determined in good faith by the Board of Directors).
“Common Stock” has the meaning specified therefor in the recitals of this
Agreement.
“Company” has the meaning specified therefor in the introductory paragraph of
this Agreement.
“Company Securities” has the meaning specified therefor in Section 2.04(c)(i).
“Effective Date” has the meaning specified therefor in Section 2.01(a).
“Effectiveness Period” has the meaning specified therefor in Section 2.01(e).
“Equity Raise” has the meaning specified in the recitals of the Exchange
Agreement.
“Exchange Agreement” has the meaning specified therefor in the recitals of this
Agreement.
“Expenses” has the meaning specified therefor in Section 2.10(a).
“Family Member” means with respect to any Holder or an Affiliate of such Holder,
such person’s spouse, domestic partner, parents, parents-in-law, siblings,
children, grandchildren and any other natural person who occupies the same
principal residence as the undersigned (other than a tenant or employee), and
the spouses, domestic partners, descendants and ancestors of each of the
foregoing.
“Holder” and “Holders” have the meanings specified therefor in the introductory
paragraph of this Agreement. A Person shall cease to be a Holder hereunder at
such time as it ceases to hold any Registrable Security.


1

--------------------------------------------------------------------------------





“Indemnified Party” has the meaning specified therefor in Section 2.10(c).
“Indemnifying Party” has the meaning specified therefor in Section 2.10(c).
“Losses” has the meaning specified therefor in Section 2.10(a).
“Majority Holders” means, at any time, the Holder or Holders of more than fifty
percent (50%) of the Registrable Securities at such time, calculated based on
the aggregate principal amount of Registrable Notes plus the number of
Registrable Shares times the Common Share Price.
“Managing Underwriter” means, with respect to any Underwritten Offering, the
lead book-running manager(s) of such Underwritten Offering.
“Other Securities” has the meaning specified therefor in Section 2.04(c)(i).
“Permitted Transferee” means with respect to any Holder, (a) an Affiliate of any
Holder or any investment fund or other entity controlled or managed by any
Holder; (b) any trust for the primary benefit of the Family Members of such
Holder; provided that, in each case, either (i) such Holder or (ii) a bona fide
third-party trustee continues to hold, directly or indirectly, 100% of the
voting interests of such trust until the death or legal incapacity of such
Holder; (c) any entity of which such Holder and any Permitted Transferees or
Family Members of such Holder collectively are beneficial owners of 100% of the
equity interests; provided that either (i) such Holder or (ii) a bona fide
third-party trustee continues to hold, directly or indirectly, 100% of the
voting interests of such entity until the death or legal incapacity of such
Holder; or (d) any trust or non-profit corporation that (i) has obtained
recognition of its tax exempt status under Section 501(c)(3) of the Internal
Revenue Code of 1986 and (ii) is controlled by such Holder.
“Piggybacking Holder” has the meaning specified therefor in Section 2.04(a).
“Piggyback Underwritten Offering” has the meaning specified therefor in Section
2.04(a).
“Registrable Securities” means (a) the Second Lien Notes issued pursuant to the
Exchange Agreement (and any Second Lien Notes that are issued as PIK interest
thereon) and (b) the shares of Common Stock issued pursuant to the Exchange
Agreement, in each case until such Registrable Securities cease to be
Registrable Securities pursuant to Section 1.02.
“Registrable Notes” means the aggregate principal amount of Second Lien Notes
that are Registrable Securities.
“Registrable Shares” means shares of Common Stock that are Registrable
Securities.
“Registration Expenses” means all expenses, other than Selling Expenses,
incident to the Company’s performance under or compliance with this Agreement to
effect the registration of Registrable Securities on a Registration Statement
and the disposition of such Registrable Securities, including, without
limitation, all registration, filing, securities exchange listing fees, all
registration, filing, qualification and other fees and expenses of complying
with securities or blue sky laws, fees of the Financial Industry Regulatory
Authority, fees of transfer agents and registrars, all word processing,
duplicating and printing expenses and the fees and disbursements of counsel to
the Company and the independent public accountants for the Company, including
the expenses of any special audits or “comfort” letters required by or incident
to such performance and compliance, and the reasonable and documented fees and
expenses of one counsel for all Holders in addition to one local counsel.
“Registration Statement” means (a) the Shelf Registration Statement and (b) any
other registration statement of the Company filed or to be filed with the
Commission under the Securities Act in which Registrable Securities are or, as
the context requires, may be included in the securities registered thereby
pursuant to this Agreement.
“Requesting Holder” has the meaning specified therefor in Section 2.02(a).
“Requesting Holder and Shelf Piggybacking Holder Securities” has the meaning
specified therefor in Section 2.02(c)(i).
“Rule 415 Limitation” has the meaning specified therefor in Section 2.01(b).
“Second Lien Notes” has the meaning specified therefor in the recitals of this
Agreement.
“Section 2.02 Maximum Number of Shares” has the meaning specified therefor in
Section 2.02(c).


2

--------------------------------------------------------------------------------





“Section 2.04 Maximum Number of Shares” has the meaning specified therefor in
Section 2.04(c).
“Selling Expenses” means all (a) underwriting fees, discounts and selling
commissions allocable to the sale of Registrable Securities, (b) transfer taxes
allocable to the sale of the Registrable Securities, (c) costs or expenses
related to any roadshows conducted in connection with the marketing of any Shelf
Underwritten Offering, and (d) fees and expenses of any counsel engaged by any
Holder that are not expressly included in Registration Fees.
“Selling Holder” means a Holder selling Registrable Securities pursuant to a
Registration Statement.
“Selling Holder Questionnaire” has the meaning specified therefor in Section
2.07.
“Shelf Piggybacking Holder” has the meaning specified therefor in Section
2.02(b).
“Shelf Registration Statement” has the meaning specified therefor in Section
2.01(a), subject to Section 2.01(d).
“Shelf Underwritten Offering” has the meaning specified therefor in Section
2.02(a).
“Underwritten Offering” means an offering (including an offering pursuant to the
Shelf Registration Statement) in which shares of Common Stock are sold to an
underwriter on a firm commitment basis for reoffering to the public.
“Underwritten Offering Filing” means (a) with respect to a Shelf Underwritten
Offering, a preliminary prospectus supplement (or prospectus supplement if no
preliminary prospectus supplement is used) to the Shelf Registration Statement
relating to such Shelf Underwritten Offering, and (b) with respect to a
Piggyback Underwritten Offering, (i) a preliminary prospectus supplement (or
prospectus supplement if no preliminary prospectus supplement is used) to an
effective shelf Registration Statement (other than the Shelf Registration
Statement) in which Registrable Securities could be included and Holders could
be named as selling security holders without the filing of a post-effective
amendment thereto (other than a post-effective amendment that becomes effective
upon filing) or (ii) a Registration Statement (other than the Shelf Registration
Statement), in each case relating to such Piggyback Underwritten Offering. An
Underwritten Offering Filing shall not include a registration statement on a
Form S-4 or S-8 or filed in connection with an exchange offer or any employee
benefit or stock purchase and/or dividend reinvestment plan, an offering of
securities solely to the Company’s existing stockholders, or a registration
statement registering securities that are issuable solely upon conversion of
debt securities or a registration statement solely with respect to an equity
compensation plan.
Section 1.02    Registrable Securities.


Any Registrable Security will cease to be a Registrable Security when (a) a
Registration Statement covering such Registrable Security has become effective
under the Securities Act and such Registrable Security has been sold or disposed
of pursuant to such Registration Statement; (b) such Registrable Security has
been disposed of pursuant to any section of Rule 144 (or any similar provision
then in effect) under the Securities Act; (c) such Registrable Security is held
by the Company or one of its subsidiaries or ceases to be outstanding (whether
as a result of repurchase and cancellation, conversion or otherwise); (d) such
Registrable Security has been sold or disposed of in a transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
such Registrable Security pursuant to Section 2.12; or (e) the later of the
following occurs: (i) such Registrable Security becomes eligible for resale
without restriction and without volume limitations or the need for current
public information pursuant to any section of Rule 144 (or any similar provision
then in effect) under the Securities Act and (ii) two (2) years have elapsed
since the Closing. Any security that has ceased to be a Registrable Security
shall not thereafter become a Registrable Security, and any security that is
issued or distributed in respect of a security that has ceased to be a
Registrable Security shall not be a Registrable Security.


3

--------------------------------------------------------------------------------





ARTICLE II
REGISTRATION RIGHTS
Section 2.01Shelf Registration.


(a)The Company shall prepare and file with the Commission, and use commercially
reasonable efforts to cause to be declared effective as soon as practicable
after the filing thereof, but in no event later than [•], 20181 (the “Effective
Date”), a Registration Statement under the Securities Act relating to the offer
and sale of all the Registrable Securities by the Holders thereof (the “Shelf
Registration Statement”) from time to time in accordance with the methods of
distribution set forth in the Shelf Registration Statement and Rule 415 under
the Securities Act. Promptly following the effective date of the Shelf
Registration Statement, the Company shall notify the Holders of the
effectiveness thereof.


(b)Notwithstanding anything in Section 2.01(a), if for any reason the Commission
does not permit the Company to include any or all of the Registrable Securities
in the initial Shelf Registration Statement due to limitations on the use of
Rule 415 under the Securities Act for the resale of the Registrable Securities
by the Holders (a “Rule 415 Limitation”), or the Commission informs the Company
that any of the Selling Holders would be deemed to be statutory underwriters,
the Company shall notify the Holders thereof and use commercially reasonable
efforts to promptly file amendments to the initial Shelf Registration Statement
as required by the Commission and/or withdraw the initial Shelf Registration
Statement and file a new registration statement on Form S-3 or such other form
available for registration of the Registrable Securities as a secondary
offering, in either case covering the maximum number of Registrable Securities
permitted to be registered by the Commission and avoid the Selling Holders being
deemed to be statutory underwriters; provided, however, that prior to such
amendment or subsequent Shelf Registration Statement, the Company shall be
obligated to use commercially reasonable efforts to advocate with the Commission
for the registration of all of the Registrable Securities and against the
Selling Holders’ being deemed statutory underwriters in accordance with
Commission guidance, including without limitation, the Compliance and Disclosure
Interpretation “Securities Act Rules” No. 612.09, and the Securities Act. In the
event the Company amends the initial Shelf Registration Statement by means of a
post-effective amendment or files a subsequent Shelf Registration Statement, as
the case may be, the Company will use commercially reasonable efforts to file
with the Commission, as promptly as allowed by the Commission, Commission
guidance or the Securities Act, one or more additional Shelf Registration
Statements covering those Registrable Securities not included in the initial
Shelf Registration Statement as amended or any subsequent Shelf Registration
Statement previously filed. The number of Registrable Securities that may be
included in each such Shelf Registration Statement shall be allocated among the
Holders thereof in proportion (as nearly as practicable) to the aggregate
principal amount or number of Registrable Securities, as applicable, owned by
each Holder or in such other proportion as is necessary to avoid the Selling
Holders being deemed to be statutory underwriters. If the Commission requires
the Company to name any Holder as a statutory underwriter and such Holder does
not consent thereto, then such Holder’s Registrable Securities shall not be
included on the Shelf Registration Statement and the Company shall have no
further obligations under this Section 2.01 or Section 2.02 with respect to the
Registrable Securities held by such Holder.


(c)The Shelf Registration Statement shall be on Form S-3 (or any equivalent or
successor form) under the Securities Act or, if Form S-3 is not then available
to the Company, on Form S-1 or such other form of registration statements as is
then available to effect a registration for resale of the Registrable
Securities; provided, however, that if the Company has filed the Shelf
Registration Statement on Form S-1 and subsequently becomes eligible to use Form
S-3 or any equivalent or successor form or forms, the Company shall (i) file a
post-effective amendment to the Shelf Registration Statement converting such
Registration Statement on Form S-1 to a Registration Statement on Form S-3 or
any equivalent or successor form or forms or (ii) withdraw the Shelf
Registration Statement on Form S-1 and file a subsequent Shelf Registration
Statement on Form S-3 or any equivalent or successor form or forms.


(d)Unless otherwise specifically stated herein, the term “Shelf Registration
Statement” shall refer individually to the initial Shelf Registration Statement
and to each subsequent Shelf Registration Statement, if any, filed pursuant to
Section 2.01(b) or Section 2.01(c).


(e)Subject to Section 2.03, the Company shall use commercially reasonable
efforts to cause the Shelf Registration Statement to remain effective, and to be
supplemented and amended to the extent necessary to ensure that the Shelf
Registration Statement is available for the resale of all the Registrable
Securities by the Holders until all of the Registrable Securities have ceased to
be Registrable Securities (the “Effectiveness Period”).




_________________
1 NTD: To be the 90th day following the Closing.


4

--------------------------------------------------------------------------------





(f)When effective, the Shelf Registration Statement (including the documents
incorporated therein by reference) will comply as to form in all material
respects with all applicable requirements of the Securities Act and the Exchange
Act and will not contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading (in the case of any prospectus contained in
the Shelf Registration Statement, in the light of the circumstances under which
such statements are made); provided, however, the Company shall have no such
obligations or liabilities with respect to any information pertaining to any
Holder furnished in writing to the Company by or on behalf of such Holder
specifically for inclusion therein.


Section 2.02Underwritten Shelf Offering Requests.


a.In the event that any Holder or group of Holders elects to dispose of
Registrable Shares under the Shelf Registration Statement pursuant to an
Underwritten Offering and reasonably expects gross proceeds of at least
$20,000,000 from such Underwritten Offering (including proceeds attributable to
any Registrable Shares included in such Underwritten Offering by any Shelf
Piggybacking Holders), the Company shall, at the request (a “Shelf Underwritten
Offering Request”) of such Holder or Holders (in such capacity, a “Requesting
Holder”), enter into an underwriting agreement in a form as is customary in
Underwritten Offerings of securities by the Company with the underwriter or
underwriters selected pursuant to Section 2.02(d) and shall take all such other
reasonable actions as are requested by the Managing Underwriter of such
Underwritten Offering and/or the Requesting Holders in order to expedite or
facilitate the disposition of, subject to Section 2.02(c), such Registrable
Shares and the Registrable Shares requested to be included by any Shelf
Piggybacking Holder (a “Shelf Underwritten Offering”); provided, however, that
the Company shall have no obligation to facilitate or participate in more than
one Shelf Underwritten Offering in any 180-day period or more than two Shelf
Underwritten Offerings per calendar year.


b.If the Company receives a Shelf Underwritten Offering Request, it will give
written notice of such proposed Shelf Underwritten Offering to each Holder
(other than the Requesting Holder), which notice shall be held in strict
confidence by such Holders and shall include the anticipated filing date of the
related Underwritten Offering Filing and, if known, the number of Registrable
Shares that are proposed to be included in such Shelf Underwritten Offering, and
of such Holders’ rights under this Section 2.02(b). Such notice shall be given
promptly (and in any event at least five (5) Business Days before the filing of
the Underwritten Offering Filing or two (2) Business Days before the filing of
the Underwritten Offering Filing in connection with a bought or overnight
Underwritten Offering); provided, that if the Shelf Underwritten Offering is a
bought or overnight Underwritten Offering and the Managing Underwriter advises
the Company and the Requesting Holder in writing that the giving of notice
pursuant to this Section 2.02(b) would adversely affect the offering, no such
notice shall be required (and such Holders shall have no right to include
Registrable Shares in such bought or overnight Underwritten Offering); and
provided further, that the Company shall not so notify (or be required to so
notify) any such other Holder that has notified the Company (and not revoked
such notice) requesting that such Holder not receive notice from the Company of
any proposed Shelf Underwritten Offering. Each such Holder shall then have four
(4) Business Days (or one (1) Business Day in the case of a bought or overnight
Underwritten Offering) after the date on which the Company delivered the notice
pursuant to this Section 2.02(b) to request inclusion of Registrable Shares in
the Shelf Underwritten Offering (which request shall specify the maximum number
of Registrable Shares intended to be disposed of by such Holder and include such
other information as is requested pursuant to clause (i) of Section 2.05(c))
(any such Holder making such request, a “Shelf Piggybacking Holder”). If no
request for inclusion from a Holder is received within such period, such Holder
shall have no further right to participate in such Shelf Underwritten Offering.


c.If the Managing Underwriter of the Shelf Underwritten Offering shall inform
the Company and the Requesting Holders in writing, with a copy to be provided
upon request to any Shelf Piggybacking Holder, of its belief that the number of
Registrable Shares requested to be included in such Shelf Underwritten Offering
by the Requesting Holders and any Shelf Piggybacking Holders (and any other
shares of Common Stock requested to be included by any other Persons having
registration rights with respect to such offering) would materially adversely
affect such offering, then the Company shall include in the applicable
Underwritten Offering Filing, to the extent of the total number of Registrable
Shares that the Company is so advised can be sold in such Shelf Underwritten
Offering without so materially adversely affecting such offering (the “Section
2.02 Maximum Number of Shares”), Registrable Shares in the following priority:


i.First, all Registrable Shares that the Requesting Holder and Shelf
Piggybacking Holders requested to be included therein (the “Requesting Holder
and Shelf Piggybacking Holder Securities”) (pro rata among the Requesting
Holders and Shelf Piggybacking Holders based on the number of Registrable Shares
each requested to be included); and


ii.Second, to the extent that the number of Requesting Holder and Shelf
Piggybacking Holder Securities is less than the Section 2.02 Maximum Number of
Shares, the shares of Common Stock requested to be included by any other Persons
having registration rights with respect to such offering, pro rata among such
other Persons based on the number of shares of Common Stock each requested to be
included.


5

--------------------------------------------------------------------------------





d.The Company shall select the Managing Underwriter and any other underwriters
in connection with such Shelf Underwritten Offering. The Requesting Holders
shall determine the pricing of the Registrable Shares offered pursuant to any
Shelf Underwritten Offering and the applicable underwriting discounts and
commissions, subject to Section 2.03.


Section 2.03    Delay and Suspension Rights.


Notwithstanding any other provision of this Agreement, the Company may (a) delay
filing or effectiveness of the Shelf Registration Statement (or any amendment
thereto) or effecting a Shelf Underwritten Offering or (b) suspend the Holders’
use of any prospectus that is a part of a Shelf Registration Statement upon
written notice to each Holder whose Registrable Securities are included in such
Shelf Registration Statement (provided that in no event shall such notice
contain any material non-public information regarding the Company) (in which
event such Holder shall immediately discontinue sales of Registrable Securities
pursuant to such Registration Statement but may settle any then-contracted sales
of Registrable Securities), in each case for a period of up to 60 days, if the
Company determines (i) that such delay or suspension is in the best interest of
the Company and its stakeholders generally due to a pending transaction
involving the Company (including a pending securities offering by the Company,
or any proposed financing, acquisition, merger, tender offer, business
combination, corporate reorganization, consolidation or other significant
transaction involving the Company), (ii) that such registration, offering or the
use of any prospectus that is a part of a Shelf Registration Statement would
render the Company unable to comply with applicable securities laws (including
because of requirements to produce financial statements with regard to acquired
businesses) or (iii) that such registration or offering would require disclosure
of material information that the Company has a bona fide business purpose for
preserving as confidential (any such period, a “Suspension Period”); provided,
however, that in no event shall any Suspension Periods collectively exceed an
aggregate of 90 days in any twelve-month period.
Section 2.04    Piggyback Registration Rights.


a.Subject to Section 2.04(c), if the Company at any time proposes to file an
Underwritten Offering Filing for an Underwritten Offering of shares of Common
Stock for its own account or for the account of any other Persons who have or
have been granted registration rights (a “Piggyback Underwritten Offering”), it
will give written notice of such Piggyback Underwritten Offering to each Holder,
which notice shall be held in strict confidence by such Holders and shall
include the anticipated filing date of the Underwritten Offering Filing and, if
known, the number of shares of Common Stock that are proposed to be included in
such Piggyback Underwritten Offering, and of such Holders’ rights under this
Section 2.04(a). Such notice shall be given promptly (and in any event at least
five (5) Business Days before the filing of the Underwritten Offering Filing or
two (2) Business Days before the filing of the Underwritten Offering Filing in
connection with a bought or overnight Underwritten Offering); provided, that if
the Piggyback Underwritten Offering is a bought or overnight Underwritten
Offering and the Managing Underwriter advises the Company in writing that the
giving of notice pursuant to this Section 2.04(a) would adversely affect the
offering, no such notice shall be required (and such Holders shall have no right
to include Registrable Shares in such bought or overnight Underwritten
Offering). Each such Holder shall then have four (4) Business Days (or one (1)
Business Day in the case of a bought or overnight Underwritten Offering) after
the date on which the Holders received notice pursuant to this Section 2.04(a)
to request inclusion of Registrable Shares in the Piggyback Underwritten
Offering (which request shall specify the maximum number of Registrable Shares
intended to be disposed of by such Holder and include such other information as
is requested pursuant to clause (i) of Section 2.05(c)) (any such Holder making
such request, a “Piggybacking Holder”). If no request for inclusion from a
Holder is received within such period, such Holder shall have no further right
to participate in such Piggyback Underwritten Offering. Subject to Section
2.04(c), the Company shall use commercially reasonable efforts to include in the
Piggyback Underwritten Offering all Registrable Shares that the Company has been
so requested to include by the Piggybacking Holders; provided, however, that if,
at any time after giving written notice of a proposed Piggyback Underwritten
Offering pursuant to this Section 2.04(a) and prior to the execution of an
underwriting agreement with respect thereto, the Company or such other Persons
who have or have been granted registration rights, as applicable, shall
determine for any reason not to proceed with or to delay such Piggyback
Underwritten Offering, the Company shall give written notice of such
determination to the Piggybacking Holders (which such Holders will hold in
strict confidence) and (i) in the case of a determination not to proceed, shall
be relieved of its obligation to include any Registrable Shares in such
Piggyback Underwritten Offering (but not from any obligation of the Company to
pay the Registration Expenses in connection therewith), and (ii) in the case of
a determination to delay, shall be permitted to delay inclusion of any
Registrable Shares for the same period as the delay in including the shares of
Common Stock to be sold for the Company’s account or for the account of such
other Persons who have or have been granted registration rights, as applicable.


b.Each Holder shall have the right to withdraw its request for inclusion of its
Registrable Shares in any Piggyback Underwritten Offering at any time prior to
the execution of an underwriting agreement with respect thereto by giving
written notice to the Company of its request to withdraw; provided, that such
withdrawal shall be irrevocable and, after making such withdrawal, a Holder
shall no longer have any right to include Registrable Securities in the
Piggyback Registration as to which such withdrawal was made.


6

--------------------------------------------------------------------------------





c.The Company shall have the right to terminate or withdraw any registration
initiated by it under this Section 2.04 at any time in its sole discretion
whether or not any Holder has elected to include Registrable Securities in such
Registration Statement.


d.If the Managing Underwriter of the Piggyback Underwritten Offering shall
inform the Company of its belief that the number of Registrable Shares requested
to be included in such Piggyback Underwritten Offering, when added to the number
of shares of Common Stock proposed to be offered by the Company or such other
Persons who have or have been granted registration rights (and any other shares
of Common Stock requested to be included by any other Persons having
registration rights on parity with the Piggybacking Holders with respect to such
offering), would materially adversely affect such offering, then the Company
shall include in such Piggyback Underwritten Offering, to the extent of the
total number of securities which the Company is so advised can be sold in such
offering without so materially adversely affecting such offering (the “Section
2.04 Maximum Number of Shares”), shares of Common Stock in the following
priority:


i.First, if the Piggyback Underwritten Offering is for the account of the
Company, all shares of Common Stock that the Company proposes to include for its
own account (the “Company Securities”) or, if the Piggyback Underwritten
Offering is for the account of any other Persons who have or have been granted
registration rights, all shares of Common Stock that such Persons propose to
include (the “Other Securities”); and


ii.Second, if the Piggyback Underwritten Offering is for the account of the
Company, to the extent that the number of Company Securities is less than the
Section 2.04 Maximum Number of Shares, the shares of Common Stock requested to
be included by the Piggybacking Holders; and holders of any other shares of
Common Stock requested to be included by Persons having rights of registration
on parity with the Piggybacking Holders with respect to such offering, pro rata
among the Piggybacking Holders and such other holders based on the number of
shares of Common Stock each requested to be included and, if the Piggyback
Underwritten Offering is for the account of any other Persons who have or have
been granted registration rights, to the extent that the number of Other
Securities is less than the Section 2.04 Maximum Number of Shares, the shares of
Common Stock requested to be included by the Piggybacking Holders, pro rata
among the Piggybacking Holders.


e.The Company or the other Persons who have or have been granted registration
rights initiating such Piggyback Underwritten Offering (if so entitled pursuant
to such registration rights), as applicable, shall select the underwriters in
any Piggyback Underwritten Offering and shall determine the pricing of the
shares of Common Stock offered pursuant to any Piggyback Underwritten Offering,
the applicable underwriting discounts and commissions and the timing of any such
Piggyback Underwritten Offering.


Section 2.05    Participation in Underwritten Offerings.


a.In connection with any Underwritten Offering contemplated by Section 2.02 or
Section 2.04, the underwriting agreement into which each Selling Holder and the
Company shall enter into shall contain such representations, covenants,
indemnities (subject to Section 2.10) and other rights and obligations as are
customary in Underwritten Offerings by the Company. No Selling Holder shall be
required to make any representations or warranties to or agreements with the
Company or the underwriters other than representations, warranties, agreements
or indemnities regarding such Selling Holder, such Selling Holder’s title in the
securities being registered on its behalf, the Selling Holder’s authority to
enter into such underwriting agreement and to sell, and information provided by
such Selling Holder for inclusion in the Registration Statement relating thereto
and its ownership of, the securities being registered on its behalf, its
intended method of distribution and any other representation required by law.


b.Any participation by Holders in a Piggyback Underwritten Offering shall be in
accordance with the plan of distribution of (i) the Company, if such Piggyback
Underwritten Offering is for the account of the Company, or (ii) any other
Persons who have or have been granted registration rights, if the Piggyback
Underwritten Offering is for the account of such other Persons.


c.In connection with any Piggyback Underwritten Offering in which any Holder has
the right to include Registrable Shares pursuant to Section 2.04, such Holder
agrees (i) to supply any information reasonably requested by the Company in
connection with the preparation of a Registration Statement and/or any other
documents relating to such registered offering (including a Selling Holder
Questionnaire) and (ii) to execute and deliver any agreements and instruments
being executed by all holders on substantially the same terms reasonably
requested by the Company or the Managing Underwriter, as applicable, to
effectuate such registered offering, including, without limitation, underwriting
agreements (subject to Section 2.05(a)), custody agreements, lock-up agreements
pursuant to which such Holder agrees not to sell or purchase any securities of
the Company for the same period of time following the registered offering as is
agreed to by the Company and the other participating holders or such shorter
period as the Managing Underwriter shall agree to, powers of attorney and
questionnaires.


7

--------------------------------------------------------------------------------





d.If the Company or the Managing Underwriter, as applicable, requests that the
Holders take any of the actions referred to in clause (ii) of Section 2.05(c),
the Holders shall take such action promptly but in any event within two (2)
Business Days following the date of such request.


Section 2.06    Registration and Sale Procedures.


In connection with its obligations under this Article II and with respect to
each Registration Statement that includes Registrable Securities, the Company
will:
a.as promptly as reasonably practicable prepare and file with the Commission
such amendments and supplements to the Registration Statement and the prospectus
used in connection therewith as may be necessary to keep the Registration
Statement effective and to comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by the
Registration Statement;


b.use commercially reasonable efforts to make available to each Selling Holder
(i) as far in advance as reasonably practicable before filing the Registration
Statement, any prospectus used in connection therewith or any amendment thereto,
upon its reasonable request, copies of reasonably complete drafts of all such
documents proposed to be filed (including exhibits and each document
incorporated by reference therein to the extent then required by the rules and
regulations of the Commission), and provide each such Selling Holder the
opportunity to object to any information pertaining to such Selling Holder and
its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder reasonably in advance of any such
filing with respect to such information prior to filing the Registration
Statement, prospectus or amendment thereto, and (ii) such number of copies of
the Registration Statement and the prospectus included therein and any
supplements and amendments thereto as such Selling Holder may reasonably request
in order to facilitate the public sale or other disposition of the Registrable
Securities covered thereby;


c.if applicable, use commercially reasonable efforts to register or qualify the
Registrable Securities covered by the Registration Statement under the
securities or blue sky laws of such jurisdictions as the Selling Holders shall
reasonably request; provided, however, that the Company will not be required to
qualify generally to transact business in any jurisdiction where it is not then
required to so qualify, take any action that would subject the Company to any
material tax in any such jurisdiction where it is not then so subject, or to
take any action that would subject it to general service of process in any such
jurisdiction where it is not then so subject;


d.promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered by any of them under the Securities Act, of
(i) the filing of the Registration Statement or any prospectus or prospectus
supplement to be used in connection therewith, or any amendment or supplement
thereto, and, with respect to the Registration Statement or any post-effective
amendment thereto, when the same has become effective; and (ii) the receipt of
any written comments from the Commission with respect to any filing referred to
in clause (i) and any written request by the Commission for amendments or
supplements to the Registration Statement or any prospectus or prospectus
supplement thereto;


e.(i) immediately notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of (A)
the happening of any event as a result of which the prospectus or prospectus
supplement contained in the Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading (in the case of any prospectus contained therein, in the light of the
circumstances under which such statements were made); (B) the issuance or
express threat of issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, or the initiation of any
proceedings for that purpose; or (C) the receipt by the Company of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction; and (ii) subject to Section 2.03, following the provision
of such notice, as promptly as practicable amend or supplement the prospectus or
prospectus supplement or take other appropriate action so that the prospectus or
prospectus supplement does not include an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading in the light of the circumstances then
existing and take such other commercially reasonable action as is necessary to
remove a stop order, suspension, threat thereof or proceedings related thereto;


f.upon request and subject to appropriate confidentiality obligations, furnish
to each Selling Holder copies of any and all transmittal letters or other
correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to the Registration Statement;




8

--------------------------------------------------------------------------------





g.otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the Commission, and make available to its security
holders, as soon as reasonably practicable, an earnings statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;


h.use commercially reasonable efforts to cause all such Registrable Shares
registered pursuant to this Agreement to be listed on the principal securities
exchange or nationally recognized quotation system on which the Common Stock is
then listed;
i.use commercially reasonable efforts to cause the Registrable Securities to be
registered with or approved by such other governmental agencies or authorities
as may be necessary by virtue of the business and operations of the Company to
enable the Selling Holders to consummate the disposition of such Registrable
Securities;


j.provide a transfer agent and registrar for all Registrable Shares covered by
such registration statement not later than the effective date of the
Registration Statement;


k.if requested by a Selling Holder, (i) incorporate in a prospectus supplement
or post-effective amendment such information as such Selling Holder reasonably
requests in writing to be included therein relating to the sale and distribution
of Registrable Securities, including information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering, and (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment;


l.in connection with an Underwritten Offering, use commercially reasonable
efforts to provide to each Selling Holder a copy of any auditor “comfort”
letters, customary legal opinions or reports of the independent petroleum
engineers of the Company relating to the oil and gas reserves of the Company, in
each case that have been provided to the Managing Underwriter in connection with
the Underwritten Offering; and


m.make available upon reasonable notice at reasonable times and for reasonable
periods for inspection by any Selling Holder of Registrable Securities, any
underwriter participating in any disposition pursuant to such Registration
Statement and any attorney, accountant or other agent retained by any such
holder or underwriter (collectively, the “Inspectors”), all financial and other
records, pertinent corporate documents and properties of the Company
(collectively, the “Records”), and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any such Inspector
in connection with such Registration Statement; provided, that the Company need
not disclose any non-public information to any such person unless and until such
person has entered into a confidentiality agreement with the Company.


Each Selling Holder, upon receipt of notice from the Company of the happening of
any event of the kind described in subsection (e) of this Section 2.06, shall
forthwith discontinue offers and sales of the Registrable Securities by means of
a prospectus or prospectus supplement until such Selling Holder’s receipt of the
copies of the supplemented or amended prospectus contemplated by subsection (e)
of this Section 2.06 or until it is advised in writing by the Company that the
use of the prospectus may be resumed and has received copies of any additional
or supplemental filings incorporated by reference in the prospectus, and, if so
directed by the Company, such Selling Holder will deliver to the Company (at the
Company’s expense) all copies in their possession or control, other than
permanent file copies then in such Selling Holder’s possession, of the
prospectus covering such Registrable Securities current at the time of receipt
of such notice.
Section 2.07    Cooperation by Holders.


The Company shall have no obligation to include Registrable Securities of a
Holder in a Registration Statement who has failed to furnish, (i) within five
(5) Business Days of a request by the Company, such information that the Company
determines, after consultation with its counsel, is reasonably required in order
for the Registration Statement or prospectus supplement, as applicable, to
comply with the Securities Act or (ii) the items required pursuant to
Section 2.05(c). The Company may require each Holder to furnish to the Company a
written statement as to the aggregate principal amount of Second Lien Notes
and/or the number of shares of Common Stock beneficially owned by such Holder.
Without limiting the foregoing, with respect to the Shelf Registration
Statement, each Holder agrees to furnish to the Company a completed
questionnaire in the form attached to this Agreement as Annex A (a “Selling
Holder Questionnaire”) on a date that is not less than ten (10) Business Days
after the Closing or three (3) Business Days following the date on which such
Holder receives draft materials in accordance with Section 2.06(b).


9

--------------------------------------------------------------------------------





Section 2.08    Restrictions on Public Sales by Holders.


If requested by the Managing Underwriter, each Holder agrees not to effect any
public sale or distribution of Registrable Shares for a period of up to 90 days
following completion of an Underwritten Offering of equity securities by the
Company; provided that (i) the Company gives written notice to such Holder of
the date of the commencement and termination of such period with respect to any
such Underwritten Offering and (ii) the duration of the foregoing restrictions
shall be no longer than the duration of the shortest restriction generally
imposed by the underwriters of such Underwritten Offering on the Company or on
the officers or directors or any other shareholder of the Company on whom a
restriction is imposed and (iii) the restrictions set forth in this Section 2.08
shall not apply to any Registrable Shares that are included in such Underwritten
Offering by such Selling Holder; provided further, that this Section 2.08 shall
not apply to any Holder that, together with such Holder’s Affiliates, holds less
than 5% of the outstanding shares of Common Stock.
Section 2.09    Expenses.
The Company will pay all reasonable Registration Expenses as determined in good
faith. Each Selling Holder shall bear or pay its pro rata share of all Selling
Expenses in connection with any sale of its Registrable Securities hereunder.
Section 2.10    Indemnification and Contribution.


a.Indemnification by the Company. The Company will indemnify and hold harmless
each Selling Holder, its directors, officers managers, employees, investment
managers, agents and Affiliates and each other Person, if any, who controls such
Selling Holder within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act from and against any losses, claims, damages or
liabilities, joint or several (collectively, “Losses”) to which such Selling
Holder or any such director, officer or controlling person may become subject,
under the Securities Act or otherwise, insofar as such Losses (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon (i) any untrue statement or alleged untrue statement of any
material fact contained in any Registration Statement or any preliminary
prospectus, free writing prospectus or final prospectus contained therein or
related thereto, or any amendment or supplement thereto, or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading (in the case of any
prospectus, in the light of the circumstances under which such statements were
made), or (ii) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act, any state securities law, or any rule or
regulations promulgated under the Securities Act, or the Exchange Act or any
state securities law applicable to the Company and relating to action or
inaction required of the Company in connection with any such registration,
qualification or compliance required under this Agreement, and the Company will
reimburse such Selling Holder and each such director, officer, manager,
employee, investment manager, agent, Affiliate and controlling person for
reasonably and documented legal or any other expenses reasonably incurred by
them in connection with investigating or defending any such Losses, actions or
proceedings (collectively, “Expenses”); provided that the Company shall not be
liable in any such case to the extent that (i) any such Losses or Expenses arise
out of or are based upon an untrue statement or alleged untrue statement or
omission or alleged omission made in such Registration Statement, preliminary
prospectus, free writing prospectus, final prospectus, amendment or supplement
in reliance upon and in conformity with information furnished to the Company in
writing or electronically by or on behalf of such Selling Holder expressly for
use in the preparation thereof, (ii) the Selling Holder continued to use a
Registration Statement or Prospectus after the Company notified such Selling
Holder to cease such use pursuant to Section 2.06(e) or (iii) the Company
provided a corrected, supplemented or amended Registration Statement or
Prospectus but the Selling Holder continued to use the then outdated or
uncorrected Registration Statement or Prospectus. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
such Selling Holder or any such director, officer or controlling person and
shall survive the transfer of such securities by such Selling Holder.


b.Indemnification by Selling Holders. Each Selling Holder, severally and not
jointly, will indemnify and hold harmless the Company, each director of the
Company, its directors and officers and each other Person, if any, who controls
the Company within the meaning of the Section 15 of the Securities Act or
Section 20 of the Exchange from and against any Losses to which the Company or
any such director, officer or controlling person may become subject, under the
Securities Act or otherwise, and will reimburse them for any Expenses reasonably
incurred by any of them (in each case in the same manner and to the same extent
as set forth in Section 2.10(a)), insofar as such Losses (or actions or
proceedings, whether commenced or threatened, in respect thereof) or Expenses
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in any Registration Statement or any preliminary
prospectus, free writing prospectus or final prospectus contained therein or
related thereto, or any amendment or supplement thereto, or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading (in the case of any
prospectus, in the light of the circumstances under which such statements were
made), if such statement or alleged statement or omission or alleged omission
was made in reliance upon and in conformity with information furnished to the
Company in writing or electronically by or on behalf of such Selling Holder
expressly for use in the preparation thereof (it being understood that any
Selling Holder Questionnaire furnished by such Selling Holder is furnished
expressly for this purpose). Such indemnity shall remain in full force


10

--------------------------------------------------------------------------------





and effect, regardless of any investigation made by or on behalf of the Company
or any such director, officer or controlling person and shall survive the
transfer of such securities by such Selling Holder.


c.Notices of Claims; Indemnification Procedures. In case any proceeding
(including any governmental investigation) shall be instituted involving any
Person in respect of which indemnity may be sought pursuant to Section 2.10(a)
or Section 2.10(b), such Person (the “Indemnified Party”) shall promptly notify
the Person against whom such indemnity may be sought (the “Indemnifying Party”)
in writing (provided that the failure of the Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its obligations
under this Section 2.10, except to the extent the Indemnifying Party is actually
prejudiced by such failure to give notice), and the Indemnifying Party shall be
entitled to participate in such proceeding and, unless in the reasonable opinion
of outside counsel to the Indemnified Party a conflict of interest between the
Indemnified Party and Indemnifying Party may exist in respect of such claim, to
assume the defense thereof jointly with any other Indemnifying Party similarly
notified, to the extent that it chooses, with counsel reasonably satisfactory to
such Indemnified Party, and after notice from the Indemnifying Party to such
Indemnified Party that it so chooses, the Indemnifying Party shall not be liable
to such Indemnified Party for any legal or other Expenses subsequently incurred
by such Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that (i) if the
Indemnifying Party fails to assume the defense or employ counsel reasonably
satisfactory to the Indemnified Party, (ii) if such Indemnified Party who is a
defendant in any action or proceeding which is also brought against the
Indemnifying Party reasonably shall have concluded that there may be one or more
legal defenses available to such Indemnified Party that are not available to the
Indemnifying Party or (iii) if representation of both parties by the same
counsel is otherwise inappropriate under applicable standards of professional
conduct then, in any such case, the Indemnified Party shall have the right to
assume or continue its own defense as set forth above (but with no more than one
firm of counsel for all Indemnified Parties (plus one firm of local counsel for
all Indemnified Parties in each relevant jurisdiction)), and the Indemnifying
Party shall be liable for any Expenses therefor. No Indemnifying Party shall,
without the written consent of the Indemnified Party, effect the settlement or
compromise of, or consent to the entry of any judgment with respect to, any
pending or threatened action or claim in respect of which indemnification or
contribution may be sought hereunder (whether or not the Indemnified Party is an
actual or potential party to such action or claim) unless such settlement,
compromise or judgment (A) includes an unconditional release of the Indemnified
Party from all liability arising out of such action or claim and (B) does not
include a statement as to, or an admission of, fault, culpability or a failure
to act, by or on behalf of any Indemnified Party.


d.Contribution.


i.If the indemnification provided for in this Section 2.10 is unavailable to an
Indemnified Party in respect of any Losses in respect of which indemnity is to
be provided hereunder, then each Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall to the fullest extent permitted by law contribute
to the amount paid or payable by such Indemnified Party as a result of such
Losses in such proportion as is appropriate to reflect the relative fault of
such party in connection with the statements or omissions that resulted in such
Losses, as well as any other relevant equitable considerations. The relative
fault of the Company (on the one hand) and any Selling Holder (on the other
hand) shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by such party
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.


ii.The Company and each Holder agree that it would not be just and equitable if
contribution pursuant to this Section 2.10(d) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in Section 2.10(d)(i). The amount paid
or payable by an Indemnified Party as a result of the Losses referred to in
Section 2.10(d)(i) shall be deemed to include, subject to the limitations set
forth above, any Expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending any such action or claim. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.


e.Limitation of Holders’ Liability. Notwithstanding the provisions of this
Section 2.10, no Holder shall be liable for indemnification or contribution
pursuant to this Section 2.10 for any amount in excess of the net proceeds
received by such Holder from the sale of Registrable Securities pursuant to a
Registration Statement.


f.Indemnification Payments. The indemnification and contribution required by
this Section 2.10 shall be made by periodic payments of the amount of any such
Losses or Expenses as and when bills are received or such Losses or Expenses are
incurred.


11

--------------------------------------------------------------------------------





Section 2.11    Rule 144 Reporting.


With a view to making available the benefits of certain rules and regulations of
the Commission that may permit the sale of the Registrable Securities to the
public without registration, to the extent it shall be required to do so under
the Exchange Act, the Company agrees to use its reasonable best efforts to:
a.make and keep public information regarding the Company available, as those
terms are understood and defined in Rule 144 under the Securities Act, at all
times from and after the date hereof;


b.file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act at all
times from and after the date hereof; and


c.so long as a Holder owns any Registrable Securities, furnish, unless otherwise
available via EDGAR, to such Holder forthwith upon request a copy of the most
recent annual or quarterly report of the Company, and such other reports and
documents so filed as such Holder may reasonably request in availing itself of
any rule or regulation of the Commission allowing such Holder to sell any such
securities without registration.


Section 2.12    Transfer or Assignment of Registration Rights.


The rights to cause the Company to register Registrable Securities granted to
the Holders by the Company under this Article II may be transferred or assigned
by the Holders only to one or more Permitted Transferees; provided, however,
that (a) the Company is given written notice prior to such transfer or
assignment, stating the name and address of each such Permitted Transferee and
identifying the Registrable Securities with respect to which such registration
rights are being transferred or assigned and (b) each such Permitted Transferee
assumes in writing responsibility for its portion of the obligations of the
transferor under this Agreement.
Section 2.13    Other Registration Rights.


From and after the date hereof, the Company shall not, without the prior written
consent of the Majority Holders, enter into any agreement with any current or
future holder of any securities of the Company that would allow such current or
future holder to require the Company to include securities in any registration
statement filed by the Company for the Holders on a basis other than expressly
subordinate to the piggyback rights of the Holders hereunder.
ARTICLE III
MISCELLANEOUS


Section 3.01    Communications.


All notices and other communications provided for or permitted hereunder shall
be made in writing by electronic mail, courier service or personal delivery:
(g)if to a Holder, to such Holder at its address set forth in its Administrative
Questionnaire or provided pursuant to Section 2.12, as applicable; and


(h)if to the Company, to it at:


Northern Oil and Gas, Inc.
601 Carlson Pkwy - Suite 990
Minnetonka, Minnesota 55305
Attention: Chief Financial Officer
Fax: 952-476-9801


; or, in each case, to such other address for such party as shall have been
communicated by such party by like notice.
All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent by electronic mail; and when actually received, if sent by courier service.


12

--------------------------------------------------------------------------------





Section 3.02    Successors and Assigns.


This Agreement shall inure to the benefit of and be binding upon the successors
and permitted assigns of each of the parties, including subsequent Holders of
Registrable Securities to the extent permitted herein; provided, however, that
all or any portion of the rights and obligations of any Holder under this
Agreement may be transferred or assigned by such Holder only in accordance with
Section 2.12.
Section 3.03    Recapitalization, Exchanges, Etc. Affecting the Shares.


The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all shares of the Company or any successor or assign of
the Company (whether by merger, consolidation, sale of assets or otherwise) that
may be issued in respect of, in exchange for or in substitution of, the
Registrable Shares, and shall be appropriately adjusted for combinations, share
splits, recapitalizations, pro rata distributions of shares and the like
occurring after the date of this Agreement.
Section 3.04    Aggregation of Registrable Securities.


All Registrable Securities held or acquired by Persons who are Affiliates of one
another shall be aggregated together for the purpose of determining the
availability of any rights and applicability of any obligations under this
Agreement.
Section 3.05    Specific Performance.


Damages in the event of breach of this Agreement by a party hereto may be
difficult, if not impossible, to ascertain, and it is therefore agreed that each
such Person, in addition to and without limiting any other remedy or right it
may have, will have the right to an injunction or other equitable relief in any
court of competent jurisdiction, enjoining any such breach, and enforcing
specifically the terms and provisions hereof, and each of the parties hereto
hereby waives any and all defenses it may have on the ground of lack of
jurisdiction or competence of the court to grant such an injunction or other
equitable relief. The existence of this right will not preclude any such Person
from pursuing any other rights and remedies at law or in equity that such Person
may have.
Section 3.06    Counterparts.


This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which counterparts, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same Agreement.
Section 3.07    Headings.
The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.
Section 3.08    Governing Law.


THIS AGREEMENT, AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT)
THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE TO THIS AGREEMENT OR THE
NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT (INCLUDING ANY CLAIM OR
CAUSE OF ACTION BASED UPON, ARISING OUT OF OR RELATED TO ANY REPRESENTATION OR
WARRANTY MADE IN OR IN CONNECTION WITH THIS AGREEMENT), WILL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAWS. ANY ACTION AGAINST ANY PARTY RELATING TO THE
FOREGOING SHALL BE BROUGHT IN ANY FEDERAL OR STATE COURT OF COMPETENT
JURISDICTION LOCATED WITHIN THE STATE OF NEW YORK, AND THE PARTIES HERETO HEREBY
IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE
COURT LOCATED WITHIN THE STATE OF NEW YORK OVER ANY SUCH ACTION. THE PARTIES
HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
DISPUTE BROUGHT IN SUCH COURT OR ANY DEFENSE OF INCONVENIENT FORUM FOR THE
MAINTENANCE OF SUCH DISPUTE. EACH OF THE PARTIES HERETO AGREES THAT A JUDGMENT
IN ANY SUCH DISPUTE MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.


13

--------------------------------------------------------------------------------





Section 3.09    Severability of Provisions.


Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting or impairing the validity or enforceability of
such provision in any other jurisdiction.
Section 3.10    Entire Agreement.


This Agreement, the Exchange Agreement and the other Transaction Documents (as
defined in the Exchange Agreement) is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the rights granted by the Company set forth herein. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter.
Section 3.11    Amendment.


This Agreement may be amended only by means of a written amendment signed by the
Company and the Holder or Holders of more than fifty percent (50%) of (a) the
aggregate number of Registrable Shares or (b) the aggregate principal amount of
Registrable Notes; provided, however, that no such amendment shall materially
and adversely affect the rights of any Holder hereunder without the consent of
such Holder.
Section 3.12    No Presumption.


If any claim is made by a party relating to any conflict, omission or ambiguity
in this Agreement, no presumption or burden of proof or persuasion shall be
implied by virtue of the fact that this Agreement was prepared by or at the
request of a particular party or its counsel.
Secction 3.13    Obligations Limited to Parties to Agreement.


Each of the parties hereto covenants, agrees and acknowledges that no Person
other than the Holders and the Company shall have any obligation hereunder and
that, notwithstanding that one or more of the Holders may be a corporation,
partnership or limited liability company, no recourse under this Agreement or
under any documents or instruments delivered in connection herewith or therewith
shall be had against any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any Holder or any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the foregoing, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any Holder or any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the foregoing, as such, for any obligations
of the Holders under this Agreement or any documents or instruments delivered in
connection herewith or therewith or for any claim based on, in respect of or by
reason of such obligation or its creation, except in each case for any
transferee or assignee of a Holder hereunder.
Section 3.14    Independent Nature of Holders’ Obligations.


The obligations of each Holder under this Agreement are several and not joint
with the obligations of any other Holder, and no Holder shall be responsible in
any way for the performance of the obligations of any other Holder under this
Agreement. Nothing contained herein, and no action taken by any Holder pursuant
thereto, shall be deemed to constitute the Holders as a partnership, an
association, a joint venture or any other kind of group or entity, or create a
presumption that the Holders are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Agreement.
Each Holder shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement, and it
shall not be necessary for any other Holder to be joined as an additional party
in any proceeding for such purpose.


14

--------------------------------------------------------------------------------





Section 3.15    Interpretation.


Article and Section references are to this Agreement, unless otherwise
specified. All references to instruments, documents, contracts and agreements
are references to such instruments, documents, contracts and agreements as the
same may be amended, supplemented and otherwise modified from time to time,
unless otherwise specified. The word “including” shall mean “including but not
limited to.” Whenever any determination, consent or approval is to be made or
given by a Holder under this Agreement, such action shall be in such Holder’s
sole discretion unless otherwise specified.
[Signature pages follow]










15

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.
 
COMPANY:


NORTHERN OIL AND GAS, INC.
By:                                                                        
Name:                                                                          
Title:
                                                                            























[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]








--------------------------------------------------------------------------------





 
SEVERALLY AND NOT JOINTLY FOR EACH ENTITY LISTED BELOW:


[HOLDERS]
By:                                                                        
Name:                                                                          
Title:
                                                                          
  





























































































[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]






--------------------------------------------------------------------------------





Annex A


NORTHERN OIL AND GAS, INC.
Selling Holder Notice and Questionnaire
The undersigned beneficial owner of Second Lien Notes and/or Common Stock, as
applicable (the “Registrable Securities”), of Northern Oil and Gas, Inc., a
Delaware corporation (the “Company”), understands that the Company has filed or
intends to file with the Securities and Exchange Commission (the “Commission”) a
registration statement (the “Registration Statement”) for the registration and
resale under the Securities Act of 1933, as amended (the “Securities Act”), of
the Registrable Securities, in accordance with the terms of the Registration
Rights Agreement (the “Registration Rights Agreement”) to which this document is
annexed. A copy of the Registration Rights Agreement is available from the
Company upon request at the address set forth below. All capitalized terms not
otherwise defined herein shall have the meanings ascribed thereto in the
Registration Rights Agreement.
Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
prospectus.
NOTICE
The undersigned beneficial owner (the “Selling Holder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
QUESTIONNAIRE
1.
Name.

(a)
Full Legal Name of Selling Holder



(b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities are held:



(c)
Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by this Questionnaire):





2.
Address for Notices to Selling Holder:



                                                    
                                                    
                                                    
    
Telephone:                                                         
Fax:                                                             
Contact Person:                                                             




--------------------------------------------------------------------------------





3.
Broker-Dealer Status:

a.
Are you a broker-dealer?

Yes o No o
b.
If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?



Yes o No o
Note: If “no” to Section 3(b), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.
c.
Are you an affiliate of a broker-dealer?

Yes o No o
d.
If you are an affiliate of a broker-dealer, do you certify that you purchased
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?



Yes o No o
Note: If “no” to Section 3(d), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.
4.
Beneficial Ownership of Securities of the Company Owned by the Selling Holder.



Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Exchange Agreement.
a.
Type and Amount of other securities beneficially owned by the Selling Holder:



                                                
                                                
    
5.
Relationships with the Company:



Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past two years.
State any exceptions here:
                                                    
                                                            
The undersigned agrees to promptly notify the Company of any material
inaccuracies or changes in the information provided herein that may occur
subsequent to the date hereof at any time while the Registration Statement
remains effective; provided, that the undersigned shall not be required to
notify the Company of any changes to the number of securities held or owned by
the undersigned or its affiliates.
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.




--------------------------------------------------------------------------------





IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
Date:                                                            
Beneficial Owner:
                                                               


By:
                                                                                    
Name:
                                                                               
Title:
                                                                                 



PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:
Northern Oil and Gas, Inc.
601 Carlson Pkwy - Suite 990
Minnetonka, Minnesota 55305
Attention: Chief Financial Officer
Fax: 952-476-9801










--------------------------------------------------------------------------------






EXHIBIT E TO EXCHANGE AGREEMENT


CERTIFICATE OF INCORPORATION
OF
NORTHERN OIL AND GAS, INC.




ARTICLE ONE


The name of this corporation is Northern Oil and Gas, Inc. (the “Corporation”).
ARTICLE TWO


The registered office of the Corporation in the State of Delaware is located at
[1209 Orange Street, in the City of Wilmington, County of New Castle, Delaware
19801]. The name of its registered agent at such address is [The Corporation
Trust Company].
ARTICLE THREE


The purpose of the Corporation is to engage in any lawful act or activity for
which corporations may be organized under the General Corporation Law of the
State of Delaware (the “Delaware General Corporation Law”).
ARTICLE FOUR


Section 1Authorized Shares. The total number of shares of all classes of capital
stock that the Corporation has authority to issue is 455,000,000 shares,
consisting of:


(a)5,000,000 shares of Preferred Stock, par value $0.001 per share (the
“Preferred Stock”); and


(b)450,000,000 shares of Common Stock, par value $0.001 per share (the “Common
Stock”).


The Preferred Stock and the Common Stock shall have the rights, preferences and
limitations set forth below.
Section 2Preferred Stock. Shares of Preferred Stock may be issued from time to
time in one or more series. The Board of Directors of the Corporation (the
“Board of Directors”) is authorized, to provide by resolution or resolutions
from time to time for the issuance, out of the authorized but unissued shares of
Preferred Stock, of all or any of the shares of Preferred Stock in one or more
series, and to establish the number of shares to be included in each such
series, and to fix the voting powers (full, limited or no voting powers),
designations, powers, preferences, and relative, participating, optional or
other rights, if any, and any qualifications, limitations or restrictions
thereof, or such series, including, without limitation, that any such series may
be (i) subject to redemption at such time or times and at such price or prices,
(ii) entitled to receive dividends (which may be cumulative or non-cumulative)
at such rates, on such conditions, and at such times, and payable in preference
to, or in such relation to, the dividends payable on any other class or classes
or series of capital stock, (iii) entitled to such rights upon the liquidation,
dissolution or winding up of, or upon any distribution of the assets of, the
Corporation or (iv) convertible into, or exchangeable for, shares of any other
class or classes of capital stock, or of any other series of the same class of
capital stock, of the Corporation at such price or prices or at such rates and
with such adjustments; all as may be stated in such resolution or resolutions,
which resolution or resolutions shall be set forth on a certificate of
designations filed with the Secretary of State of the State of Delaware in
accordance with the Delaware General Corporation Law. Except as otherwise
provided in this Certificate of Incorporation (the “Certificate of
Incorporation”), no vote of the holders of Preferred Stock or Common Stock shall
be a prerequisite to the designation or issuance of any shares of any series of
Preferred Stock authorized by and complying with the conditions of this
Certificate of Incorporation. Notwithstanding the provisions of Section
242(b)(2) of the Delaware General Corporation Law, the number of authorized
shares of Preferred Stock may be increased or decreased (but not below the
number of shares thereof then outstanding) by the affirmative vote of the
holders of a majority in voting power of the outstanding shares of capital stock
of the Corporation entitled to vote, without the separate vote of the holders of
the Preferred Stock as a class. Subject to Section 1 of this ARTICLE FOUR, the
Board of Directors is also expressly authorized to increase or decrease the
number of shares of any series of Preferred Stock subsequent to the issuance of
shares of that series, but not below the number of shares of such series then
outstanding. Unless otherwise expressly provided in the certificate of
designations in respect of any series of Preferred Stock, in case the number of
shares of such series shall be decreased in accordance with the foregoing
sentence, the shares constituting such decrease shall resume the status that
they had prior to the adoption of the resolution originally fixing the number of
shares of such series.




--------------------------------------------------------------------------------





Section 3Common Stock.


(a)Voting Rights. Except as otherwise provided by the Delaware General
Corporation Law or this Certificate of Incorporation and subject to the rights
of holders of Preferred Stock, all of the voting power of the stockholders of
the Corporation shall be vested in the holders of the Common Stock, and each
holder of Common Stock shall have one vote for each share held by such holder on
all matters voted upon by the stockholders of the Corporation. Notwithstanding
any other provision of this Certificate of Incorporation to the contrary, the
holders of Common Stock shall not be entitled to vote on any amendment to this
Certificate of Incorporation (including any certificate of designation in
respect of any series of Preferred Stock) that relates solely to the terms of
one or more outstanding series of Preferred Stock if the holders of such
affected series are entitled, either separate or together as a class with the
holders of one or more such other series, to vote thereon pursuant to this
Certificate of Incorporation or the Delaware General Corporation Law.


(b)Dividends. Subject to the rights of the holders of any series of Preferred
Stock, and to the other provisions of this Certificate of Incorporation, holders
of Common Stock shall be entitled to receive equally, on a per share basis, such
dividends and other distributions in cash, securities or other property of the
Corporation as may be declared thereon by the Board of Directors from time to
time out of assets or funds of the Corporation legally available therefor.


(c)Liquidation Rights. In the event of any liquidation, dissolution or winding
up of the affairs of the Corporation, whether voluntary or involuntary, after
payment or provision for payment of the Corporation’s debts and subject to the
rights of the holders of shares of any series of Preferred Stock upon such
dissolution, liquidation or winding up, the remaining net assets of the
Corporation shall be distributed among holders of shares of Common Stock equally
on a per share basis. A merger or consolidation of the Corporation with or into
any other corporation or entity, or a sale, lease, exchange, conveyance or other
disposition of all or any part of the assets of the Corporation shall not be
deemed to be a voluntary or involuntary liquidation or dissolution or winding up
of the Corporation within the meaning of this Section 3(c).


(d)Conversion Rights. The Common Stock shall not be convertible into, or
exchangeable for, shares of any other class or classes or of any other series of
the same class of the Corporation’s capital stock.


(e)Preemptive Rights. No holder of shares of Common Stock shall be entitled to
preemptive or subscription rights pursuant to this Certificate of Incorporation.


ARTICLE FIVE


The Corporation shall have perpetual existence.
ARTICLE SIX


The name and mailing address of the sole incorporator are as follows:
NAME                        MAILING ADDRESS
[•]                        [•]


ARTICLE SEVEN


Section 1Board of Directors, Number and Term. Unless otherwise provided by this
Certificate of Incorporation or the Delaware General Corporation Law, the
business and affairs of the Corporation shall be managed by or under the
direction of the Board of Directors. Subject to any rights of the holders of
Preferred Stock to elect additional directors under specified circumstances, the
number of directors which shall constitute the Board of Directors shall be fixed
from time to time by resolution adopted by the Board of Directors. No decrease
in the number of directors shall shorten the term of any incumbent director.


Section 2Term of Office. Subject to the rights of the holders of any series of
Preferred Stock, the directors of the Corporation shall hold office until his or
her successor shall have been duly elected and qualified, or until his or her
earlier death, resignation, removal or retirement. Elections of directors need
not be by written ballot unless the bylaws of the Corporation (as the same may
be amended and/or restated from time to time, the “Bylaws”) shall so provide.




2

--------------------------------------------------------------------------------





Section 3Newly-Created Directorships and Vacancies. Subject to the rights of the
holders of any series of Preferred Stock, any newly created directorships
resulting from any increase in the number of directors or any vacancies in the
Board of Directors resulting from death, resignation, retirement,
disqualification, removal from office or any other cause shall be filled
exclusively by the affirmative vote of a majority of the directors then in
office, even if less than a quorum, or by the sole remaining director, and shall
not be filled by stockholders. A director elected to fill a vacancy shall be
elected for the unexpired term of his or her predecessor in office and until his
or her successor is duly elected and qualified, and a director chosen to fill a
position resulting from an increase in the number of directors shall hold office
until his or her successor is duly elected and qualified, or, in each case, his
or her earlier death, resignation, removal or retirement.


Section 4Removal of Directors. Subject to the rights of the holders of any
series of Preferred Stock, any director may be removed from office at any time,
at a meeting called for that purpose, by the affirmative vote of the holders of
at least 75% of the voting power of all outstanding shares of capital stock
entitled to vote generally in the election of directors, voting together as a
single class.


Section 5Rights of Holders of Preferred Stock. Notwithstanding the provisions of
this ARTICLE SEVEN, whenever the holders of one or more series of Preferred
Stock issued by the Corporation shall have the right, voting separately or
together by series, to elect directors at an annual or special meeting of
stockholders, the election, term of office, filling of vacancies and other
features of such directorship shall be governed by the rights of such Preferred
Stock as set forth in the certificate of designations or certificates of
designations governing such series.


Section 6No Cumulative Voting. Except as may otherwise be set forth in the
resolution or resolutions of the Board of Directors providing the issue of one
or more series of Preferred Stock, and then only with respect to such series of
Preferred Stock, cumulative voting in the election of directors is specifically
denied.


ARTICLE EIGHT


Section 1Limitation of Liability. To the fullest extent permitted by the
Delaware General Corporation Law as it now exists or may hereafter be amended,
no director of the Corporation shall be personally liable to the Corporation or
its stockholders for monetary damages for breach of fiduciary duty or other act
or omission as a director; provided, however, that nothing contained in this
ARTICLE EIGHT shall eliminate or limit the liability of a director (a) for any
breach of the director’s duty of loyalty to the Corporation or its stockholders,
(b) for acts or omissions not in good faith or which involve intentional
misconduct or a knowing violation of law, (c) pursuant to the provisions of
Section 174 of the Delaware General Corporation Law, or (d) for any transaction
from which the director derived an improper personal benefit. If the Delaware
General Corporation Law is amended hereafter to permit the further elimination
or limitation of the liability of directors, then the liability of a director of
the Corporation shall be eliminated or limited to the fullest extent permitted
by the Delaware General Corporation Law, as so amended. Any repeal or
modification of this Section 1 of ARTICLE EIGHT shall not adversely affect any
right or protection of a director of the Corporation existing hereunder with
respect to any act or omission occurring at or prior to the time of such repeal
or modification.


Section 2Right to Indemnification. Each person who was or is made a party or is
threatened to be made a party to or is otherwise subject to or involved in any
claim, demand, action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that he
or she is or was a director or an officer of the Corporation or is or was
serving at the request of the Corporation as a director, officer, employee or
agent of another corporation or of a partnership, joint venture, trust or other
enterprise, including service with respect to an employee benefit plan (an
“Indemnitee”), whether the basis of such Proceeding is alleged action in an
official capacity as a director, officer, employee or agent or in any other
capacity while serving as a director, officer, employee or agent, shall be
indemnified by the Corporation to the fullest extent permitted or required by
the Delaware General Corporation Law and any other applicable law, as the same
exists or may hereafter be amended (but, in the case of any such amendment, only
to the extent that such amendment permits the Corporation to provide broader
indemnification rights than such law permitted the Corporation to provide prior
to such amendment), against all expense, liability and loss (including
attorneys’ fees, judgments, fines, ERISA excise taxes or penalties and amounts
paid in settlement) reasonably incurred or suffered by such Indemnitee in
connection therewith (“Indemnifiable Losses”); provided, however, that, except
as provided in Section 5 of this ARTICLE EIGHT with respect to Proceedings to
enforce rights to indemnification, the Corporation shall indemnify any such
Indemnitee pursuant to this Section 2 in connection with a Proceeding (or part
thereof) initiated by such Indemnitee only if such Proceeding (or part thereof)
was authorized by the Board of Directors.


3

--------------------------------------------------------------------------------





Section 3Right to Advancement of Expenses. The right to indemnification
conferred in Section 2 of this ARTICLE EIGHT shall include the right to
advancement by the Corporation of any and all expenses (including, without
limitation, attorneys’ fees and expenses) incurred in defending any such
Proceeding in advance of its final disposition (an “Advancement of Expenses”);
provided, however, that, if the Delaware General Corporation Law so requires, an
Advancement of Expenses incurred by an Indemnitee in his or her capacity as a
director or officer (and not in any other capacity in which service was or is
rendered by such Indemnitee, including without limitation service to an employee
benefit plan) shall be made pursuant to this Section 3 only upon delivery to the
Corporation of an undertaking (an “Undertaking”), by or on behalf of such
Indemnitee, to repay, without interest, all amounts so advanced if it shall
ultimately be determined by final judicial decision from which there is no
further right to appeal (a “Final Adjudication”) that such Indemnitee is not
entitled to be indemnified for such expenses under this Section 3. An
Indemnitee’s right to an Advancement of Expenses pursuant to this Section 3 is
not subject to the satisfaction of any standard of conduct and is not
conditioned upon any prior determination that Indemnitee is entitled to
indemnification under Section 2 of this ARTICLE EIGHT with respect to the
related Proceeding or the absence of any prior determination to the contrary.


Section 4Contract Rights. The rights to indemnification and to the Advancement
of Expenses conferred in Sections 2 and 3 of this ARTICLE EIGHT shall be
contract rights and such rights shall continue as to an Indemnitee who has
ceased to be a director, officer, employee or agent and shall inure to the
benefit of the Indemnitee’s heirs, executors and administrators.


Section 5Right of Indemnitee to Bring Suit. If a claim under Section 2 or 3 of
this ARTICLE EIGHT is not paid in full by the Corporation within 60 calendar
days after a written claim has been received by the Corporation, except in the
case of a claim for an Advancement of Expenses, in which case the applicable
period shall be 20 calendar days, the Indemnitee may at any time thereafter
bring suit against the Corporation to recover the unpaid amount of the claim. If
successful in whole or in part in any such suit, or in a suit brought by the
Corporation to recover an Advancement of Expenses pursuant to the terms of an
Undertaking, the Indemnitee shall be entitled to the fullest extent permitted or
required by the Delaware General Corporation Law, as the same exists or may
hereafter be amended (but, in the case of any such amendment, only to the extent
that such amendment permits the Corporation to provide broader reimbursements of
prosecution or defense expenses than such law permitted the Corporation to
provide prior to such amendment), to be paid also the expense of prosecuting or
defending such suit.


Section 6Non-Exclusivity of Rights. The rights to indemnification and to the
Advancement of Expenses conferred in this ARTICLE EIGHT shall not be exclusive
of any other right which any person may have or hereafter acquire under any
statute, the Certificate of Incorporation, Bylaws, agreement, vote of
stockholders or disinterested directors or otherwise. Nothing contained in this
ARTICLE EIGHT shall limit or otherwise affect any such other right or the
Corporation’s power to confer any such other right.


Section 7Insurance. The Corporation may maintain insurance, at its expense, to
protect itself and any director, officer, employee or agent of the Corporation
or another corporation, partnership, joint venture, trust or other enterprise
against any expense, liability or loss, whether or not the Corporation would
have the power to indemnify such person against such expense, liability or loss
under the Delaware General Corporation Law.


Section 8No Duplication of Payments. The Corporation shall not be liable under
this ARTICLE EIGHT to make any payment to an Indemnitee in respect of any
Indemnifiable Losses to the extent that the Indemnitee has otherwise actually
received payment (net of any expenses incurred in connection therewith and any
repayment by the Indemnitee made with respect thereto) under any insurance
policy or from any other source in respect of such Indemnifiable Losses.


ARTICLE NINE


Section 1.Action by Written Consent. Any action required or permitted to be
taken by the stockholders of the Corporation at a duly called annual or special
meeting of stockholders of the Corporation may be effected by unanimous consent
in writing by such stockholders.


Section 2.Annual Meetings of Stockholders. Except as otherwise expressly
provided by law, the annual meeting of stockholders for the election of
directors and for the transaction of such other business as may properly come
before the meeting shall be held at such date, time and place, if any, as shall
be determined exclusively by resolution of the Board of Directors in its sole
and absolute discretion. Advance notice of stockholder nominations for election
of directors and other business to be brought by stockholders at any meeting of
stockholders shall be given in the manner provided in the Bylaws.




4

--------------------------------------------------------------------------------





Section 3.Special Meetings of Stockholders. Subject to any special rights of the
holders of any series of Preferred Stock, and to the requirements of applicable
law, special meetings of stockholders of the Corporation shall be called
exclusively by or at the direction of the Board of Directors pursuant to a
written resolution adopted by a majority of the total number of directors which
the Corporation would have if there were no vacancies and shall not be called by
stockholders. Any business transacted at any special meeting of stockholders
shall be limited to matters relating to the purpose or purposes stated in the
notice of meeting.


ARTICLE TEN


Section 1.Certificate of Incorporation. The Corporation reserves the right at
any time from time to time to alter, amend, repeal or change any provision
contained in this Certificate of Incorporation, and to adopt any other provision
authorized by the Delaware General Corporation Law, in the manner now or
hereafter prescribed herein and by the laws of the State of Delaware, and all
rights, preferences and privileges conferred upon stockholders, directors and
other persons herein are granted subject to this reservation.


Section 2.Bylaws. In furtherance and not in limitation of the powers conferred
by law, the Board of Directors is expressly authorized to adopt, alter, amend or
repeal the Bylaws without any action on the part of the stockholders. Any
adoption, alteration, amendment or repeal of the Bylaws by the Board of
Directors shall require the approval of a majority of the Board of Directors
then in office, provided a quorum is otherwise present. Any Bylaws adopted or
amended by the Board of Directors, and any powers conferred thereby, may be
amended, altered or repealed by the stockholders.


ARTICLE ELEVEN


Unless the Corporation consents in writing to the selection of an alternative
forum, the Court of Chancery of the State of Delaware (or, if the Court of
Chancery does not have subject-matter jurisdiction, another state or federal
court within the State of Delaware) shall, to the fullest extent permitted by
law, be the sole and exclusive forum for (i) any derivative action or proceeding
brought on behalf of the Corporation, (ii) any action asserting a claim of
breach of a fiduciary duty owed by any director, officer or employee of the
Corporation to the Corporation or the Corporation’s stockholders, (iii) any
action asserting a claim against the Corporation arising pursuant to any
provision of the Delaware General Corporation Law, the Certificate of
Incorporation or Bylaws or (iv) any action asserting a claim against the
Corporation governed by the internal affairs doctrine. If any stockholder files
an action within the scope of the preceding sentence in a court other than a
court located within the State of Delaware (a “Foreign Action”), such
stockholder shall be deemed to have consented to (a) the personal jurisdiction
of the state and federal courts located within the State of Delaware in
connection with any action brought in any such court to enforce the preceding
sentence and (b) having service of process made upon such stockholder in any
such action by service upon such stockholder’s counsel in the Foreign Action as
agent for such stockholder. Any person or entity purchasing or otherwise
acquiring or holding any interest in shares of capital stock of the Corporation
(including, without limitation, shares of Common Stock) shall be deemed to have
notice of and to have consented to the provisions of this ARTICLE ELEVEN.
ARTICLE TWELVE


If any provision (or any part thereof) of this Certificate of Incorporation
shall be held to be invalid, illegal or unenforceable as applied to any
circumstance for any reason whatsoever: (i) the validity, legality and
enforceability of such provision in any other circumstance and of the remaining
provisions of this Certificate of Incorporation (including, without limitation,
each portion of any section of this Certificate of Incorporation containing any
such provision held to be invalid, illegal or unenforceable that is not itself
held to be invalid, illegal or unenforceable) shall not in any way be affected
or impaired thereby and (ii) to the fullest extent possible, the provisions of
this Certificate of Incorporation (including, without limitation, any such
provision held to be invalid, illegal or unenforceable) shall be construed so as
to permit the Corporation to protect its directors, officers, employees and
agents from personal liability in respect of their good faith service or for the
benefit of the Corporation to the fullest extent permitted by law.






5

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has duly executed this Certificate of
Incorporation on this [•] day of [•], 2018.
 
By:                                                
Name: [•]
Title: Sole Incorporator





                        




























































































[Signature Page to Certificate of Incorporation - Northern Oil and Gas, Inc.]


6

--------------------------------------------------------------------------------









7

--------------------------------------------------------------------------------






EXHIBIT F TO EXCHANGE AGREEMENT




OFFICER’S CERTIFICATE
OF
NORTHERN OIL AND GAS, INC.


_____________, 2018
This Officer’s Certificate (this “Certificate”) is delivered by Northern Oil and
Gas, Inc., a Delaware corporation (the “Company”), to each of Noteholders (as
defined therein), pursuant to Section 6(b)(iv) of that certain Exchange
Agreement, dated January 31, 2018 (the “Exchange Agreement”), by and between the
Company and the Noteholders. Capitalized terms used herein, and not otherwise
defined herein, have the respective meanings given to such terms in the Exchange
Agreement.
The undersigned officer of the Company hereby certifies on behalf of the
Company, solely in his capacity as an authorized officer of the Company, and not
in any individual capacity, as follows:
1.
Each of the representations and warranties of the Company contained in Section 4
were true and correct in all respects as of the date of the Exchange Agreement
and as of the date of Closing, with the same force and effect as though made on
and as of Closing.

2.
The Company has complied with and performed in all material respects all
covenants and agreements required to be performed or complied with by it under
the Exchange Agreement at or prior to the Closing, except for the covenants set
forth in Section 2(a) of the Exchange Agreement (to the extent required to be
complied with at or prior to the Closing), which the Company has performed and
complied with in all respects.

3.
To the undersigned’s knowledge, as of the date of this Certificate, the
condition specified in Section 6(b)(vii) of the Exchange Agreement is satisfied.



[Remainder of Page Intentionally Left Blank]








--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Certificate on behalf of
the Company as of the date first stated above.
 
NORTHERN OIL AND GAS, INC.
By:                                                                
Name:
Title:    

























































































[Signature Page to Officer’s Certificate of the Company]




--------------------------------------------------------------------------------






EXHIBIT G TO EXCHANGE AGREEMENT


SOLVENCY CERTIFICATE
OF
NORTHERN OIL AND GAS, INC.


_____________, 2018
THE UNDERSIGNED HEREBY CERTIFIES, IN SUCH PERSON’S CORPORATE AND NOT INDIVIDUAL
CAPACITY, ON BEHALF OF THE ISSUER AS FOLLOWS:
1.I am the Chief Financial Officer of Northern Oil and Gas, Inc. a Delaware
corporation (the “Issuer”).


2.Reference is made to that certain Indenture, dated as of _____________, 2018
(as amended, supplemented or otherwise modified from time to time, the
“Indenture”), by and among the Issuer and _____________, as trustee and
collateral agent. Capitalized terms used but not defined herein have the
meanings assigned in the Indenture.


3.I have reviewed the definitions and provisions contained in the Indenture and
the other Note Documents that are relevant to the matters certified by me in
Paragraph 4 below, and, in my opinion, have made, or have caused to be made
under my supervision, such examination or investigation as is necessary to
enable me to express an informed opinion as to the matters referred to herein.


4.Based upon my review and examination described in Paragraph 3 above, I certify
that as of the date hereof, after giving effect to the consummation of the
“Transactions” as defined in, contemplated by and described in the Indenture and
the other transactions contemplated by the Note Documents, (i) the aggregate
assets (after giving effect to amounts that could reasonably be received by
reason of indemnity, offset, insurance or any similar arrangement), at a fair
valuation, of the Issuer, taken as a whole, will exceed the aggregate Debt (as
defined in the Indenture) of the Issuer on a consolidated basis, as the Debt
becomes absolute and matures, (ii) the Issuer will not have incurred or intended
to incur, and will not believe that it will incur, Debt beyond its ability to
pay such Debt (after taking into account the timing and amounts of cash to be
received by the Issuer and the amounts to be payable on or in respect of its
liabilities, and giving effect to amounts that could reasonably be received by
reason of indemnity, offset, insurance or any similar arrangement) as such Debt
becomes absolute and matures and (iii) the Issuer will not have (and will have
no reason to believe that it will have thereafter) unreasonably small capital
for the conduct of its business. For purposes hereof, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.


[Remainder of Page Intentionally Left Blank]










--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Certificate on behalf of
the Company as of the date first stated above.
 
NORTHERN OIL AND GAS, INC.
By:                                                                
Name:
Title:    

























































































[Signature page to Insolvency Certificate]






--------------------------------------------------------------------------------






EXHIBIT H TO EXCHANGE AGREEMENT


Form of Joinder Agreement
This JOINDER AGREEMENT, dated as of _________________, 2018 (this “Joinder”), is
delivered pursuant to that certain Exchange Agreement, dated as of January 31,
2018 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Exchange Agreement”), by and among Northern Oil
and Gas, Inc., a Minnesota corporation (the “Company”), and the Noteholders
named therein. Capitalized terms used but not otherwise defined herein have the
respective meanings set forth in the Exchange Agreement.    
1. The undersigned hereby represents and warrants to the Company that, as of the
date hereof, the undersigned is the Beneficial Owner of $__________ aggregate
principal amount of Notes, which were acquired from [Selling Noteholder].
2. The undersigned hereby represents and warrants to the Company that it is (i)
either (A) an “accredited investor” as defined in Regulation D under the
Securities Act or (B) a “qualified institutional buyer” within the meaning of
Rule 144A under the Securities Act and (ii) is not an affiliate of the Company
within the meaning of Rule 144 under the Securities Act.
3. Upon the execution of this Joinder by the undersigned and delivery hereof to
the Company, the undersigned hereby is and hereafter will be a Noteholder under
the Exchange Agreement, with all the rights, privileges and responsibilities of
a Noteholder thereunder. The undersigned hereby agrees that it shall comply with
and be fully bound by the terms of the Exchange Agreement as if it had been a
signatory thereto as of the date thereof.
4. All terms and conditions of the Exchange Agreement are hereby incorporated by
reference in this Joinder as if set forth herein in full.
[Remainder of Page Intentionally Left Blank]
    
    




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Certificate on behalf of
the Company as of the date first stated above.
 
[NAME OF NEW PARTY]
By:                                                                
Name:
Title:    


 
 
Acknowledged and agreed
as of the date first set forth above:




NORTHERN OIL AND GAS, INC.
By:                                                                
Name:
Title:  


 































[Signature page to Joinder Agreement ]






